Exhibit 10.1
MASTER REPURCHASE AGREEMENT
(for HomeAmerican Mortgage Corporation)
dated as of November 12, 2008
among
U.S. BANK NATIONAL ASSOCIATION,
as Agent and a Buyer,
THE OTHER BUYERS PARTY HERETO
and
HOMEAMERICAN MORTGAGE CORPORATION, as Seller

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
MASTER REPURCHASE AGREEMENT
    1  
 
       
1  APPLICABILITY AND DEFINED TERMS
    1  
1.1. Applicability
    1  
1.2. Defined Terms
    2  
1.3. Other Definitional Provisions
    26  
 
       
2  THE BUYERS’ COMMITMENTS
    26  
2.1. The Buyers’ Commitments to Purchase
    26  
2.2. Expiration or Termination of the Commitments
    27  
2.3. Request for Increase in Maximum Aggregate Commitment
    27  
2.4. Swing Line Commitment
    28  
2.5. Swing Line Transactions
    28  
2.6. Optional Reduction or Termination of Buyers’ Commitments
    29  
 
       
3  INITIATION; TERMINATION
    29  
3.1. Seller Request; Agent Confirmation
    29  
3.2. Syndication of Purchases
    30  
3.3. Request/Confirmation
    31  
3.4. Transaction Termination; Purchase Price Decrease
    31  
3.5. Place for Payments of Repurchase Prices
    32  
3.6. Withdrawals from and Credits to Operating Account
    32  
3.7. Transfer of Existing Mortgage Loan Portfolio
    32  
3.8. Special Terms Applicable to the Existing Mortgage Loan Portfolio
    33  
3.9. Delivery of Additional Mortgage Loans
    34  
3.10. Application of Repurchase Price Payments
    34  
3.11. Pro Rata Ownership Interests
    34  
 
       
4  TRANSACTION LIMITS AND SUBLIMITS
    35  
4.1. Transaction Limits
    35  
4.2. Transaction Sublimits
    35  
 
       
5  PRICE DIFFERENTIAL
    36  
5.1. Pricing Rate
    36  
5.2. Seller’s Election of Pricing Rate
    36  
5.3. Seller’s Re-election of the Pricing Rate
    36  
5.4. Balances Deficiency Fees
    37  
5.5. Pricing Rate for Default Pricing Rate Purchased Loans
    37  
5.6. Price Differential Payment Due Dates
    37  
5.7. Separate Agreements
    37  
 
       
6  MARGIN MAINTENANCE
    38  
6.1. Margin Deficit
    38  
6.2. Margin Call Deadline
    38  
6.3. Application of Cash
    39  

-i-



--------------------------------------------------------------------------------



 



         
6.4. Increased Cost
    39  
6.5. Capital Adequacy
    39  
6.6. Agent’s Report
    40  
6.7. Provisions Relating to LIBOR Rate
    40  
 
       
7 TAXES
    40  
7.1. Payments to be Free of Taxes; Withholding
    40  
7.2. Other Taxes
    41  
7.3. Taxes Indemnity
    41  
7.4. Receipt
    41  
7.5. Survival
    41  
 
       
8 INCOME AND ESCROW PAYMENTS; CONTROL
    41  
8.1. Income and Escrow Payments
    41  
8.2. Income and Escrow Accounts
    42  
8.3. Income and Escrow Accounts after Default
    42  
 
       
9 FACILITY FEE; AGENT’S FEE
    43  
9.1. Facility Fee; Non-Use
    43  
9.2. Agent’s Fee
    43  
9.3. Loan Papers Handling Fee
    43  
 
       
10 SECURITY INTEREST
    44  
10.1. Intent of the Parties
    44  
 
       
11 SUBSTITUTION
    46  
11.1. Seller May Substitute Other Mortgage Loans with Notice to and Approval of
Agent
    46  
11.2. Payment to Accompany Substitution
    47  
 
       
12 PAYMENT AND TRANSFER
    47  
12.1. Immediately Available Funds; Notice to Custodian
    47  
12.2. Payments to the Agent
    47  
12.3. If Payment Not Made When Due
    47  
12.4. Payments Valid and Effective
    48  
12.5. Pro Rata Distribution of Payments
    48  
 
       
13 SEGREGATION OF DOCUMENTS RELATING TO PURCHASED LOANS
    48  
 
       
14 CONDITIONS PRECEDENT
    49  
14.1. Initial Purchase
    49  
14.2. Each Purchase
    51  
 
       
15 REPRESENTATIONS, WARRANTIES AND COVENANTS
    52  
15.1. Buyers, Agent and Seller Representations
    52  
15.2. Additional Seller Representations
    53  
15.3. Special Representations Relating to the Purchased Loans
    57  
15.4. Representations and Warranties Relating to Specific Transactions
    57  

-ii-



--------------------------------------------------------------------------------



 



         
15.5. Survival
    58  
 
       
16 AFFIRMATIVE COVENANTS
    59  
16.1. [RESERVED]
    59  
16.2. Office of Foreign Assets Control and USA Patriot Act
    59  
16.3. Financial Statements
    59  
16.4. Financial Statements Will Be Accurate
    61  
16.5. Other Reports
    61  
16.6. Maintain Existence and Statuses; Conduct of Business
    62  
16.7. Compliance with Applicable Laws
    62  
16.8. Inspection of Properties and Books; Protection of Seller’s Proprietary
Information; Buyers’ Due Diligence of Seller
    62  
16.9. Privacy of Customer Information
    64  
16.10. Notice of Suits, Etc. and Notice
    65  
16.11. Payment of Taxes, Etc.
    66  
16.12. Insurance; fidelity bond
    66  
16.13. Maintain Lien on Mortgaged Premises
    67  
16.14. [RESERVED]
    67  
16.15. Certain Debt to Remain Unsecured
    67  
16.16. Promptly Correct Escrow Imbalances
    67  
16.17. MERS Covenants
    67  
16.18. Special Affirmative Covenants Concerning Purchased Loans
    68  
16.19. Coordination with Other Lenders/Repo Purchasers and Their Custodians
    69  
 
       
17 NEGATIVE COVENANTS
    70  
17.1. No Merger
    70  
17.2. Limitation on Debt and Contingent Indebtedness
    70  
17.3. Business
    70  
17.4. Liquidations, Dispositions of Substantial Assets
    70  
17.5. Loans, Advances, and Investments
    71  
17.6. Use of Proceeds
    71  
17.7. Transactions with Affiliates
    72  
17.8. Liens
    72  
17.9. ERISA Plans
    72  
17.10. Change of Principal Office; Fiscal Year
    72  
17.11. Distributions
    72  
17.12. Adjusted Tangible Net Worth
    72  
17.13. Adjusted Tangible Net Worth Ratio
    72  
17.14. Adjusted Net Income
    73  
17.15. Liquidity
    73  
17.16. Special Negative Covenants Concerning Purchased Loans
    73  
17.17. No Changes in Accounting Practices
    73  
 
       
18 EVENTS OF DEFAULT; EVENT OF TERMINATION
    73  
18.1. Events of Default
    73  
18.2. Transaction Termination
    75  
18.3. Termination by the Agent
    75  

-iii-



--------------------------------------------------------------------------------



 



         
18.4. Remedies
    76  
18.5. Liability for Expenses and Damages
    76  
18.6. Liability for Interest
    77  
18.7. Other Rights
    77  
18.8. Seller’s Repurchase Rights
    77  
18.9. Sale of Purchased Loans
    77  
 
       
19 SERVICING OF THE PURCHASED LOANS
    78  
19.1. Servicing Released Basis
    78  
19.2. Servicing and Subservicing
    78  
19.3. Escrow Payments
    78  
19.4. Escrow and Income after Event of Default
    78  
19.5. Servicing Records
    79  
19.6. Subservicer Instruction Letter
    79  
19.7. Termination of Servicing
    79  
19.8. Notice from Seller
    80  
19.9. Seller Remains Liable
    80  
19.10. Backup Servicer
    80  
19.11. Successor Servicer
    81  
 
       
20 PAYMENT OF EXPENSES; INDEMNITY
    82  
20.1. Expenses
    82  
20.2. Indemnity
    82  
 
       
21 SINGLE AGREEMENT
    83  
 
       
22 RELATIONSHIPS AMONG THE AGENT AND THE BUYERS
    83  
22.1. Agent’s Duties
    83  
22.2. Limitation on Duty to Disclose
    84  
22.3. Actions Requiring All Buyers’ Consent
    84  
22.4. Actions Requiring Required Buyers’ Consent
    85  
22.5. Agent’s Discretionary Actions
    85  
22.6. Buyers’ Cooperation
    86  
22.7. Buyers’ Sharing Arrangement
    86  
22.8. Buyers’ Acknowledgment
    87  
22.9. Agent Market Value Determinations
    87  
22.10. Agent’s Representations to Buyers
    88  
22.11. Agent’s Duty of Care, Express Negligence Waiver and Release
    88  
22.12. Calculations of Shares of Principal and Other Sums
    89  
22.13. Resignation or Removal of the Agent
    89  
22.14. Effective Date of Resignation of the Agent
    89  
22.15. Successor Agent
    89  
22.16. Merger of the Agent
    90  
22.17. Participation; Assignment
    90  
22.18. The Agent and the Buyers are the only Beneficiaries of this Section
    92  
 
       
23 NOTICES AND OTHER COMMUNICATIONS
    93  

-iv-



--------------------------------------------------------------------------------



 



         
24 MISCELLANEOUS
    95  
24.1. Further Assurances
    95  
24.2. Agent as Attorney in Fact
    95  
24.3. Wires to Seller
    95  
24.4. Wires to Agent
    95  
24.5. Receipt; Available Funds
    95  
 
       
25 ENTIRE AGREEMENT; SEVERABILITY
    96  
 
       
26 NON ASSIGNABILITY; TERMINATION
    96  
26.1. Limited Assignment
    96  
26.2. Remedies Exception
    96  
26.3. Agreement Termination
    96  
 
       
27 COUNTERPARTS
    97  
 
       
28 GOVERNING LAW, JURISDICTION AND VENUE
    97  
 
       
29 WAIVER OF JURY TRIAL
    97  
 
       
30 RELATIONSHIP OF THE PARTIES
    98  
 
       
31 NO WAIVERS, ETC
    98  
 
       
32 USE OF EMPLOYEE PLAN ASSETS
    99  
32.1. Prohibited Transactions
    99  
32.2. Audited Financial Statements Required
    99  
32.3. Representations
    99  
 
       
33 INTENT
    99  
33.1. Transactions are Repurchase Agreements and Securities Contracts
    99  
33.2. Contractual Rights, Etc.
    100  
33.3. FDIA
    100  
33.4. Master Netting Agreement
    100  
 
       
34 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
    100  
34.1. Parties not Protected by SIPA or Insured by FDIC or NCUSIF
    100  
34.2. SIPA Does Not Protect Government Securities Broker or Dealer Counterparty
    101  
34.3. Transaction Funds Are Not Insured Deposits
    101  
 
       
35 USA PATRIOT ACT NOTIFICATION
    101  

-v-



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A
Exhibit B
  Form of Request/Confirmation
Opinions Required for Opinion of Counsel to Seller
Exhibit C
  Form of Compliance Certificate
Exhibit D
  List of Restricted Subsidiaries of the Seller as of the Effective Date
Exhibit E
  [RESERVED]
Exhibit F
  Assignment and Assumption
 
   
Schedule AI
  Approved Investors
Schedule AR
  Authorized Seller Representatives List Effective as of November 12, 2008
Schedule BC
  The Buyers’ Committed Sums
Schedule BP
  List of Basic Papers
Schedule DQ
  Disqualifiers
Schedule EL
  Eligible Loans
Schedule 1.2
  Account Numbers
Schedule 15.2(f)
  Material Adverse Changes and Contingent Liabilities
Schedule 15.2(g)
  Pending Litigation
Schedule 15.2(n)
  Existing Liens
Schedule 15.3
  Special Representations and Warranties with Respect to each Purchased Loan
Schedule 17.2
  Permitted Letters of Credit
Schedule 23
  Buyers’ Addresses for Notice as of November 12, 2008

-vi-



--------------------------------------------------------------------------------



 



MASTER REPURCHASE AGREEMENT
     THIS MASTER REPURCHASE AGREEMENT is made and entered into as of
November 12, 2008, between and among HomeAmerican Mortgage Corporation, a
Colorado corporation (the “Seller”), U.S. Bank National Association, as Agent
and representative of itself as a Buyer and the other Buyers (the “Agent” and
sometimes “U.S. Bank”), and the other Buyers, as defined in Section 1.2.
RECITALS
1 Applicability and Defined Terms.
     1.1. Applicability. From time to time the parties hereto may enter into
transactions in which the Seller agrees to transfer to the Agent on behalf of
the Buyers, Eligible Loans on a servicing released basis against the transfer of
funds by the Buyers, with a simultaneous agreement by the Buyers to transfer to
the Seller such Eligible Loans at a date certain or on demand in the event of
termination pursuant to Section 18.2 hereof, or if no demand is sooner made, on
the Termination Date, against the transfer of funds by the Seller. Each such
transaction shall be referred to herein as a “Transaction” and shall be governed
by this Agreement, as hereinafter defined.
     U.S. Bank has also agreed to provide a separate revolving swing line
repurchase facility to initially and temporarily purchase Eligible Loans pending
their purchase by all of the Buyers pursuant to this Agreement.
     The parties hereby specifically declare that it is their intention that
this Master Repurchase Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement,” which term includes the
preamble above) and the purchases of Eligible Loans made pursuant to it (under
both its regular and swing line provisions) are to be treated as repurchase
transactions under the Title 11 of the United States Code, as amended (the
“Bankruptcy Code”), including all rights that accrue to the Buyers by virtue of
sections 559, 561 and 562 of the Bankruptcy Code. This Agreement also contains
lien provisions with respect to the Purchased Loans so that if, contrary to the
intent of the parties, any court of competent jurisdiction characterizes any
Transaction as a financing, rather than a purchase, under applicable law,
including the applicable provisions of the Bankruptcy Code, the Agent is deemed
to have a first priority perfected security interest in and to the Purchased
Loans to secure the payment and performance of all of the Seller’s Obligations
under this Agreement.
     The Buyers’ agreement to establish and continue the revolving repurchase
facilities, and U.S. Bank’s agreement to establish and continue such revolving
swing line repurchase facility, are each made upon and subject to the terms and
conditions of this Agreement. If there is any conflict or inconsistency between
any of the terms or provisions of this Agreement and any of the other Repurchase
Documents, this Agreement shall govern and control. If there is any conflict
between any provision of this Agreement and any later supplement, amendment,
restatement or replacement of it, then the latter shall govern and control.

 



--------------------------------------------------------------------------------



 



     1.2. Defined Terms. Except where otherwise specifically stated, capitalized
terms used in this Agreement and the other Repurchase Documents have the
meanings assigned to them below or elsewhere in this Agreement.
     “Accepted Servicing Practices” means, with respect to any Mortgage Loan,
(a) those mortgage loan servicing standards and procedures in accordance with
all applicable state, local and federal laws, rules and regulations and (b)(i)
the mortgage loan servicing standards and procedures prescribed by Fannie Mae
and Freddie Mac, in each case as set forth in the Fannie Mae Servicing Guide or
Freddie Mac Servicing Guide, as applicable, and in the directives or applicable
publications of such agencies, as such may be amended or supplemented from time
to time, or (ii) with respect to any Mortgage Loans and any matters or
circumstances as to which no such standard or procedure applies, the servicing
standards, procedures and practices the Seller uses with respect to its own
assets as of the date of this Agreement, subject to reasonable changes.
     “Additional Purchased Loans” means Eligible Loans transferred by the Seller
to the Buyers pursuant to, and as defined in, Section 6.1(a).
     “Adjusted Tangible Net Worth” means, as of any date, the sum of (a) all
assets of the Seller and the Subsidiaries on a Consolidated basis, minus (b) the
sum of (i) all Debt and all Contingent Indebtedness of the Seller and the
Subsidiaries, and (ii) all assets of the Seller and the Subsidiaries that would
be classified as intangible assets under GAAP, including, but not limited to,
Capitalized Servicing Rights, goodwill (whether representing the excess of cost
over book value of assets acquired or otherwise), patents, trademarks, trade
names, copyrights, franchises and deferred charges, and (iii) receivables from
Affiliates.
     Affiliate” means and includes, with respect to a specified Person, any
other Person:
     (a) that directly or indirectly through one or more intermediaries
Controls, is Controlled by or is under common Control with the specified Person
(in this definition only, the term “Control” means having the power to set or
direct management policies, directly or indirectly);
     (b) that is a director, trustee, partner, member or executive officer of
the specified Person or serves in a similar capacity in respect of the specified
Person;
     (c) of which the specified Person is a director, trustee, partner, member
or executive officer or with respect to which the specified Person serves in a
similar capacity and over whom the specified Person, either alone or together
with one or more other Persons similarly situated, has Control;
     (d) that, directly or indirectly through one or more intermediaries, is the
beneficial owner of twenty percent (20%) or more of any class of equity
securities — which does not include any MBS — of the specified Person; or
     (e) of which the specified Person is directly or indirectly the owner of
twenty percent (20%) or more of any class of equity securities of the specified
Person.

2



--------------------------------------------------------------------------------



 



     “Agency” means Ginnie Mae, Fannie Mae or Freddie Mac.
     “Agency-eligible Forty Year Loans” means fully documented amortizing
Conforming Mortgage Loans that have original terms to stated maturity greater
than thirty (30) years and up to forty (40) years, which are eligible for
purchase by an Agency.
     “Agency-eligible Forty Year Loans Sublimit” is defined in the table in
Section 4.2(c).
     “Agency MBS” means MBS issued or guaranteed as to timely payment of
principal and interest by Ginnie Mae, Fannie Mae or Freddie Mac.
     “Agent” is defined above.
     “Agent’s Fee” is defined in Section 9.2.
     “Aggregate Outstanding Purchase Price” means as of any Determination Date,
an amount equal to the sum of the Purchase Prices for all Purchased Loans
included in all Open Transactions.
     “Agreement” is defined in the Recitals.
     “Approved Investor” means Ginnie Mae, Fannie Mae, Freddie Mac and any of
the Persons listed on Schedule AI, as it may be supplemented or amended from
time to time by agreement of the Seller and the Agent; provided, that
(a) persons listed on Schedule AI shall be Approved Investors only with respect
to the type(s) of Mortgage Loans for which they are specified as an “Approved
Investor” on Schedule AI, and (b) if the Agent shall give written notice to the
Seller of the Agent’s disapproval of any Approved Investor(s) named in the
notice, the Approved Investor(s) so named shall no longer be (an) Approved
Investor(s) from and after the time when the Agent sends that notice to the
Seller or such later date as may be specified by the Agent in its sole
discretion.
     “Authorized Seller Representative” means a representative of the Seller
duly designated by all requisite corporate action to execute any certificate,
schedule or other document contemplated or required by this Agreement or the
Custody Agreement on behalf of the Seller and as its act and deed. A list of
Authorized Seller Representatives current as of the Effective Date is attached
as Schedule AR. The Seller will provide an updated list of Authorized Seller
Representatives to the Agent and the Custodian promptly following each addition
to or subtraction from such list, and the Agent, the Buyers and the Custodian
shall be entitled to rely on each such list until such an updated list is
received by the Agent and the Custodian.
     “Backup Servicer” means U.S. Bank Home Mortgage, Inc. or any other Person
designated by the Agent, in its sole discretion, to act as a backup servicer of
the Purchased Loans in accordance with Section 19.10.
     “Balance Funded Rate” means a per annum rate equal to the LIBOR Margin plus
two tenths of one percent (0.20%).

3



--------------------------------------------------------------------------------



 



     “Balance Funded Segment” means a portion of the outstanding Purchase Price
on Open Transactions on which the Pricing Rate is determined by reference to the
Balance Funded Rate for the applicable type of Eligible Loan.
     “Bankruptcy Code” is defined in the Recitals.
     “Basic Papers” means all of the Loan Papers that must be delivered to the
Custodian (in the case of Dry Loans, prior to the related Purchase Date and, in
the case of Wet Loans, on or before the fifth (5th) Business Day after the
related Purchase Date) in order for any particular Purchased Loan to continue to
have Market Value. Schedule BP lists the Basic Papers.
     “Business Day” means any day when both (1) the Agent’s main branch in
Denver, Colorado, is open for regular commercial banking business and
(2) federal funds wire transfers can be made.
     “Buyer” means U.S. Bank and such other Person from time to time party to
this Agreement as a “Buyer.” Persons who are currently Buyers on any day shall
be listed as Buyers in Schedule BC in effect for that day.
     “Buyer Affiliate” means (a) with respect to any Buyer, (i) an Affiliate of
such Buyer or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in securities and mortgage reverse repurchase agreements, bank loans and similar
financial arrangements in the ordinary course of its business and is
administered or managed by such Buyer or an Affiliate of such Buyer and (b) with
respect to any Buyer that is a fund which invests in securities and mortgage
reverse repurchase agreements, bank loans and similar financial arrangements,
any other fund that invests in securities and mortgage reverse repurchase
agreements, bank loans and similar financial arrangements and is managed by the
same investment advisor as such Buyer or by an Affiliate of such investment
advisor.
     “Buyers’ Margin Percentage” means:
     (i) for all Conforming Mortgage Loans, ninety-eight percent (98%);
     (ii) for Jumbo Mortgage Loans and Agency-eligible Forty Year Loans,
ninety-five percent (95%);
     (iii) for Super Jumbo Mortgage Loans, ninety-three percent (93%); and
     (iv) for all Second Mortgage Loans, ninety percent (90%).
     “Capitalized Servicing Rights” means for any Person, all rights to service
Mortgage Loans that would be capitalized under GAAP (regardless of whether such
rights result from asset securitizations, whole loan sales or originations of
Mortgage Loans).

4



--------------------------------------------------------------------------------



 



     “Cash Equivalents” means and includes, on any day:
     (i) any evidence of debt issued by the United States government or any
agency thereof, or guaranteed as to the timely payment of principal and interest
by the United States government, and maturing ninety (90) days or less after
that day;
     (ii) any certificate of deposit, time deposits, demand deposits or banker’s
acceptance issued by a commercial bank that is a member of the Federal Reserve
System and has a combined unimpaired capital and surplus and unimpaired
undivided profits of not less than Seven Hundred Fifty Million Dollars
($750,000,000), and maturing not more than ninety (90) days after that day; and
     (iii) money market and cash accounts and money market funds which are
invested in investments of the types described above or in commercial paper
maturing no more than 90 days from the date of creation thereof and which is
rated at least “A-1” by Standard & Poor’s Corporation or at least “P-1” by
Moody’s Investors Service, Inc.
     “Central Elements” means and includes the value of a substantial part of
the Purchased Loans; the prospects for payment of each portion of the Repurchase
Price, both Purchase Price and Price Differential, when due; the validity or
enforceability of this Agreement and the other Repurchase Documents and, as to
any Person referred to in any reference to the Central Elements, such Person’s
and its consolidated Subsidiaries’ property, business operations, financial
condition and ability to fulfill and perform its obligations under this
Agreement and the other Repurchase Documents to which it is a party, taken as a
whole.
     “Certified Copy” means a copy of an original Basic Paper or Supplemental
Paper accompanied by (or on which there is stamped) a certification by an
officer of either a title insurer or an agent of a title insurer (whether a
title agency or a closing attorney) or, except where otherwise specified below,
by an Authorized Seller Representative or an officer of the Servicer (if other
than the Seller) or subservicer of the relevant Mortgage Loan, that such copy is
a true copy of the original and (if applicable) that the original has been sent
to the appropriate governmental filing office for recording in the jurisdiction
where the related Mortgaged Premises are located. Each such certification shall
be conclusively deemed to be a representation and warranty by the certifying
officer, agent, Authorized Seller Representative or officer of the relevant
Servicer or subservicer, as applicable, to the Agent, the Buyers and the
Custodian upon which each may rely.
     “Change in Law” means (a) the adoption of any applicable Legal Requirement
after the Effective Date, (b) any change in any applicable Legal Requirement or
in the interpretation or application thereof by any Governmental Authority after
the Effective Date or (c) reasonable compliance by any Buyer (or by any
applicable office of any Buyer) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date.
     “Change of Control” in respect of the Seller means (a) the occurrence of
Parent not owning directly, or indirectly, all of the issued and outstanding
ownership interests of the Seller, or (b) any of the following circumstances:
(i) any Person or two or more Persons (excluding the

5



--------------------------------------------------------------------------------



 



named executive officers of the Seller) acting in concert acquiring beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of equity interests of the Seller representing 20% or more of the combined
voting power of all equity interests of Parent entitled to vote in the election
of directors; or (ii) during any period of up to twelve consecutive months,
whether commencing before or after the Effective Date, individuals who at the
beginning of such twelve-month period were directors of Parent ceasing for any
reason to constitute a majority of the Board of Directors of Parent (other than
by reason of death, disability or scheduled retirement); or (iii) any Person or
two or more Persons (excluding the named executive officers of the Seller)
acting in concert acquiring by contract or otherwise, or entering into a
contract or arrangement which upon consummation will result in its or their
acquisition of, control over equity interests of Parent representing 20% or more
of the combined voting power of all equity interests of Parent entitled to vote
in the election of directors.
     “Commitment” means, for each Buyer, its commitment under Section 2.1,
subject to reduction as described in Section 2.6, to fund its Funding Share of
Transactions, limited to such Buyer’s Committed Sum. Such term also includes
U.S. Bank’s commitment under Section 2.4 to fund Swing Line Transactions,
limited to the Swing Line Limit, upon and subject to the terms of this
Agreement.
     “Committed Sum” means, for any day, the maximum total amount a Buyer is
committed to fund for the purchase from the Seller of Eligible Loans on a
revolving basis pursuant to this Agreement, on its terms and subject to its
conditions. From the Effective Date of this Agreement through the Termination
Date or such other date (if any) when all or any of them is changed by operation
of the provisions of any agreement or Legal Requirement, the Committed Sums for
the Buyers are as set forth on Schedule BC, as it may be amended and restated
from time to time.
     “Conforming Mortgage Loan” means a first priority Single-family residential
Mortgage Loan that is (a) FHA insured, (b) VA guaranteed or, (c) a conventional
mortgage loan that fully conforms to all Agency underwriting and other
requirements, excluding expanded criteria loans as defined under any Agency
program.
     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements refer to the consolidated financial
statements of such Person and its properly consolidated subsidiaries.
     “Contingent Indebtedness” of any Person at a particular date means the sum
(without duplication) at such date of (a) all obligations of such Person in
respect of letters of credit, acceptances, or similar obligations issued or
created for the account of such Person, (b) all obligations of such Person under
any contract, agreement or understanding of such Person pursuant to which such
Person guarantees, or in effect guarantees, any indebtedness or other
obligations of any other Person in any matter, whether directly or indirectly,
contingently or absolutely, in whole or in part, (c) all liabilities secured by
any Lien on any property owned by such Person, whether or not such Person has
assumed or otherwise become liable for the payment thereof and (d) any liability
of such Person or any Affiliate thereof in respect of unfunded vested benefits
under in any ERISA Plan, in each case excluding any such liabilities or

6



--------------------------------------------------------------------------------



 



obligations that constitute Debt; provided, that Contingent Indebtedness shall
not include Seller’s obligations on Permitted Letters of Credit.
     “Corporation Tax Treatment Certificate” is defined in Section 7.5(a).
     “Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement for the purpose of hedging the currency risk associated
with the Seller’s and its Subsidiaries’ operations and not for speculative
purposes.
     “Custodian” means U.S. Bank, as Custodian under the Custody Agreement, or
any successor custodian under the Custody Agreement acceptable to the Agent.
     “Custodian’s Fees” are the fees to be paid by the Seller to the Custodian
for its services under the Custody Agreement, as provided for in the Custody
Agreement or by a separate agreement. Such fees are separate from and in
addition to other fees to be paid to the Buyers and the Agent provided for in
this Agreement.
     “Custody Agreement” means the Custody Agreement dated concurrently herewith
among the Agent, the Seller and U.S. Bank, as Custodian, as it may be
supplemented, amended or restated from time to time.
     “Customer” means and includes each maker of a Mortgage Note and each
cosigner, guarantor, endorser, surety and assumptor thereof, and each mortgagor
or grantor under a Mortgage, whether or not such Person has personal liability
for its payment of the Mortgage Loan evidenced or secured thereby, in whole or
in part.
     “Debt” means, with respect to any Person, on any day, the sum of the
following (without duplication):
     (a) all of that Person’s debt or other obligations which, in accordance
with GAAP, should be included in determining total liabilities as shown on the
liabilities side of that Person’s balance sheet for that day;
     (b) all of that Person’s debt or other obligations for borrowed money or
for the deferred purchase price of property or services, except that
non-recourse MBS Debt arising out of transactions structured to qualify for GAAP
sale treatment shall be excluded;
     (c) all of any other Person’s debt or other obligations for borrowed money
or for the deferred purchase price of property or services in respect of which
such Person is liable, contingently or otherwise, to pay or advance money or
property as guarantor, surety, endorser or otherwise (excluding such Person’s
contingent liability as endorser of negotiable instruments for collection in the
ordinary course of business), or which such Person has agreed to purchase or
otherwise acquire but excluding Seller’s obligations on Permitted Letters of
Credit;

7



--------------------------------------------------------------------------------



 



     (d) obligations of that Person under repurchase agreements, reverse
repurchase agreements, mortgage warehouse lines of credit, sale/buy-back
agreements or like arrangements;
     (e) all debt for borrowed money or for the deferred purchase price of
property or services secured by a Lien on any property owned or being purchased
by that Person (even though that Person has not assumed or otherwise become
liable for the payment of such debt) to the extent that such debt would not be
otherwise counted as a liability for purposes of determining that Person’s net
worth and to the extent that such debt is less than or equal to the net book
value of such property; and
     (f) net payment obligations of that Person in respect of any exchange
traded or over the counter derivative transaction, including any Hedge Agreement
whether entered into for hedging or speculative purposes;
provided that, for purposes of this Agreement, there shall be excluded from the
calculation of Debt for that day such Person’s obligations to pay to another
Person any sums collected and held by the subject Person (as loan servicer,
escrow agent or collection agent or in a similar capacity) for the account of
such other Person.
     “Default” means the occurrence of any event or existence of any condition
that, but for the giving of notice, the lapse of time or both, would constitute
an Event of Default.
     “Default Pricing Rate” means, on any day and with respect to any
Transaction, a rate per annum equal to the otherwise applicable Pricing Rate
plus four percent (4.0%) per annum.
     “Determination Date” means the date as of, or for, which a specified
characteristic of a Mortgage Loan or other subject matter is being determined
for purposes of a provision of this Agreement or another Repurchase Document.
     “Disqualifier” means any of the circumstances or events affecting Purchased
Loans that are described on Schedule DQ.
     “Dry Loan” means an Eligible Loan originated by the Seller that has been
closed, funded and qualifies without exception as an Eligible Loan, including
satisfying the requirement that all of its Basic Papers have been delivered to
the Custodian.
     “Effective Date” means November 12, 2008.
     “Electronic Agent” means MERSCORP, Inc. or its successor in interest or
assigns.
     “Electronic Tracking Agreement” means a written Electronic Tracking
Agreement among the Seller, the Agent, MERS and the Electronic Agent, in form
and substance acceptable to the Seller and the Agent, as it may be supplemented,
amended, restated or replaced from time to time.
     “Eligible Loans” is defined on Schedule EL.

8



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute, as amended from time to time, and all rules and regulations
promulgated under it.
     “ERISA Affiliates” means all members of the group of corporations and
trades or businesses (whether or not incorporated) that, together with the
Seller, are treated as a single employer under Section 414 of the Internal
Revenue Code.
     “ERISA Plan” means any pension benefit plan subject to Title IV of ERISA or
Section 412 of the Internal Revenue Code maintained or contributed to by the
Seller or any ERISA Affiliate with respect to which the Seller has a fixed or
contingent liability.
     “Escrow Account” means the Escrow Account established by the Seller with a
bank satisfactory to the Agent under Section 8, and subject to the control of
the Agent into which amounts paid for escrow accumulation under Purchased Loans
are paid for purposes of paying taxes, insurance and other appropriate escrow
charges.
     “Event of Default” is defined in Section 18.1.
     “Event of Insolvency” means:
     (a) the Seller or a material Subsidiary has commenced as debtor any case or
proceeding under any bankruptcy, insolvency, reorganization, moratorium,
delinquency, arrangement, readjustment of debt, liquidation, dissolution, or
similar Law of any jurisdiction whether now or hereafter in effect, or consents
to the filing of any petition against it under such Law, or petitions for,
causes or consents to the appointment or election of a receiver, conservator,
liquidator, trustee, sequestrator, custodian or similar official for the Seller
or a material Subsidiary or any substantial part of its property, or an order
for relief is entered under the Bankruptcy Code; or any of the Seller’s, or a
material Subsidiary’s property is sequestered by court or order; or the
convening by the Seller or a material Subsidiary of any meeting of creditors for
purposes of commencing any such case or proceeding or seeking such an
appointment or election;
     (b) the commencement of any such case or proceeding against the Seller or
any material Subsidiary, or another Person’s seeking an appointment or election
of a receiver, conservator, liquidator, trustee, sequestrator, custodian or
similar official for the Seller or a material Subsidiary or any substantial part
of its property, or the filing against the Seller or a material Subsidiary of an
application for a protective decree under the provisions of SIPA which (i) is
consented to or not timely contested by the Seller or such Subsidiary,
(ii) results in the entry of an order for relief, such an appointment or
election, the issuance of such a protective decree or the entry of an order
having a similar effect or (iii) is not dismissed within sixty (60) days;
     (c) the making by the Seller or a material Subsidiary of a general
assignment for the benefit of creditors; or

9



--------------------------------------------------------------------------------



 



     (d) the admission by the Seller or a material Subsidiary of its inability,
or intention not, or the inability of the Seller or a material Subsidiary, to
pay its debts as they become due.
     “Excluded Taxes” is defined in Section 7.5.
     “Facility Fee” is defined in Section 9.1.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of one percent) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of Minneapolis on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate quoted to the Agent on such day on such transactions as determined by the
Agent.
     “Fee Letter” means that certain letter dated as of November 12, 2008, from
the Agent to the Seller.
     “FHA” means the Federal Housing Administration and any successor.
     “FICA” means the Federal Insurance Contributions Act.
     “FICO” means Fair Isaac Corporation and, where used in this Agreement,
refers to the credit scoring system developed by that company or to any other
Customer credit scoring system whose use by the Seller (for purposes of this
Agreement and the Transactions) has been specifically approved in writing by the
Agent.
     “File” means a file in the possession of the Custodian or its designee
(other than the Seller or an Affiliate of the Seller) containing all of the Loan
Papers for the relevant type of Mortgage Loan.
     “Financial Statements” is defined in Section 15.2(f).
     “Funding Account” means the Seller’s non-interest bearing demand deposit
account maintained with U.S. Bank and described in Schedule 1.2 into which the
Agent may transfer funds (funds paid by the Buyers as Purchase Price) and from
which the Agent is authorized to disburse funds to the Seller or its designee
(such as its agents) for the funding of Transactions. The Funding Account shall
be subject to setoff by the Agent for Pro Rata distribution to the Buyers and
shall be subject to the control of the Agent.
     “Funding Share” means, for each Buyer, that proportion of the sum of the
original Purchase Prices for the Eligible Loans to be purchased in a Transaction
that bears the same ratio to the total amount of such sum as that Buyer’s
Committed Sum bears to the Maximum Aggregate Commitment.

10



--------------------------------------------------------------------------------



 



     “GAAP” means, for any day, generally accepted accounting principles,
applied on a consistent basis, stated in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, or in statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by another entity or entities as may
be approved by a significant segment of the accounting profession, that are
applicable to the circumstances for that day. The requirement that such
principles be applied on a consistent basis means that the accounting principles
observed in a current period shall be comparable in all material respects to
those applied in an earlier period, with the exception of changes in application
to which the Seller’s independent certified public accountants have agreed and
which changes and their effects are summarized in the subject company’s
financial statements following such changes. If (a) during the term of this
Agreement any change(s) in such principles occur(s) that materially changes the
meaning or effect of any provision of this Agreement and (b) the Seller or the
Required Buyers regard such change(s) as adverse to their respective interests,
then upon written notice by the Seller to the Agent, or by the Agent or the
Required Buyers to the Seller, the parties to this Agreement shall negotiate
promptly and in good faith a supplement or amendment to this Agreement to
achieve as nearly as possible preservation and continuity of the business
substance of this Agreement in light of such change; provided that neither the
Agent nor any of the Buyers shall be obligated to commence, continue or conclude
any such negotiation or to execute any such supplement or amendment after any
Default has occurred (other than a Default caused by such change) and before it
has been cured or after any Event of Default has occurred (other than an Event
of Default caused by such change) that the Agent has not declared in writing to
have been cured or waived.
     “Ginnie Mae” means the Government National Mortgage Association and any
successor.
     “Governmental Authority” means any foreign governmental authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, department, commission,
board, bureau, court or other tribunal.
     “Hazard Insurance Policy” means, with respect to each Purchased Loan, the
policy of fire and extended coverage insurance required to be maintained for the
related Mortgaged Premises’ improvements (and, if the related Mortgaged Premises
are located in a federally-designated special flood area, federal flood
insurance issued in accordance with the Flood Disaster Protection Act of 1973,
as amended from time to time, or, if repealed, any superseding legislation
governing similar insurance coverage, or similar coverage against loss sustained
by floods or similar hazards that conforms to the flood insurance requirements
prescribed by Fannie Mae guidelines, which may be provided under a separate
insurance policy), which insurance may be a blanket mortgage impairment policy.
     “Hedge Agreement” means an Interest Rate Protection Agreement, a Currency
Agreement or a forward sales agreement entered into in the ordinary course of
the Seller’s or any of its Subsidiaries’ businesses to protect the Seller
against changes in interest rates or the market value of assets.
     “HUD” means the U.S. Department of Housing and Urban Development and any
successor.

11



--------------------------------------------------------------------------------



 



     “In Default” means that, as to any Mortgage Loan, any Mortgage Note payment
or escrow payment is unpaid for thirty (30) days or more after its due date
(whether or not the Seller has allowed any grace period or extended the due date
thereof by any means) or another material default has occurred and is
continuing, including the commencement of foreclosure proceedings or the
commencement of a case in bankruptcy for any Customer in respect of such
Mortgage Loan.
     “Income” means, with respect to any Eligible Loan on any day, all payments
of principal, interest and other distributions thereon or proceeds thereof paid
to the relevant party.
     “Income Account” means a demand deposit account established by the Seller
with a bank satisfactory to the Agent under the provisions of Section 8, which
shall be subject to the control of the Agent.
     “Indemnified Liabilities” is defined in Section 20.2.
     “Indemnified Parties” is defined in Section 20.2.
     “Interest Rate Protection Agreement” means, with respect to any or all of
the Purchased Loans, any short sale of any U.S. Treasury securities, futures
contract, mortgage related security, Eurodollar futures contract, options
related contract, interest rate swap, cap or collar agreement or similar
arrangement providing for protection against fluctuations in interest rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, that is entered into by the Seller and a financial institution
and is reasonably acceptable to the Agent.
     “Internal Revenue Code” means the Internal Revenue Code of 1986 or any
subsequent federal income tax law or laws, as amended from time to time.
     “Investor Commitment” means an unexpired written commitment held by the
Seller from an Approved Investor to buy Purchased Loans, and that specifies
(a) the type or item(s) of Purchased Loan, (b) a purchase date or purchase
deadline date and (c) a purchase price or the criteria by which the purchase
price will be determined.
     “Jumbo Mortgage Loan” means a Mortgage Loan that would otherwise be a
Conforming Mortgage Loan secured by a first Lien Mortgage except that the
original principal amount is more than the maximum Agency loan amount but not
more than One Million Dollars ($1,000,000).
     “Law” means any law, statute, code, ordinance, order, rule, regulation,
judgment, decree, injunction, franchise, permit, certificate, license,
authorization or other determination, direction or requirement (including any of
the foregoing that relate to environmental standards or controls, energy
regulations and occupational safety and health standards or controls) of any
(domestic or foreign) court or other Governmental Authority.
     “Legal Requirement” means any law, statute, ordinance, decree, ruling,
requirement, order, judgment, rule or regulation (or interpretation of any of
them) of any Governmental Authority, and the terms of any license, permit,
consent or approval issued by any Governmental Authority.

12



--------------------------------------------------------------------------------



 



     “LIBOR Business Day” means a Business Day that is also a day for trading by
and between banks in United States dollar deposits in the interbank LIBOR market
and a day on which banks are open for business in New York City.
     “LIBOR Margin” means one and one-half percent (1.5%).
     “LIBOR Rate” means the one-month LIBOR rate (rounded upward, if necessary,
to the nearest 1/16 of 1%) quoted by the Agent from Reuters Screen LIBOR01 Page,
or any successor thereto, which shall be that one-month LIBOR rate in effect and
reset each LIBOR Business Day, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulations, or the rate
for such deposits determined by the Agent at such time based on such other
published service of general application as shall be selected by the Agent for
such purpose; provided, that in lieu of determining the rate in the foregoing
manner, the Agent may determine the rate based on rates at which United States
dollar deposits having a maturity of one month are offered to the Agent in the
interbank LIBOR market at such time for delivery in immediately available funds
on such date of determination in an amount equal to $1,000,000 (rounded upward,
if necessary, to the nearest 1/16 of 1%).
     “LIBOR Segment” means a portion of the outstanding Purchase Price on Open
Transactions on which the Pricing Rate is determined by reference to the LIBOR
Rate and the applicable LIBOR Margin.
     “Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest.)
     “Liquidity” means the Seller’s unencumbered and unrestricted cash and Cash
Equivalents plus the amount by which the aggregate Purchase Value of all
Purchased Mortgage Loans at such time exceeds the aggregate Purchase Price
outstanding for all Open Transactions at such time.
     “Loan Papers” means the Mortgage Note and all of the other papers related
to the establishment of a Purchased Loan and the creation, perfection and
maintenance of its lien and lien priority for such Purchased Loan, including its
Basic Papers and its Supplemental Papers and including any papers securing,
guaranteeing or otherwise related to or delivered in connection with any
Purchased Loan, in a form acceptable to the Agent (including any guaranties,
lien priority agreements, security agreements, mortgages, deeds of trust,
collateral assignments of the Seller’s interest in underlying obligations or
security, subordination agreements, negative pledge agreements, loan agreements
and title, mortgage, pool and casualty insurance policies), as any such Loan
Paper may be supplemented, amended, restated or replaced from time to time.
     “Loan Records” means books, records, ledger cards, files, papers,
documents, instruments, certificates, appraisal reports, journals, reports,
correspondence, customer lists, information and data that describes, catalogs or
lists such information or data, computer printouts, media (tapes, discs, cards,
drives, flash memory or any other kind of physical, electronic or virtual data
or information storage media or systems) and related data processing

13



--------------------------------------------------------------------------------



 



software (subject to any licensing restrictions) and similar items that at any
time evidence or contain information relating to any of the Purchased Loans, and
other information and data that is used or useful for managing and administering
the Purchased Loans, together with the nonexclusive right to use (in common with
the Seller and any repurchase agreement counterparty or secured party that has a
valid and enforceable interest therein and that agrees that its interest is
similarly nonexclusive) the Seller’s operating systems to manage and administer
any of the Purchased Loans and any of the related data and information described
above, or that otherwise relates to the Purchased Loans, together with the media
on which the same are stored to the extent stored with material information or
data that relates to property other than the Purchased Loans (tapes, discs,
cards, drives, flash memory or any other kind of physical or virtual data or
information storage media or systems), and the Seller’s rights to access the
same, whether exclusive or nonexclusive, to the extent that such access rights
may lawfully be transferred or used by the Seller’s permittees, and any computer
programs that are owned by the Seller (or licensed to the Seller under licenses
that may lawfully be transferred or used by the Seller’s permittees) and that
are used or useful to access, organize, input, read, print or otherwise output
and otherwise handle or use such information and data.
     “Margin Call” is defined in Section 6.1(a).
     “Margin Deficit” is defined in Section 6.1(a).
     “Margin Excess” is defined in Section 6.1(b)
     “Margin Stock” has the meaning assigned to that term in Regulation U as in
effect from time to time.
     “Market Value” means what the Agent determines as the market value of any
Purchased Loan, using a commercially reasonable methodology that is, in their
sole discretion, in accordance with standards customarily applicable in the
financial industry to third party service providers providing values on
comparable assets to be used in connection with the financing of such assets,
without reference to Hedge Agreements or Investor Commitments. The Agent’s
determination of Market Value hereunder shall be conclusive and binding upon the
parties, absent manifest error.
     “Maximum Aggregate Commitment” means the maximum Aggregate Outstanding
Purchase Price that is allowed to be outstanding under this Agreement on any
day, being the amount set forth in Schedule BC in effect for that day. The
Maximum Aggregate Commitment on the Effective Date is One Hundred Million
Dollars ($100,000,000). If and when some or all of the Buyers then party to this
Agreement agree in writing to increase their Committed Sums, or if a new Buyer
or Buyers joins the syndicate of Buyers, or if there is both such an increase
and a new Buyer’s joinder, the Agent shall execute an updated Schedule BC
reflecting the new Maximum Aggregate Commitment and deliver it to the Seller and
the Buyers, and that updated Schedule BC shall thereupon be substituted for and
supersede the prior Schedule BC.
     “MBS” means a mortgage pass-through security, collateralized mortgage
obligation, REMIC or other security that (a) is based on and backed by an
underlying pool of Mortgage Loans and (b) provides for payment by its issuer to
its holder of specified principal installments

14



--------------------------------------------------------------------------------



 



and/or a fixed or floating rate of interest on the unpaid balance and for all
prepayments to be passed through to the holder, whether issued in certificated
or book-entry form and whether or not issued, guaranteed, insured or bonded by
Ginnie Mae, Fannie Mae, Freddie Mac, an insurance company, a private issuer or
any other investor.
     “MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or its successors or assigns.
     “MERS Designated Loan” means a Purchased Loan registered to the Seller on
the MERS® System.
     “MERS Procedures Manual” means the MERS Procedures Manual, as it may be
amended from time to time.
     “MERS® System” means the Electronic Agent’s mortgage electronic registry
system, as more particularly described in the MERS Procedures Manual.
     “Mortgage” means a mortgage, deed of trust, deed to secure debt, security
deed or other mortgage instrument or similar evidence of lien legally effective
in the U.S. jurisdiction where the relevant real property is located to create
and constitute a valid and enforceable Lien, subject only to Permitted
Encumbrances, on the fee simple or long term ground leasehold estate in improved
real property.
     “Mortgage Assignment” means an assignment of a Mortgage, in form sufficient
under the Laws of the U.S. jurisdiction where the real property covered by such
Mortgage is located to give record notice of the assignment of such Mortgage,
perfect the assignment and establish its priority relative to other transactions
in respect of the Mortgage assigned (no Mortgage Assignment is required for any
Mortgage that has been originated in the name of MERS and registered under the
MERS® System).
     “Mortgage Loan” means any loan evidenced by a Mortgage Note and includes
all right, title and interest of the lender or mortgagee of such loan as a
holder of both the beneficial and legal title to such loan, including (a) all
Loan Papers or other loan documents, files and records of the lender or
mortgagee for such loan, (b) the monthly payments, any prepayments, insurance
and other proceeds, (c) all Servicing Rights related to such loan and (iv) all
other rights, interests, benefits, security, proceeds, remedies and claims
(including, without limitation, REO) in favor or for the benefit of the lender
or mortgagee arising out of or in connection with such loan.
     “Mortgage Loan Transmission File” means a file containing all information
concerning each Mortgage Loan required by the “Record Layout,” as defined and
provided for in (and attached as an exhibit to) the Custody Agreement, one of
which shall be delivered by the Seller to each of the Custodian and the Agent
for each Purchased Loan on its Purchase Date, both by electronic, computer
readable transmission in accordance with such Record Layout and, in the event
such electronic transmission is not possible, by faxing a hard copy thereof to
each of the Custodian and the Agent.
     “Mortgage Note” means a promissory note secured by a Mortgage.

15



--------------------------------------------------------------------------------



 



     “Mortgaged Premises” means the Property securing a Mortgage Loan.
     “Multiemployer Plan” means any “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA, which is maintained for employees of the Seller or
any of the Seller’s Subsidiaries.
     “Nonfunding Buyer” is defined in Section 3.11.
     “Non-excluded Taxes” is defined in Section 7.1.
     “Non-Usage Fee” is defined in Section 9.1.
     “Notices” is defined in Section 23.
     “Obligations” means all of the Seller’s present and future obligations and
liabilities under this Agreement or any of the other Repurchase Documents,
whether for Repurchase Price, Price Differential, Margin Call, premium, fees,
costs, attorneys’ fees or other obligation or liability, and whether absolute or
contingent, and all renewals, extensions, modifications and increases of any of
them.
     “Officer’s Certificate” means a certificate executed on behalf of the
Seller or another relevant Person by its (or if it is a partnership, its general
partner’s) Board of Directors’ Chairman (or if it is a limited liability
company, one of its managers), president, vice president-finance, treasurer, any
of its executive vice presidents or senior vice presidents, its company
secretary, its controller or such other officer as shall be acceptable to the
Agent.
     “Open Transaction” means a Transaction in which the Buyers have purchased
and paid for the related Purchased Loans but the Seller has not repurchased all
of them, such that the remaining Purchased Loans not repurchased by the Seller
of the subject Transaction would be an Open Transaction.
     “Operating Account” means the Seller’s non-interest bearing demand deposit
account maintained with U.S. Bank and described on Schedule 1.2, subject to a
control agreement in favor of the Agent and from which the Agent is authorized
pursuant to Section 3.6 to withdraw funds on any day in an amount equal to the
aggregate Repurchase Prices of all Purchased Loans that are Past Due on that
day. The Operating Account shall be subject to setoff by the Agent for Pro Rata
distribution to the Buyers and, upon the occurrence and during the continuance
of a Default or Event of Default, the Agent may also terminate the Seller’s
right to withdraw, or direct the payment of funds in the Operating Account until
the Obligations have been paid in full.
     “Organizational Documents” means as to any Person other than a natural
Person, its articles or certificate of incorporation, organization, limited
partnership or other document filed with a Governmental Authority evidencing the
organization of such entity and any bylaws, operating agreement or other
governance document governing the rights of the holders of the ownership
interests in such Person.
     “Other Taxes” is defined in Section 7.2.

16



--------------------------------------------------------------------------------



 



     “Parent” means M.D.C. Holdings, Inc., a Delaware corporation.
     “Participant” is defined in Section 22.17(a).
     “Past Due” means that the Seller has not repurchased the subject Purchased
Loan on or before its Repurchase Date.
     “Permitted Encumbrances” means, in respect of the Mortgaged Premises
securing a Purchased Loan, (i) tax Liens for real property taxes and
government-improvement assessments that are not delinquent; (ii) easements and
restrictions that do not materially and adversely affect the title to or
marketability of such Mortgaged Premises or prohibit or interfere with the use
of such Mortgaged Premises as a one-to-four family residential dwelling;
(iii) reservations as to oil, gas or mineral rights, provided such rights do not
include the right to remove buildings or other material improvements on or near
the surface of such Mortgaged Premises or to mine or drill on the surface
thereof or otherwise enter the surface for purposes of mining, drilling or
exploring for, or producing, transporting or otherwise handling oil, gas or
other minerals of any kind; (iv) agreements for the installation, maintenance or
repair of public utilities, provided such agreements do not create or evidence
Liens on such Mortgaged Premises or authorize or permit any Person to file or
acquire claims of Liens against such Mortgaged Premises; (v) with respect to
Purchased Loans which are Second Mortgage Loans, a first lien Mortgage Loans
secured by the same Mortgaged Premises; and (vi) such other exceptions (if any)
as are acceptable under relevant Agency guidelines; provided that any
encumbrance that is not permitted pursuant to the standards of any relevant
Investor Commitment by which the subject Purchased Loan is covered shall not be
a Permitted Encumbrance.
     “Permitted Letters of Credit” means the letters of credit described on
Schedule 17.2, outstanding as of September 30, 2008, and similar letters of
credit issued by Seller after such date provided they are reported pursuant to
Section 16.5(h) with the financial statements for the month in which they are
issued.
     “Person” means and includes natural persons, corporations, limited
liability companies, limited partnerships, registered limited liability
partnerships, general partnerships, joint stock companies, joint ventures,
associations, companies, trusts, banks, trust companies, land trusts, business
trusts or other organizations, whether or not legal entities, and governments
and agencies and political subdivisions of them.
     “Piggyback Loan” means a Second Mortgage Loan where the Mortgaged Premises
are subject to a first Mortgage Loan that is a Purchased Loan.
     “Plan” means an employee pension benefit plan of a type described in
Section 3(2) of ERISA and that is subject to Title IV of ERISA in respect of
which the Seller is an “employer” as defined in Section 3(5) of ERISA.
     “Plan Party” is defined in Section 32.1.
     “Price Differential” means, with respect to any Transaction hereunder for
any day, the aggregate amount obtained by multiplication of the Pricing Rate for
each day by the Purchase Price for such Transaction, based on a three hundred
sixty (360) day per year basis for the actual

17



--------------------------------------------------------------------------------



 



number of days during the period commencing on (and including) the Purchase Date
for such Transaction and ending on (but excluding) the Determination Date,
reduced by any such amount previously paid by the Seller to the Agent (for Pro
Rata distribution to the Buyers) with respect to such Transaction.
     “Pricing Rate” means the LIBOR Rate plus the LIBOR Margin, the Balance
Funded Rate or the Default Pricing Rate, as determined under this Agreement.
     “Prime Rate” means at any time of any determination thereof, the rate per
annum that is most recently publicly announced by U.S. Bank as its “Prime Rate,”
which may be a rate at, above or below the rate at which U.S. Bank lends to
other Persons. The Prime Rate is a reference rate and is not necessarily the
lowest rate. Any Pricing Rate based on the Prime Rate shall be adjusted as of
the effective date of each change in the Prime Rate.
     “Principal Balance” means, for any day, the advanced and unpaid principal
balance of a Purchased Loan on that day.
     “Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq., (b) federal regulations implementing such act codified at
12 CFR Parts 40, 216, 332 and 573, (c) the Interagency Guidelines Establishing
Standards For Safeguarding Customer Information and codified at 12 CFR Parts 30,
208, 211, 225, 263, 308, 364, 568 and 570 and (d) any other applicable federal,
state and local laws, rules, regulations and orders relating to the privacy and
security of Seller’s Customer Information, as such statutes, regulations,
guidelines, laws, rules and orders may be amended from time to time.
     “Pro Rata” means in accordance with the Buyers’ respective ownership
interests in the Purchased Loans. On any day, the Buyers will each own an
undivided fractional ownership interest in and to each Purchased Loan:
     (a) if the Commitments of the Buyers are outstanding on that day, (i) whose
numerator is that Buyer’s Committed Sum for that day and (ii) whose denominator
is the Maximum Aggregate Commitment for that day; or
     (b) if the Commitments have expired or have been terminated and have not
been reinstated, (i) whose numerator is the aggregate sum of the portions of the
Purchase Prices paid by that Buyer in all Transactions outstanding on that day
and (ii) whose denominator is the aggregate sum of the Purchase Prices paid by
all Buyers in all such Transactions outstanding on the day;
subject to adjustment pursuant to Section 3.11.
     “Property” means any interest of a Person in any kind of property, whether
real, personal or mixed, tangible or intangible, including the Mortgage Loans.
     “Purchase Date” means, for any Transaction, the date on which the Seller is
to convey the subject Purchased Loans to the Buyers.

18



--------------------------------------------------------------------------------



 



     “Purchase Price” means (a) on the relevant Purchase Date, the price at
which the Purchased Loans in a Transaction are sold by the Seller to the Buyers,
such price being the Purchased Loans’ initial Purchase Value, and
(b) thereafter, except where the Agent and the Seller agree otherwise, such
Purchased Loans’ Purchase Value decreased by the amount of any cash transferred
in respect of such Purchased Loans (as determined by the Agent) by the Seller to
the Agent pursuant to Sections 3.4 and 6.1 (absent manifest error, the Agent’s
determination of for which Transaction(s) cash was transferred by the Seller to
the Agent shall be conclusive and binding).
     “Purchase Price Decrease” means a reduction in the outstanding Purchase
Price for Purchased Loans without a termination of a Transaction or portion
thereof as described in Section 3.4(c).
     “Purchase Value” means the lesser of (a) (i) the Buyers’ Margin Percentage
for a Purchased Loan multiplied by (ii) the least of:
     (A) the face principal amount of the related Mortgage Note;
     (B) the unpaid Principal Balance of such Purchased Loan;
     (C) the price to be paid for such Purchased Loan under an Investor
Commitment or the weighted average price under unused Investor Commitments into
which such Purchased Loan is eligible for delivery; and
     (D) the Seller’s origination or acquisition price for such Purchased Loan.
and, (b) at the discretion of the Agent, ninety-five percent (95%) of the Market
Value of such Purchased Loan; provided, that (i) the Purchase Value for
Purchased Loans in excess of the sublimits set forth in Section 4.2 shall be
zero and, (ii) the Purchase Value for any Purchased Loan that is not an Eligible
Loan shall be zero.
     “Purchased Loans” means the Eligible Loans sold by the Seller to the Buyers
in Transactions, and any Eligible Loans substituted therefor in accordance with
Section 11. The term “Purchased Loans” with respect to any Transaction at any
time shall also include Additional Purchased Loans delivered pursuant to
Section 6.1.
     “Purchased Loans Curtailment Report” means a written report from the Seller
to the Agent, attached to the compliance certificate in the form of Exhibit C,
listing Purchased Loans on which an unscheduled principal payment, prepayment or
reduction of more than an amount equal to one regularly scheduled principal and
interest installment payment was made in the preceding month, and their
resulting new Principal Balances.

19



--------------------------------------------------------------------------------



 



     “Purchased Loans Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Purchased Loans and includes any security
agreement or other agreement granting a lien or security interest in such real
or personal property, including:
     (1) all Loan Papers, whether now owned or hereafter acquired, related to,
and all private mortgage insurance on, any Purchased Loans, and all renewals,
extensions, modifications and replacements of any of them;
     (2) all rights, liens, security interests, guarantees, insurance agreements
and assignments accruing or to accrue to the benefit of the Seller in respect of
any Purchased Loan;
     (3) all of the Seller’s rights, powers, privileges, benefits and remedies
under each and every paper now or hereafter securing, insuring, guaranteeing or
otherwise relating to or delivered in connection with any Purchased Loan,
including all guaranties, lien priority agreements, security agreements, deeds
of trust, Purchased Loans assignments, subordination agreements, intercreditor
agreements, negative pledge agreements, loan agreements, management agreements,
development agreements, design professional agreements, payment, performance or
completion bonds, title and casualty insurance policies and mortgage guaranty or
insurance contracts;
     (4) all of the Seller’s rights, to the extent assignable, in, to and under
any and all commitments issued by (i) Ginnie Mae, Fannie Mae, Freddie Mac,
another mortgage company or any other investor or any Buyer or securities issuer
to guarantee, purchase or invest in any of the Purchased Loans or any MBS based
on or backed by any of them or (ii) any broker or investor to purchase any MBS,
whether evidenced by book entry or certificate, representing or secured by any
interest in any of the Purchased Loans, together with the proceeds arising from
or pursuant to any and all such commitments;
     (5) all rights under every Hazard Insurance Policy relating to real estate
securing a Purchased Loan for the benefit of the creditor of such Purchased
Loan, the proceeds of all errors and omissions insurance policies and all rights
under any blanket hazard insurance policies to the extent they relate to any
Purchased Loan or its security and all hazard insurance or condemnation proceeds
paid or payable with respect to any of the Purchased Loans and/or any of the
property securing payment of any of the Purchased Loans or covered by any
related instrument;
     (6) all present and future claims and rights of the Seller to have, demand,
receive, recover, obtain and retain payments from, and all proceeds of any
nature paid or payable by, any governmental, quasi-governmental or private
mortgage guarantor or insurer (including VA, FHA or any other Person) with
respect to any of the Purchased Loans;
     (7) all tax, insurance, maintenance fee and other escrow deposits or
payments made by the Customers under such Purchased Loans (the Buyers’ Agent and
the Buyers acknowledge that the Seller’s rights in such deposits are limited to
the rights of an escrow

20



--------------------------------------------------------------------------------



 



agent and such other rights, if any, in and to such deposits as are accorded by
the Purchased Loans and related papers); and
     (8) all monies, accounts, deposit accounts, payment intangibles and general
intangibles, however designated or maintained, constituting or representing
so-called “completion escrow” funds or “holdbacks,” and being Purchased Loans’
proceeds recorded as disbursed but that have not been paid over to the seller of
the subject Mortgaged Premises (the purchase of which is financed by such
Purchased Loan), but that are instead being held by the Seller or by a third
party escrow agent pending completion of specified improvements or landscaping
requirements for such Mortgaged Premises.
     “Qualifying Balances” means, with respect to any Buyer, for any day, the
lesser of (a) the amount of such Buyer’s outstanding Purchase Price on Open
Transactions on such day, and (b) the sum of the collected balances in all
identified non-interest bearing accounts of the Seller maintained with such
Buyer less (i) amounts necessary to satisfy reserve and deposit requirements and
(ii) amounts required to compensate such Buyer for services rendered in
accordance with such Buyer’s system of charges for services to similar accounts.
     “Recourse Servicing” means Servicing Rights under a Servicing Agreement
with respect to which the Servicer is obligated to repurchase or indemnify the
holder of the related Mortgage Loans in respect of defaults on such Mortgage
Loans at any time during the term of such Mortgage Loans.
     “Register” is defined in Section 22.17(c).
     “Regular Transaction” means a Transaction funded by all Buyers, rather than
by U.S. Bank under the Swing Line.
     “Regulation T” means Regulation T promulgated by the Board of Governors of
the Federal Reserve System, 12 C.F.R. Part 220, or any other regulation when
promulgated to replace the prior Regulation T and having substantially the same
function.
     “Regulation U” means Regulation U promulgated by the Board of Governors of
the Federal Reserve System, 12 C.F.R. Part 221, or any other regulation when
promulgated to replace the prior Regulation U and having substantially the same
function.
     “Regulation X” means Regulation X promulgated by the Board of Governors of
the Federal Reserve System, 12 C.F.R. Part 224, or any other regulation when
promulgated to replace the prior Regulation X and having substantially the same
function.
     “REO” means real property improved by a one- through four-family residence
owned following judicial or nonjudicial foreclosure (or conveyance by deed in
lieu of foreclosure) of a Mortgage securing a Single-family Loan.
     “Repurchase Date” means the date on which the Seller is to repurchase
Purchased Loans from the Buyers, being the earlier of (a) the date when the
Approved Investor is to purchase such

21



--------------------------------------------------------------------------------



 



Purchased Loans, and (b) any date determined by application of the provisions of
Section 3.4 or 18.
     “Repurchase Documents” means and includes this Agreement, the Custody
Agreement, any financing statements or other papers now or hereafter authorized,
executed or issued pursuant to this Agreement, and any renewal, extension,
rearrangement, increase, supplement, modification or restatement of any of them.
     “Repurchase Price” means the price at which Purchased Loans are to be
resold by the Buyers to the Seller upon termination of a Transaction (including
Transactions terminable upon demand), which will be determined in each case as
the sum of (x) the Purchase Price and (y) the Price Differential as of the date
of such determination.
     “Repurchase Settlement Account” means the Seller’s non-interest bearing
demand deposit account to be maintained with U.S. Bank and described on
Schedule 1.2, to be used for (a) the Agent’s and the Buyers’ deposits of
Purchase Price payments for Purchased Loans (including any Swing Line Purchases)
to the extent not deposited directly in the Funding Account, (b) any principal
payments received by the Agent or the Custodian (other than regular principal
and interest payments) on any Purchased Loans; (c) the Agent’s deposit of
Repurchase Price payments received from the Seller or from an Approved Investor
for the Seller’s account for distribution to the Buyers and (d) only if and when
(i) no Default has occurred unless it has been either cured by the Seller or
waived in writing by the Agent (acting with the requisite consent of the Buyers
as provided in this Agreement) and (ii) no Event of Default has occurred unless
the Agent has declared in writing that it has been cured or waived, transfer to
the Operating Account of proceeds of sales or other dispositions of Purchased
Loans to an Approved Investor in excess (if any) of the Repurchase Price of such
Purchased Loan. The Repurchase Settlement Account shall be a blocked account
from which the Seller shall have no right to directly withdraw funds, but
instead such funds may be withdrawn or paid out only against the order of an
authorized officer of the Agent (acting with the requisite consent of the Buyers
as provided herein).
     “Request/Confirmation” means letters substantially in the form of
Exhibit A, delivered pursuant to Section 3.1 and their related Mortgage
Transmission Files.
     “Required Buyers” means, for any day, Buyers (a) whose Commitments comprise
at least sixty-six and two-thirds percent (66-2/3%) of the Maximum Aggregate
Commitment under this Agreement, or (b) who own at least sixty-six and
two-thirds percent (66-2/3%) of the Purchased Loans owned by the Buyers on that
day if on or before that day the Commitments have expired or have been
terminated and have not been reinstated.
     “Second Mortgage Loan” means a Single-family Loan as to which the Lien
against the related Mortgaged Premises is second and inferior to the Lien of a
single senior Mortgage Loan.
     “Segment” means that portion of an Open Transaction designated as either a
LIBOR Segment or a Balance Funded Segment.
     “Seller’s Customer” means any natural person who has applied to the Seller
for a financial product or service, has obtained any financial product or
service from the Seller or has a Mortgage Loan that is serviced or subserviced
by the Seller.

22



--------------------------------------------------------------------------------



 



     “Seller’s Customer Information” means any information or records in any
form (written, electronic or otherwise) containing a Seller’s Customer’s
personal information or identity, including such Seller’s Customer’s name,
address, telephone number, loan number, loan payment history, delinquency
status, insurance carrier or payment information, tax amount or payment
information and the fact that such Seller’s Customer has a relationship with the
Seller.
     “Serviced Loans” means all Mortgage Loans serviced or required to be
serviced by the Seller under any Servicing Agreement, irrespective of whether
the actual servicing is done by another Person (a subservicer) retained by the
Seller for that purpose.
     “Servicer” means, initially the Seller, and upon termination of the
Seller’s right to service the Purchase Loans pursuant to the provisions of
Section 19.7, the Backup Servicer or such other Person (including the Agent) as
the Agent may appoint as Servicer.
     “Servicing Agreement” means, with respect to any Person, the arrangement,
whether or not in writing, pursuant to which that Person acts as servicer of
Mortgage Loans, whether owned by that Person or by others.
     “Servicing Functions” means, with respect to the servicing of Mortgage
Loans, the collection of payments for the reduction of principal and application
of interest, collection of amounts held or to be held in escrow for payment of
taxes, insurance and other escrow items and payment of such taxes and insurance
from amounts so collected, foreclosure services, and all other actions required
to conform with Accepted Servicing Practices.
     “Servicing Rights” means the rights and obligations to administer and
service a Mortgage Loan, including, without limitation, the rights and
obligations to: ensure the taxes and insurance are paid, provide foreclosure
services, provide full escrow administration and perform any other obligations
required by any owner of a Mortgage Loan, collect the payments for the reduction
of principal and application of interest, and manage and remit collected
payments.
     “Single-family Loan” means a Mortgage Loan that is secured by a Mortgage
covering real property improved by a one-, two-, three- or four-family
residence.
     “SIPA” means the Securities Investors Protection Act of 1970, 15 U.S.C.
§78a et. seq., as amended.
     “Solvent” means, for any Person, that (a) the fair market value of its
assets exceeds its liabilities, (b) it has sufficient cash flow to enable it to
pay its debts as they mature, and (c) it does not have unreasonably small
capital to conduct its business.
     “Statement Date” means December 31, 2007.
     “Statement Date Financial Statements” is defined in Section 15.2(f).
     “Sublimit” means one or more (as the context requires) of the sublimits
described in Section 4.2.

23



--------------------------------------------------------------------------------



 



     “Subordination Agreement” means a written subordination agreement in form
and substance satisfactory to and approved by the Agent that subordinates
(x) all present and future debts and obligations owing by the Seller to the
Person signing such subordination agreement to (y) the Obligations, in both
right of payment and lien priority, including standstill and blockage provisions
approved by the Agent.
     “Subservicer” means any entity permitted by the Agent to act as a
subservicer of the Servicer who shall perform Servicing Functions under a
Subservicer Instruction Letter.
     “Subservicer Instruction Letter” means an instruction letter to a
Subservicer in form and substance agreed to by the Seller and the Agent.
     “Subsidiary” means any corporation, association or other business entity
(including a trust) in which any Person (directly or through one or more other
Subsidiaries or other types of intermediaries), owns or controls:
     (a) more than fifty percent (50%) of the total voting power or shares of
stock entitled to vote in the election of its directors, managers or trustees;
or
     (b) more than ninety percent (90%) of the total assets and more than ninety
percent (90%) of the total equity through the ownership of capital stock (which
may be non-voting) or a similar device or indicia of equity ownership.
     “Super Jumbo Mortgage Loan” means a fully documented first lien Mortgage
Loan that would be a Jumbo Mortgage Loan except that the principal balance is
greater than One Million Dollars ($1,000,000).
     “Supplemental Papers” means the Loan Papers for a particular Loan other
than its Basic Papers.
     “Swing Line” means the short term revolving Eligible Loans purchase
facility provided for in Section 2.4 under which U.S. Bank will fund (as “Swing
Line Purchases”) purchases of Eligible Loans to bridge the Seller’s daily
Transactions.
     “Swing Line Limit” means, for any day, the lesser of (x) $60,000,000, and
(y) the Maximum Aggregate Commitment minus the Aggregate Outstanding Purchase
Price outstanding on that day, being the maximum amount that may be funded and
outstanding on that day under the Swing Line.
     “Swing Line Refunding Due Date” for each Transaction funded under the Swing
Line means the Business Day on which U.S. Bank shall elect to have such Swing
Line Transaction funded by the Buyers pursuant to Section 2.5 (provided that
U.S. Bank shall elect to have such Swing Line Transactions so funded no less
than once per week) following the Business Day when U.S. Bank funds such
Transaction under the Swing Line; provided that U.S. Bank agrees not to exercise
such discretion to choose a due date in a manner that would materially affect
the Seller’s ability to complete a Transaction under this Agreement unless a
Default has occurred that has not been cured by the Seller or declared in
writing by the Agent to have been waived or

24



--------------------------------------------------------------------------------



 



any Event of Default has occurred that the Agent has not declared in writing to
have been cured or waived, in each case, as provided in Section 22.
     “Swing Line Transaction” means a Transaction funded by U.S. Bank under the
Swing Line.
     “Taxes” is defined in Section 7.1.
     “Termination Date” means the earlier of (i) November 11, 2009, or (ii) the
date when the Buyers’ Commitments are terminated pursuant to this Agreement, by
order of any Governmental Authority or by operation of law.
     “Total Liabilities” means all liabilities of the Seller and its
Subsidiaries, including nonrecourse debt as, in accordance with GAAP, are
reflected on the Seller’s consolidated balance sheet, and also including all
contingent liabilities and obligations (including Recourse Servicing, recourse
sale and other recourse obligations, and guaranty, indemnity and mortgage loan
repurchase obligations), but excluding Seller’s obligations under Permitted
Letters of Credit.
     “Transaction” is defined in the Recitals.
     “UCC” means the Uniform Commercial Code or similar Laws of the applicable
jurisdiction, as amended from time to time.
     “VA” means the Department of Veterans Affairs and any successor.
     “Wet Loan” means a Purchased Loan originated and owned by the Seller
immediately prior to being purchased by the Buyers:
     (a) that has been closed on or prior to the Business Day on which the
Purchase Price is paid therefor, by a title agency or closing attorney, and that
would qualify as an Eligible Loan except that some or all of its Basic Papers
are in transit to, but have not yet been received by, the Custodian so as to
satisfy all requirements to permit the Seller to sell it pursuant to this
Agreement without restriction;
     (b) that the Seller reasonably expects to fully qualify as an Eligible Loan
when the original Basic Papers have been received by the Custodian;
     (c) as to which the Seller actually and reasonably expects that such full
qualification can and will be achieved on or before five (5) Business Days after
the relevant Purchase Date; and
     (d) for which the Seller has delivered to the Custodian a Mortgage Loan
Transmission File on or before the Purchase Date, submission of which to the
Custodian shall constitute the Seller’s certification to the Custodian, the
Buyers and the Agent that a complete File as to such Purchased Loan, including
the Basic Papers, exists and that such File is in the possession of either the
title agent or closing attorney that closed such Purchased Loan, the Seller or
that such File has been or will be shipped to the Custodian.

25



--------------------------------------------------------------------------------



 



Each Wet Loan that satisfies the foregoing requirements shall be an Eligible
Loan subject to the condition subsequent of physical delivery of its Mortgage
Note, Mortgage and all other Basic Papers, to the Custodian on or before five
(5) Business Days after the relevant Purchase Date. Each Wet Loan sold by the
Seller shall be irrevocably deemed purchased by the Buyers and shall
automatically become a Purchased Loan effective on the date of the related
Transaction, and the Seller shall take all steps necessary or appropriate to
cause the sale to the Buyers and delivery to the Custodian of such Wet Loan and
its Basic Papers to be completed, perfected and continued in all respects,
including causing the original promissory note evidencing such Purchased Loan to
be physically delivered to the Custodian within five (5) Business Days after the
relevant Purchase Date, and, if requested by the Agent, to give written notice
to any title agent, closing attorney or other Person in possession of the Basic
Papers for such Purchased Loan of the Buyers’ purchase of such Purchased Loan.
Upon the Custodian’s receipt of the Basic Papers relative to a Wet Loan such
Purchased Loan shall no longer be considered a Wet Loan.
     “Wet Loans Sublimit” is defined in Section 4.2.
     1.3. Other Definitional Provisions.Accounting terms not otherwise defined
shall have the meanings given them under GAAP.
     (a) Defined terms may be used in the singular or the plural, as the context
requires.
     (b) Except where otherwise specified, all times of day used in the
Repurchase Documents are local (U.S. Mountain Time Zone) times in Denver,
Colorado.
     (c) Unless the context plainly otherwise requires (e.g., if preceded by the
word “not”), wherever the word “including” or a similar word is used in the
Repurchase Documents, it shall be read as if it were written, “including by way
of example but without in any way limiting the generality of the foregoing
concept or description.”
     (d) Unless the context plainly otherwise requires, wherever the term
“Agent” is used in this Agreement (excluding Section 22), it shall be read as if
it were written “the Agent (as agent and representative of the Buyers).”
2 The Buyers’ Commitments.
     2.1. The Buyers’ Commitments to Purchase. Subject to the terms and
conditions of this Agreement and provided no Default or Event of Default has
occurred that the Agent has not declared in writing to have been cured or waived
(or, if one has occurred and not been so declared cured or waived, if all of the
Buyers, in their sole discretion and with or without waiving such Default or
Event of Default, have elected in writing that Transactions under this Agreement
shall continue nonetheless), the Buyers agree to make revolving purchases of
Eligible Loans on a servicing released basis through the Termination Date, so
long as the Aggregate Outstanding Purchase Price does not exceed the Maximum
Aggregate Commitment and so long as each Buyer’s Committed Sum is not exceeded.
The Buyers’ respective Committed Sums and the Maximum Aggregate Commitment are
set forth on Schedule BC in effect at the relevant time, as it may have been
amended or restated pursuant to this Agreement. Upon the joinder of additional
Buyer(s), if any, the parties agree to approve in writing revised and updated
versions

26



--------------------------------------------------------------------------------



 



of Schedule BC. The fractions to be applied to determine the respective Funding
Shares of the Buyers for any day are their respective Committed Sums divided by
the Maximum Aggregate Commitment for that day. Each Buyer shall be obligated to
fund only that Buyer’s own Funding Share of any Transaction requested, and no
Buyer shall be obligated to the Seller or any other Buyer to fund a greater
share of any Transaction. No Buyer shall be excused from funding its applicable
Funding Share of any Transaction merely because any other Buyer has failed or
refused to fund its relevant Funding Share of that or any other Transaction. If
any Buyer fails to fund its Funding Share of any Transaction, the Agent (in its
sole and absolute discretion) may choose to fund the amount that such Nonfunding
Buyer failed or refused to fund, or the Agent as a Buyer and the other Buyers
who are willing to do so shall have the right (but no obligation) to do so in
the proportion that the Committed Sum of each bears to the total Committed Sums
of all Buyers that have funded (or are funding) their own Funding Shares of that
Transaction and that are willing to fund part of the Funding Share of such
Nonfunding Buyer. Should the Agent and/or any other Buyer(s) fund any or all of
the Nonfunding Buyer’s Funding Share of any Transaction, then the Nonfunding
Buyer shall have the obligation to deliver such amount to the Agent (for
distribution to the Buyer(s) who funded it) in immediately available funds on
the next Business Day. Regardless of whether the other Buyers fund the Funding
Share of the Nonfunding Buyer, the respective ownership interests of the Buyers
in the Transaction shall be adjusted as provided in Section 3.11. The
obligations of the Buyers hereunder are several and not joint.
     2.2. Expiration or Termination of the Commitments. Unless extended in
writing or terminated earlier in accordance with this Agreement, the Buyers’
Commitments (including U.S. Bank’s Swing Line Commitment) shall automatically
expire at the close of business on the Termination Date, without any requirement
for notice or any other action by the Agent, any of the Buyers or any other
Person.
     2.3. Request for Increase in Maximum Aggregate Commitment. If the Seller
shall request to the Agent an increase in the Maximum Aggregate Commitment to a
specified amount up to One Hundred Fifty Million Dollars ($150,000,000), the
Agent shall use its best efforts to obtain increased Committed Sums from
existing Buyers, new Commitments from prospective new Buyers or such combination
thereof as the Agent shall elect, to achieve such requested increase; provided
that no Default has occurred that has not been cured before it has become an
Event of Default, and no Event of Default has occurred that the Agent has not
declared in writing to have been waived or cured. No Buyer will have any
obligation to increase its Committed Sum. If an increase in the Maximum
Aggregate Commitment is achieved, then (i) the Pro Rata ownership interest in
the Purchased Loans of each Buyer shall, following funding by the Buyers
increasing their Commitment Sums or the new Buyers, automatically be adjusted
proportionately and (ii) Schedule BC shall be updated and the update executed
and delivered by the Agent to the Seller and each of the Buyers and, effective
as of the date specified on such update, shall each automatically supersede and
replace the then-existing corresponding schedule for all purposes.
     2.4. Swing Line Commitment. In addition to its Commitment under
Section 2.1, U.S. Bank agrees to fund revolving Swing Line Transactions for
aggregate Purchase Prices which do not on any day exceed the Swing Line Limit
for the purpose of initially funding requested Transactions.

27



--------------------------------------------------------------------------------



 



     2.5. Swing Line Transactions.
     (a) The Seller shall have the right to request and obtain a Swing Line
Transaction:
     (i) only if such Swing Line Transaction fully qualifies in all respects for
funding as Regular Transaction under this Agreement except that it may have been
requested later in the day;
     (ii) provided that no Default has occurred that has not been cured before
it has become an Event of Default, and no Event of Default has occurred that the
Agent has not declared in writing to have been waived or cured and all
conditions precedent in Section 14.2 have been satisfied;
     (iii) so long as the Swing Line Limit is not exceeded;
     (iv) provided that the Mortgage Loan Transmission Files for the proposed
Transaction is received by U.S. Bank by no later than 1:00 p.m. on the Business
Day such Transaction is to be funded; and
     (v) provided that neither the Seller nor U.S. Bank is aware of any reason
why the requested Transaction cannot or will not be fully funded by the Buyers
on the first Swing Line Refunding Due Date following the Business Day on which
the Swing Line Transaction is to be funded.
     (b) All Swing Line Transactions shall have a Price Differential from the
date funded until the date repaid and the Repurchase Price therefor shall be due
and payable to U.S. Bank at the same rate(s) as would be applicable if such
Swing Line Transactions had been funded as Regular Transactions by all Buyers,
instead of having been funded by U.S. Bank alone as Swing Line Transactions.
     (c) Each Swing Line Transaction shall be re-funded on its Swing Line
Refunding Due Date by the Agent’s paying over to U.S. Bank out of the Repurchase
Settlement Account, and U.S. Bank’s applying against such Swing Line
Transaction, an amount equal to the Purchase Price of the Transaction funded by
all of the Buyers in their Funding Shares of such Purchase Price on that day
against the same Transaction that was initially funded as a Swing Line
Transaction at which time such Transaction shall be deemed to be a Regular
Transaction.
     (d) All accrued Price Differential on Swing Line Transactions shall be due
and payable by the Seller to the Agent (for distribution to U.S. Bank) on the
Price Differential payment due date (determined under Section 5) next following
the date of the Swing Line Transaction.
     2.6. Optional Reduction or Termination of Buyers’ Commitments. The Seller
may, at any time, without premium or penalty, upon not less than ten
(10) Business Days prior written notice to the Agent, reduce or terminate the
Maximum Aggregate Commitment, ratably, with any such reduction in a minimum
aggregate amount for all the Buyers of Ten Million Dollars

28



--------------------------------------------------------------------------------



 



($10,000,000), or, if more, in an integral multiple of Ten Million Dollars
($10,000,000); provided, however, that (a) the Seller may reduce the Maximum
Aggregate Commitment no more than once each calendar quarter, (b) at no time may
the Aggregate Outstanding Purchase Price exceed the Maximum Aggregate Commitment
after giving effect to any such reduction and, (c) unless terminated in full,
the Maximum Aggregate Commitment shall not be reduced to less than Fifty Million
Dollars ($50,000,000). Upon termination of the Buyers’ Commitments pursuant to
this Section 2.6, the Seller shall pay to the Agent for the ratable benefit of
the Buyers the full amount of all outstanding Obligations under the Repurchase
Documents.
3 Initiation; Termination.
     3.1. Seller Request; Agent Confirmation.
     (a) Any request to enter into a Transaction shall be made by notice to the
Agent at the initiation of the Seller. To request a Transaction, the Seller
shall deliver to the Agent and the Custodian the Mortgage Loan Transmission File
for each of the Eligible Loans subject to the Transaction by electronic
transmission.
     (b) If the Seller submits a Mortgage Loan Transmission File to the Agent
and the Custodian and:
     (i) it is received before 1:00 p.m. on the proposed Purchase Date, the
Transaction shall be funded as a Swing Line Transaction;
     (ii) it is received after 1:00 p.m. on the proposed Purchase Date, U.S.
Bank shall either, at its election, (i) fund the requested Transaction as a
Swing Line Transaction on that same day, or (ii) arrange for its funding on the
next Business Day as a Swing Line Transaction.
     (c) The Seller shall deliver a letter substantially in the form of
Exhibit A to the Agent no later than 5:00 p.m. on the day the Seller submits
each Mortgage Loan Transmission File.
U.S. Bank shall have no obligation to fund any such late-requested Transaction
as is described in Section 3.1(b)(ii) as a Swing Line Transaction if all of the
requirements of Section 2.5 and this Section 3 are not satisfied, although U.S.
Bank may elect to do so. If U.S. Bank does not elect to do so, then U.S. Bank
shall fund such requested Transaction as a Swing Line Transaction on the next
succeeding Business Day, provided that all conditions to its funding (including
the requirements of Section 2.5, this Section 3 and Section 14) are then
satisfied.
     3.2. Syndication of Purchases.
     U.S. Bank shall notify each Buyer no later than 1:00 p.m. on each Swing
Line Refunding Date of such Buyer’s Funding Share of the Swing Line Transactions
that are to be converted to Regular Transactions on such date. If U.S. Bank has
funded the requested Transaction (or any part of it) as a Swing Line
Transaction, and if at the time such Swing Line Transaction was funded, U.S.
Bank reasonably believed that all of the conditions set forth in Section 2.5
were satisfied in all material respects, then the other Buyers shall be
unconditionally and irrevocably

29



--------------------------------------------------------------------------------



 



obligated to timely fund their respective Funding Shares of the Transaction that
was so initially funded as a Swing Line Transaction, upon notice from U.S. Bank
received no later than 1:00 p.m. on the Swing Line Refunding Due Date,
irrespective of whether in the meantime any Default or Event of Default has
occurred or been discovered, and irrespective of whether in the meantime some or
all of the Buyers’ Commitments have lapsed, expired or been canceled, rescinded
or terminated with or without cause, or have been waived, released or excused
for any reason whatsoever, so that (a) the Swing Line is paid down by the
required amount on each Swing Line Refunding Due Date, (b) all Price
Differential accrued on Swing Line Transactions to the applicable Swing Line
Refunding Due Date shall be due and payable by the Seller to the Agent (for
distribution to U.S. Bank) within two (2) Business Days after the Agent bills
the Seller for such Price Differential, but in no event later than the
Termination Date, and (c) all Swing Line Transactions are converted to Regular
Transactions with each Buyer having funded its Funding Share thereof. The Agent
shall disburse to U.S. Bank from the Repurchase Settlement Account an amount
equal to the sum of the Funding Shares funded by all of the other Buyers on that
day against the same Transaction that was initially funded as a Swing Line
Transaction (excluding U.S. Bank’s own Funding Share thereof); provided that if
a Buyer other than U.S. Bank advises the Agent by telephone and confirms the
advice by fax that such Buyer has placed all of its Funding Share on the federal
funds wire to the Repurchase Settlement Account, the Agent shall continue to
keep the Swing Line Transaction outstanding to the extent of that Buyer’s
Funding Share so wired until such Buyer’s Funding Share is received in the
Repurchase Settlement Account, and the Agent shall then repay U.S. Bank that
still-outstanding portion of the Swing Line Transaction from the Repurchase
Settlement Account, and the Price Differential accrued at the Pricing Rate(s)
applicable to the Transaction on that Funding Share for the period from (and
including) the relevant Swing Line Refunding Due Date to (but excluding) the
date such Buyer’s Funding Share is received by the Agent shall belong to U.S.
Bank; provided, further that in no event shall U.S. Bank have any obligation to
continue such portion of any Swing Line Transaction outstanding if and to the
extent, if any, that doing so would cause the total amount funded by U.S. Bank
and outstanding to exceed the Swing Line Limit. If any Buyer fails to wire to
the Repurchase Settlement Account such Buyer’s Funding Share of any Regular
Transaction that was initially funded as a Swing Line Transaction (i.e.,
excluding any such failure caused by a federal funds wire delay) so that such
funds are received by 3:00 p.m. on the Swing Line Refunding Due Date, then that
Buyer shall also be obligated to pay to U.S. Bank Price Differential on the
Funding Share so due from such Buyer to U.S. Bank at the Federal Funds Rate from
(and including) such Swing Line Refunding Due Date to (but excluding) the date
of payment of such Funding Share.
     3.3. Request/Confirmation. Each Request/Confirmation shall identify the
Agent and the Seller and set forth:
     (a) the Purchase Date applicable to the relevant Transaction;
     (b) for each of the Eligible Loans to be sold, the Purchase Price ; and
     (c) any additional terms or conditions of the Transaction mutually agreed
to by the Agent and the Seller.

30



--------------------------------------------------------------------------------



 



Each Request/Confirmation shall be binding on the parties, unless written notice
of objection is given by the objecting party to the other party within one
(1) Business Day after the Agent has received the completed Request/Confirmation
from the Seller. In the event of any conflict between the terms of a
Request/Confirmation and this Agreement, this Agreement shall prevail.
     3.4. Transaction Termination; Purchase Price Decrease.
     (a) Automatic Termination. Each Transaction, or applicable portion thereof,
will automatically terminate on the earlier of (i) the date or dates when the
subject Purchased Loans are purchased by Approved Investor(s) and (ii) the
Termination Date. Upon any such automatic termination, the Seller shall
immediately repurchase the Purchased Loans in accordance with this Section 3.
     (b) Termination Upon Occurrence of Disqualifier. If any Disqualifier occurs
in respect of a Purchased Loan, the Seller shall immediately repurchase such
Purchased Loan in accordance with this Section 3.
     (c) How Terminations will be Effected. Termination of every Transaction
will be effected by (x) the Buyers’ reconveyance to the Seller or its designee
of the Purchased Loans, servicing released, and payment of any Income in respect
thereof received by the Agent and not previously either paid to the Seller or
applied as a credit to the Seller’s Obligations, against (y) payment of the
Repurchase Price in immediately available funds to the account referred to in
Section 3.5 by 1:00 p.m. on the Repurchase Date, so that the Agent receives the
Repurchase Price (for Pro Rata distribution to the Buyers) in immediately
available funds on that same Business Day; provided that the portion of the
Repurchase Price attributable to accrued and unpaid Price Differential for the
Repurchased Loan shall not be due until two (2) Business Days after the Agent
bills the Seller therefor; provided further that all accrued and unpaid Price
Differential shall be due and payable on the Termination Date.
     (d) Purchase Price Decrease. The Seller may effectuate a Purchase Price
Decrease on any Business Day by delivery to the Agent in immediately available
funds of an amount specified by the Seller as a Purchase Price Decrease on that
Business Day. No Purchased Loans shall be, or be deemed to be, repurchased in
connection with a Purchase Price Decrease.
     3.5. Place for Payments of Repurchase Prices. All Repurchase Price payments
shall be paid to the Repurchase Settlement Account.
     3.6. Withdrawals from and Credits to Operating Account. If the Seller fails
for any reason to repurchase any one or more Purchased Loans on the relevant
Repurchase Date, to pay any Price Differential or fees when due or to satisfy
any Margin Call in the manner and by the time specified in Sections 3.4 and 3.5,
the Agent is hereby specifically and irrevocably authorized to withdraw funds
from the Operating Account or any other account of the Seller in an amount equal
to the sum of the Repurchase Prices of all Purchased Loans that are Past Due,
plus accrued, unpaid Price Differential or fees, plus Margin Deficit (if
applicable), on that day and cause application of such funds withdrawn to the
payment of the Repurchase Prices of such

31



--------------------------------------------------------------------------------



 



Purchased Loans, Price Differential or fees, and Margin Deficit (if applicable)
in such order and manner as the Agent may elect and if funds in the Operating
Account or any other account of the Seller are insufficient to pay the
Repurchase Prices of all such Purchased Loans, the Seller shall pay the amount
due hereunder on demand by wire to the Repurchase Settlement Account. As long as
no Default or Event of Default has occurred and is continuing, or thereafter
with the consent of the Required Buyers, the Agent shall, at the written request
of the Seller, cause any amount deposited in the Repurchase Settlement Account
in excess of amounts required hereunder to be transferred to the Operating
Account.
     3.7. Transfer of Existing Mortgage Loan Portfolio.
     (a) The Agent, some of the Buyers and the Seller are also parties to a
Fourth Amended and Restated Credit Agreement dated as of September 5, 2006 (as
amended, the “Warehousing Credit Agreement”), pursuant to which such Buyers (the
“Existing Lenders”) and the Agent (acting as agent for the lenders party to the
Warehousing Credit Agreement) have made Advances (defined in the Warehousing
Credit Agreement) in the nature of loans to the Seller. Repayment of these
Advances and all interest accrued thereon, and payment and performance of the
other obligations of the Seller under the Warehousing Credit Agreement, are
secured by a pledge and grant of a first priority security interest in certain
Mortgage Loans and related collateral delivered by the Seller to the Agent under
the Warehousing Credit Agreement (collectively, the “Existing Mortgage Loan
Portfolio”), all on the terms and conditions set forth therein and in the Second
Amended and Restated Pledge and Security Agreement referred to therein. The
Seller has requested that it be permitted to sell the Existing Mortgage Loan
Portfolio, on the terms and conditions set forth herein, to the Agent for the
benefit of the Buyers, and this Section 3.7 and Section 3.8 memorialize the
parties’ further agreements on that subject.
     (b) Concurrently with the initial Transaction hereunder, the Agent (acting
as Agent for the Existing Buyers) shall disburse the proceeds of such
Transaction and additional funds made available to it by the Seller, if
required, to the Existing Lenders ratably in accordance with their advances
against the Existing Mortgage Loan Portfolio. The Warehousing Credit Agreement
shall thereupon be terminated (except for any provisions thereof that by their
terms survive termination of said agreement).
     (c) As part of the initial Transaction hereunder, subject to the terms and
conditions of this Agreement, the Buyers shall purchase all Eligible Loans in
the Existing Mortgage Loan Portfolio on the terms set forth in this Agreement.
     3.8. Special Terms Applicable to the Existing Mortgage Loan Portfolio. The
following changes in the terms and conditions of this Agreement are applicable
to the Existing Mortgage Loan Portfolio and the Mortgage Loans therein:
     (a) The Repurchase Date for each such Mortgage Loan under Section 3.4 (and
as set forth in the Disqualifiers on Schedule DQ) shall be measured from the
date on which the Mortgage Loan was first pledged by the Seller pursuant to the
Warehousing Credit Agreement. The requirement of Schedule EL (9) that each
Eligible Loan be

32



--------------------------------------------------------------------------------



 



originated no more than 30 days prior to its Purchase Date shall be measured
from the date on which the Mortgage Loan was first pledged by the Seller
pursuant to the Warehousing Credit Agreement (i.e., that it was originated no
more than 30 days prior to the date it was first pledged by the Seller pursuant
to the Warehousing Credit Agreement). The prior pledge of an Eligible Loan that
is a part of the Existing Mortgage Loan Portfolio pursuant to the Warehousing
Credit Agreement shall not violate any covenant, representation or warranty
under this Agreement regarding a prior pledge of any Eligible Loan.
     (b) Each such Mortgage Loan must be an Eligible Loan at the time of
purchase under this Agreement unless otherwise agreed by all Buyers and the
Seller.
     (c) The Seller makes the following additional representations and
warranties in connection with the sale and purchase of the Existing Mortgage
Loan Portfolio: the Seller has not filed a petition in any case, action or
proceeding under the Bankruptcy Code or any similar state law; no petition in
any case, action or proceeding under the Bankruptcy Code or any similar state
laws have been filed against the Seller that has not been dismissed or vacated;
and the Seller has not filed any answer or otherwise admitted in writing any
insolvency or inability to pay its debts or has made an assignment for the
benefit of creditors or consented to the appointment of a receiver or trustee of
all or a material part of its property. The Seller has no intention to make any
such filing or admission in the next ninety (90) days. The sale and purchase of
the Existing Mortgage Loan Portfolio will not be a preference, voidable
transfer, fraudulent conveyance, or otherwise in violation of the Bankruptcy
Code or any similar state or federal law.
     3.9. Delivery of Additional Mortgage Loans. The Seller may from time to
time deliver to the Agent Mortgage Loans that are also Eligible Loans without
entering into a new Transaction by providing to the Agent the documents required
under Section 3.1 with respect to such Mortgage Loans. The Seller and the Buyers
agree that such Mortgage Loans delivered pursuant to this Section 3.9 shall be
treated as Purchased Loans subject to the existing Transactions hereunder from
the date of such delivery.
     3.10. Application of Repurchase Price Payments. Upon receipt by the Agent
of amounts paid or prepaid as Purchase Price Decreases or Repurchase Price
(except upon the exercise of remedies provided in Section 18) the Agent shall
apply amounts so received to the payment of all Obligations that are then due,
and if the amount so received is insufficient to pay all such Obligations,
(i) first to any reimbursement due under Section 20.1, (ii) second to payment of
all Swing Line Transactions that have not been syndicated, and (iii) third to
partial payment of Obligations then due or as otherwise agreed by the Buyers.
     3.11. Pro Rata Ownership Interests. If at any time or times when the
Commitments are outstanding, any Buyer fails to fund any of its Funding Share(s)
of any Transaction as provided in Section 2 (a “Nonfunding Buyer”) and one or
more of the other Buyers funds it (electively in accordance with the provisions
of Section 2.1), then:
     (a) the respective ownership interests of both (i) the Nonfunding Buyer and
(ii) the Buyer (or Buyers) that funded such Funding Share(s), shall be
proportionately

33



--------------------------------------------------------------------------------



 



decreased and increased, respectively, to the same extent as if their respective
Committed Sums were changed in direct proportion to the unreimbursed balance
outstanding from time to time thereafter of the amount so funded;
     (b) the Nonfunding Buyer’s share of all future distributions of Repurchase
Prices or other realizations on the Purchased Loans received, pro rata among
them in accordance with their respective unrecovered balances of such Nonfunding
Buyer’s Funding Share(s), shall be distributed to the Buyer(s) that so funded
such Nonfunding Buyer’s Funding Share(s) until all such funding Buyer(s) have
been fully repaid the amount so funded; and
     (c) such adjustment shall remain in effect until such time as the Buyer(s)
that funded such Funding Share(s) have been so fully repaid.
     If no other Buyer funds any of the Nonfunding Buyer’s Funding Share, then
the Pro Rata ownership interests of the Buyers in the Purchased Loans shall be
changed, in that case so that each Buyer’s Pro Rata ownership interest in the
Purchased Loans is equal to the ratio of (x) the sum of the portions of the
Purchase Prices paid by that Buyer in all Open Transactions on that day to
(y) the total of the Purchase Prices paid by all Buyers in all Open Transactions
on that day, but the Nonfunding Buyer’s share of all subsequent distributions of
any Repurchase Price and Margin Deficit payments shall be paid to the other
Buyers, pro rata among them in the ratio that the Pro Rata ownership interest in
the Purchased Loans owned by each bears to the aggregate Pro Rata ownership
interests in the Purchased Loans of all such other Buyers, and the Buyers’
respective Pro Rata ownership interests in the Purchased Loans shall be
readjusted after each such payment, until their Pro Rata ownership interests are
restored to what they were before any Nonfunding Buyer failed to fund.
Notwithstanding any such changes in the Buyers’ Pro Rata ownership interests in
any Purchased Loan due to any Buyer’s failure to fund its Funding Share(s) of
any Transaction, such failure to fund shall not diminish any Buyer’s Funding
Share(s) for subsequent Transactions.
4 Transaction Limits and Sublimits.
     4.1. Transaction Limits. Each Transaction shall be subject to the
limitation that no purchase will be made if at the time of or after such
purchase, the Aggregate Outstanding Purchase Price exceeds or would exceed the
Maximum Aggregate Commitment.
     4.2. Transaction Sublimits. The following sublimits shall also be
applicable to the Transactions hereunder such that after giving effect to any
proposed Transaction and after giving effect to any repurchase, addition or
substitution of any Mortgage Loan hereunder, the following shall be true:
     (a) The Aggregate Outstanding Purchase Price of Conforming Mortgage Loans
may be as much as one hundred percent (100%) of the Maximum Aggregate
Commitment.
     (b) The Aggregate Outstanding Purchase Price of all Purchased Loans that
are Wet Loans shall not exceed (x) fifty percent (50%) of the Maximum Aggregate
Commitment on any of the first five and last five Business Days of any month or

34



--------------------------------------------------------------------------------



 



(y) thirty percent (30%) of the Maximum Aggregate Commitment on any other day
(the “Wet Loans Sublimit”).
     (c) The Aggregate Outstanding Purchase Price of all Purchased Loans that
are of the type listed in the first column of the following table shall not
exceed the percentage of the Maximum Aggregate Commitment listed in the second
column of the table (the name of that Sublimit is set forth in the third
column).

                  Maximum         percentage/amount of     Type of Purchased  
Maximum Aggregate     Loan   Commitment   Name of Sublimit
Second Lien Loans
    2.5 %   “Second Loans Sublimit”
 
           
Agency-eligible Forty Year Loans
    5 %   “Agency-eligible Forty Year Loans Sublimit”
 
           
Jumbo Mortgage Loans and Super Jumbo Mortgage Loans
    15 %   “Jumbo Loans Sublimit”
 
           
Super Jumbo Mortgage Loans
    5 %   “Super Jumbo Loans Sublimit”

     (d) The Agent may agree to any change in the aggregate not involving more
than Two Million Dollars ($2,000,000) of the Purchased Loans in the handling of
the Purchased Loans, as set forth in Section 22.5.
     (e) The Purchase Value for any Purchased Loan hereunder shall not be more
than One Million Five Hundred Thousand Dollars ($1,500,000).
5 Price Differential.
     5.1. Pricing Rate. Except as otherwise provided herein with respect to
Balance Funded Segments and the Default Pricing Rate, the Pricing Rate to be
applied to the Purchase Prices of Purchased Loans to determine the Price
Differential in all Open Transactions shall be the LIBOR Rate plus the LIBOR
Margin applicable from time to time.
     5.2. Seller’s Election of Pricing Rate. The Seller may elect that the
Pricing Rate to be applied to any Segment of Open Transactions owed to a
particular Buyer be the Balance Funded Rate from time to time by giving the
Agent telephonic notice, confirmed by the applicable Buyer and the Agent, not
later than 10:00 a.m. on the effective date of such election, specifying the
Business Day when such election is to become effective and confirming the
telephonic notice in writing by not later than the close of business on the same
day. A Balance Funded Rate may only be selected where a Buyer is holding
sufficient Qualifying Balances and shall only be applicable to such Buyer. Such
election shall not change the calculation of Price Differential for any period
prior to the specified effective date.

35



--------------------------------------------------------------------------------



 



     5.3. Seller’s Re-election of the Pricing Rate. If the Seller has elected
the Balance Funded Rate for any Segment thereof, the Seller may thereafter elect
that the Pricing Rate to be applied to such Segment instead be calculated by
reference to the LIBOR Rate plus the LIBOR Margin by giving the Agent telephonic
notice not later than 10:00 a.m. on the effective date of such election,
specifying the Business Day when such election is to become effective and
confirming the telephonic notice in writing by not later than the close of
business on the same day. Such election shall not change the calculation of
Price Differential for any period prior to the specified effective date.
     5.4. Balances Deficiency Fees. If for any calendar month the Qualifying
Balances maintained by the Seller with any Buyer is less than an amount equal to
the average daily aggregate unpaid principal balance of the Balance Funded
Segments owed to such Buyer during such calendar month (such deficiency being
herein referred to as the “Balances Deficiency”), a fee (the “Balances
Deficiency Fee”) shall accrue for said calendar month on the Balances Deficiency
at a per annum rate equal to the average daily LIBOR Rate in effect during said
calendar month; and provided further, that if the Qualifying Balances maintained
by the Seller with any Buyer for any calendar month exceeds the weighted average
daily aggregate unpaid principal balance of the Balance Funded Segments held by
such Buyer during such calendar month (such excess being defined herein as the
“Balances Surplus”), then such Balances Surplus may be carried forward and
applied to reduce the Balances Deficiency Fee in any succeeding calendar months
(but not to any calendar month occurring in any subsequent calendar year), and
the net positive amount of the Balances Deficiency Fee, if any, will be payable
by the Seller at the end of each calendar year promptly after the Seller’s
receipt of an invoice for such amount.
     5.5. Pricing Rate for Default Pricing Rate Purchased Loans. Notwithstanding
any contrary or inconsistent provision of this Section 5, the Pricing Rate to be
multiplied by the Purchase Prices of all Purchased Loans shall be the Default
Pricing Rate from (and including) (a) the day immediately following the
Repurchase Date for each such Past Due Purchased Loan and until (but excluding)
the date on which such Past Due Purchased Loan is repurchased by transfer to the
Agent (for Pro Rata distribution to the Buyers) of its full Repurchase Price in
immediately available funds; and (b) the date designated by the Agent to the
Seller after the occurrence of an Event of Default under Section 18.1.
     5.6. Price Differential Payment Due Dates. Price Differential on each Open
Transaction accrued and unpaid to the end of each month before the Termination
Date (and any Balance Deficiency Fee) shall be due and payable two (2) Business
Days after the Agent bills the Seller for it, whether or not such Transaction is
still an Open Transaction on such payment due date; provided that (a) all
accrued and unpaid Price Differential (and Balance Deficiency Fees) on all
Transactions shall be due on the Termination Date, and (b) all Pricing
Differential calculated at the Default Pricing Rate shall be due on demand.
     5.7. Separate Agreements. The provisions of Sections 5.2 through 5.5 shall
not apply if a particular Buyer and the Seller agree otherwise by separate
agreement with respect to adjustments to such Buyer’s Price Differential based
on Qualifying Balances. Any such Buyer shall promptly inform the Agent of the
separate agreement (although the terms may remain confidential) and thereafter
shall invoice the Seller separately for the Price Differential due

36



--------------------------------------------------------------------------------



 



6 Margin Maintenance.
pursuant to such separate agreement (and the Agent shall not invoice the Seller
for Price Differential due such Buyer hereunder).
     6.1. Margin Deficit.
     (a) If at any time the aggregate Purchase Value of all Purchased Loans
subject to all Transactions hereunder is less than the aggregate Repurchase
Price (excluding Price Differential), minus cash transfers previously made from
the Seller to the Agent in response to previous Margin Calls, if any, for all
such Transactions (a “Margin Deficit”), then by notice to the Seller (a “Margin
Call”), the Agent shall, require the Seller to transfer (for the account of the
Buyers) to the Agent or the Custodian, as appropriate, either (at the Seller’s
option) cash or additional Eligible Loans reasonably acceptable to the Agent
(“Additional Purchased Loans”), or a combination of cash and Additional
Purchased Loans, so that the cash and the aggregate Purchase Value of the
Purchased Loans, including any such Additional Purchased Loans, will thereupon
at least equal the then aggregate Repurchase Price (excluding Price
Differential). The Agent will recalculate the Purchase Value of all or a portion
of the Purchased Loans at the times it deems appropriate in its sole discretion
and at any other time at the request of the Required Buyers.
     (b) On any Business Day on which the Purchase Value of the Purchased Loans
subject to Transactions exceeds the then outstanding aggregate Repurchase Price
of all Transactions (a “Margin Excess”), so long as no Default or Event of
Default has occurred and is continuing or will result therefrom, the Agent
shall, upon receipt of written request from the Seller, remit cash or release
Purchased Loans as requested by the Seller, in either case, in an amount equal
to the lesser of (i) the amount requested by the Seller and (ii) such Margin
Excess, subject always to the other limitations of this Agreement. If cash is to
be remitted the Agent shall treat the receipt of the written request of the
Seller under this Section 6.1(b) as if it were a request for a Transaction. To
the extent the Agent remits cash to the Seller, such cash shall be
(A) additional Purchase Price with respect to the Transactions, and (B) subject
in all respects to the provisions and limitations of this Agreement. Each Buyer
shall fund its Pro Rata share of such additional Purchase Price as if the
remission of such Margin Excess were the initiation of a Transaction hereunder.
     6.2. Margin Call Deadline. If the Agent delivers a Margin Call to the
Seller at or before 11:00 a.m. on any Business Day, then the Seller shall
transfer cash and/or Additional Purchased Loans as provided in Section 6.1 on
the same Business Day. If the Agent delivers a Margin Call to the Seller after
11:00 a.m. on any Business Day, then the Seller shall transfer cash and/or
Additional Purchased Loans by no later than 11:00 a.m. on the next following
Business Day.
     6.3. Application of Cash. Any cash transferred to the Agent (for Pro Rata
distribution to the Buyers) pursuant to this Section 6 shall be applied by the
Buyers on receipt from the Agent

37



--------------------------------------------------------------------------------



 



which shall occur on the date received from the Seller or the next Business Day
if received after 2:00 p.m.
     6.4. Increased Cost. If any Legal Requirement (other than with respect to
any amendment made to the relevant Buyer’s articles of incorporation and by-laws
or other organizational or governing documents) or any change in the
interpretation or application thereof or compliance by any Buyer with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Effective Date:
     (a) shall subject such Buyer to any Tax or increased Tax of any kind
whatsoever with respect to this Agreement or any Transaction or change the basis
of taxation of payments to the Buyer in respect thereof;
     (b) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of the Buyer that is not
otherwise included in the determination of the LIBOR Rate hereunder; or
     (c) shall impose on the Buyer any other condition;
and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Seller shall promptly pay the Agent
(for distribution to such Buyer) such additional amount or amounts as calculated
by the Buyer in good faith as will compensate the Buyer for such increased cost
or reduced amount receivable.
     6.5. Capital Adequacy. If any Buyer shall have determined that the adoption
of or any change in any Legal Requirement (other than with respect to any
amendment made to the Buyer’s articles of incorporation and by-laws or other
organizational or governing documents) regarding capital adequacy or in the
interpretation or application thereof or compliance by the Buyer or any
corporation controlling the Buyer with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Effective Date shall have the effect of
reducing the rate of return on the Buyer’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which the Buyer
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration the Buyer’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed by the Buyer to be
material, then from time to time, the Seller shall promptly pay to the Agent
(for distribution to such Buyer) such additional amount or amounts as will
compensate the Buyer or such corporation for such reduction.
     6.6. Agent’s Report. In the discretion of the Agent or Required Buyers if
it or they reasonably determines that market conditions warrant (except that the
Agent shall have no obligation to make such determination more frequently than
once per day), the Agent may: (1) determine the aggregate Market Values for the
Purchased Loans (which may include the

38



--------------------------------------------------------------------------------



 



Purchase Value of any Mortgage Loans purchased on that day) by summing the
values of the individual Purchased Loans as reported on (and recorded by the
Agent from) the Mortgage Loan Transmission Files and Purchased Loans Curtailment
Reports, valuing at zero Purchased Loans for which the Agent has current actual
knowledge that a Disqualifier exists; (2) issue a statement of the value of the
Purchased Loans as so determined; and (3) provide a copy of such statement to
the Seller and each Buyer.
     6.7. Provisions Relating to LIBOR Rate. If, after the date of this
Agreement, the adoption of, or any change in, any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Buyer with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for such Buyer to make, maintain or fund Transactions based on the
LIBOR Rate, such Buyer shall notify the Seller and the Agent, whereupon the
Pricing Rate on all of the affected Transactions shall be automatically
converted as of the date of such Buyer’s notice to bear interest at a rate equal
to the Prime Rate plus the LIBOR Margin.
7 Taxes.
     7.1. Payments to be Free of Taxes; Withholding. Any and all payments by the
Seller under or in respect of this Agreement or any other Repurchase Documents
to which the Seller is a party shall be made free and clear of, and without
deduction or withholding for or on account of, any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
(including penalties, interest and additions to tax) with respect thereto,
whether now or hereafter imposed, levied, collected, withheld or assessed by any
taxation authority or other Governmental Authority (collectively, “Taxes”),
unless required by any Law. If the Seller shall be required under any applicable
Legal Requirement to deduct or withhold any Taxes from or in respect of any sum
payable under or in respect of this Agreement or any of the other Repurchase
Documents to the Agent (for the account of the Buyers), (a) the Seller shall
make all such deductions and withholdings in respect of Taxes, (b) the Seller
shall pay the full amount deducted or withheld in respect of Taxes to the
relevant taxation authority or other Governmental Authority in accordance with
any applicable Legal Requirement and (c) the sum payable by the Seller shall be
increased as may be necessary so that after the Seller has made all required
deductions and withholdings (including deductions and withholdings applicable to
additional amounts payable under this Section 7) each Buyer receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made in respect of Non-excluded Taxes. For purposes of this Agreement the
term “Non-excluded Taxes” means Taxes other than, in the case of any Person,
Taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the jurisdiction under the laws of which such Person is
organized or of its applicable lending office, or any political subdivision
thereof.
     7.2. Other Taxes. In addition, the Seller hereby agrees to pay any present
or future stamp, recording, documentary, excise, property or value-added taxes,
or similar taxes, charges or levies that arise from any payment made under or in
respect of this Agreement or any other Repurchase Document or from the
execution, delivery or registration of, any performance under,

39



--------------------------------------------------------------------------------



 



or otherwise with respect to, this Agreement or any other Repurchase Documents
(collectively, “Other Taxes”).
     7.3. Taxes Indemnity. The Seller hereby agrees to indemnify the Buyers and
the Agent for, and to hold each of them harmless against, the full amount of
Non-excluded Taxes and Other Taxes, and the full amount of Taxes of any kind
imposed by any jurisdiction on amounts payable under this Section 7 imposed on
or paid by the Buyers or the Agent and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. The indemnity by the Seller provided for in this Section 7.3 shall
apply and be made whether or not the Non-excluded Taxes or Other Taxes for which
indemnification hereunder is sought have been correctly or legally asserted.
Amounts payable by the Seller under the indemnity set forth in this Section 7.3
shall be paid within ten (10) days from the date on which the Agent makes
written demand therefor.
     7.4. Receipt. Within thirty (30) days after the date of any payment of
Taxes, the Seller (or any Person making such payment on behalf of the Seller)
shall furnish to the Agent for each Buyer’s account a certified copy of the
original official receipt evidencing payment thereof.
     7.5. Survival. Without prejudice to the survival of any other agreement of
the Seller hereunder, the agreements and obligations of the Seller contained in
this Section 7 shall survive the termination of this Agreement. Nothing
contained in this Section 7 shall require the Buyer to make available any of its
tax returns or any other information that it deems to be confidential or
proprietary.
8 Income and Escrow Payments; Control.
     8.1. Income and Escrow Payments. Notwithstanding that the Buyers, the Agent
and the Seller intend that the Transactions be sales to the Buyers of the
Purchased Loans, where a particular Transaction’s term extends over an Income
payment date on the Purchased Loans subject to that Transaction, all payments
and distributions, whether in cash or in kind, made on or with respect to the
Purchased Loans shall be paid directly to the Seller or its designee by the
relevant Customer, and the Agent (and the Buyers) shall have no obligation to
collect or apply any Income to prevent or reduce any Margin Deficit, unless the
Seller (a) arranges for such Income to be paid to the Agent (for Pro Rata
distribution to the Buyers), (b) requests that the Agent apply such Income when
received against the Seller’s Margin Deficit(s) and (c) concurrently transfers
to the Agent either (i) cash or (ii) at the Agent’s option and with the Agent’s
written approval, Additional Purchased Loans, sufficient to eliminate such
Margin Deficit. Amounts paid to the Seller by the relevant Customer shall be
deposited by the Seller into the Income Account within two (2) Business Days of
receipt by the Seller and, as to amounts so paid to the Seller for escrow
payments, into the Escrow Account. The Income Account and the Escrow Account
shall be maintained by the Seller with a bank satisfactory to the Agent and
shall be subject to the control of the Agent. The Income Account and Escrow
Account may be interest bearing accounts if allowed or required by applicable
law. At all times prior to a Default or Event of Default, the Seller may have
full use of all Income and amounts on deposit in the Income Account, subject to
the provisions of Section 8.2.

40



--------------------------------------------------------------------------------



 



     8.2. Income and Escrow Accounts. Prior to the initial Transaction hereunder
the Seller shall establish the Income Account and the Escrow Account and shall
cause the bank holding such accounts to enter into a control agreement with the
Agent providing that upon notice from the Agent (which notice shall be given
only upon the occurrence of a Default or Event of Default) no further
withdrawals or payment orders from the Seller shall be honored and only payment
and withdrawal orders from the Agent or its designee shall be honored. Prior to
the occurrence of a Default or Event of Default and so long as the Seller is
also the Servicer, the Seller shall make payments from the Escrow Account of all
appropriate amounts payable with respect to each Purchased Loan for taxes,
insurance and other purposes for which the funds are paid into the Escrow
Account. Subject to Section 8.3, amounts on deposit in the Income Account shall
be used by the Seller to pay its fees as Servicer while it serves in such
capacity, and may be used to pay to the Agent amounts due under this Agreement
for Margin Deficit or Price Differential and for any other lawful purpose.
     8.3. Income and Escrow Accounts after Default. Upon the occurrence and
during the continuation of a Default or Event of Default, the Seller shall have
no right to direct withdrawal or application of funds in the Income Account and
the Escrow Account unless authorized to do so in writing by the Agent. The Agent
may cause all amounts on deposit in the Income Account to be paid to it or its
designee for application as provided in Section 18.4. The Agent or its designee
shall direct payments from the Escrow Account for the purposes for which such
funds are deposited into the Escrow Account and shall comply with all Legal
Requirements applicable to the operation of the Income Account and the Escrow
Account, including any Agency guidelines with respect thereto.
9 Facility Fee; Agent’s Fee.
     9.1. Facility Fee; Non-Use. The Seller agrees to pay to the Agent (for Pro
Rata distribution to the Buyers) a facility fee (the “Facility Fee”) in an
amount equal to the sum of one fifth of one percent (0.20%) per annum of the
Maximum Aggregate Commitment for the period from the Effective Date to the
Termination Date, computed for each calendar month or portion thereof from the
Effective Date until the date this Agreement terminates in accordance with its
terms. The Seller further agrees to pay monthly to the Agent (for Pro Rata
distribution to the Buyers) a non-usage fee (the “Non-usage Fee”) in an amount
determined by applying a rate of (a) if the daily Aggregate Outstanding Purchase
Price is less than 30% of the Maximum Aggregate Commitment, 0.10% per annum of
the amount by which the Maximum Aggregate Commitment exceeds the daily Aggregate
Outstanding Purchase Price, and (b) if the daily Aggregate Outstanding Purchase
Price is greater than or equal to 30% but less than 50% of the Maximum Aggregate
Commitment, 0.05% of the daily amount by which the Maximum Aggregate Commitment
exceeds the Aggregate Outstanding Purchase Price, computed for each calendar
month or portion thereof from the Effective Date to the date this Agreement
terminates in accordance with its terms. The Facility Fee and the Non-Usage Fee
shall be payable monthly in arrears and shall be due no later than two
(2) Business Days after the Agent bills the Seller therefor. If the Maximum
Aggregate Commitment shall be increased or decreased from time to time either
pursuant to a provision of this Agreement or by separate agreement between the
Buyers and the Seller (excluding, however, any change occurring as a result of
or following the occurrence of a Default or an Event of Default, in respect of
which no adjustment of the Facility Fee and the Non-Usage Fee shall be
required), the amount of the Facility Fee and the calculation

41



--------------------------------------------------------------------------------



 



of the Non-Usage Fee shall be adjusted as of the date of such change. The
Facility Fee and the Non-Usage Fee are compensation to the Buyers for committing
to make funds available for revolving purchases of Eligible Loans on the terms
and subject to the conditions of this Agreement, and are not compensation for
the use or forbearance or detention of money. Each calculation by the Agent of
the amount of the Facility Fee and the Non-Usage Fee shall be conclusive and
binding absent manifest error.
     9.2. Agent’s Fee. As set forth in the Fee Letter.
     9.3. Loan Papers Handling Fee. As set forth in the Fee Letter.
10 Security Interest.
     10.1. Intent of the Parties. The parties intend that all Transactions
hereunder be sales and purchases (other than for accounting and tax purposes)
and not loans; nonetheless, as a security agreement under the UCC and as a
security agreement or other arrangement or other credit enhancement related to
this Agreement and transactions hereunder as provided for in Section 101(47)
(A)(v) of the Bankruptcy Code, the Seller hereby pledges to the Agent for the
benefit of the Buyers as security for the performance by the Seller of the
Obligations and hereby grants, assigns and pledges to the Agent for the benefit
of the Buyers a fully perfected first priority security interest in all of the
Purchased Loans and all Income and proceeds from the Purchased Loans, including
all of the property, rights and other items described in the definition of
“Mortgage Loan” in Section 1.1 for each such Purchased Loan and all rights to
have, receive and retain the return or refund of funds transferred from any
account with the Agent to any title company, title agent, escrow agent or other
Person for the purpose of originating or funding a Mortgage Loan that did not
close (for any reason) and that would have been a Purchased Loan if it had
closed (all funds so transferred continuously remain the property of the Agent
and the Buyers until disbursed by such agent to or for the account of the
related Customer upon the closing of his or her Mortgage Loan), and in all of
the following property:
     (a) With respect to the Purchased Loans:
     (i) all Purchased Loans Support;
     (ii) all Mortgaged Premises related to the Purchased Loans
     (iii) all rights to deliver Purchased Loans to investors and other
purchasers and all proceeds resulting from the disposition of Purchased Loans
pursuant thereto, including the Seller’s right and entitlement to receive the
entire purchase price paid for Purchased Loans sold;
     (iv) all Hedge Agreements relating to or constituting any and all of the
foregoing or relating to the Obligations, including all rights to payment
arising under such Hedge Agreements;
     (v) all Servicing Rights in respect of any of the Purchased Loans; and

42



--------------------------------------------------------------------------------



 



     (vi) all of the Seller’s rights now or hereafter existing in, to or under
any MBS secured by, created from or representing any interest in any of the
Purchased Loans, whether now owned or hereafter acquired by the Seller, and
whether such MBS are evidenced by book entry or certificate (the Buyers’ Agent’s
ownership interest and security interest in each MBS created from, based on or
backed by Purchased Loans shall automatically exist in, attach to, cover and
affect all of the Seller’s right, title and interest in that MBS when issued and
its proceeds and the Buyers’ Agent’s ownership interest and security interest in
the Purchased Loans from which such MBS was so created shall automatically
terminate and be released when such MBS is issued, subject to automatic
reinstatement if such issuance is voided or set aside by any court of competent
jurisdiction), all right to the payment of monies and non-cash distributions on
account of any of such MBS and all new, substituted and additional securities at
any time issued with respect thereto;
     (b) Related Accounts, Payment Intangibles, General Intangibles:
     (i) all accounts, payment intangibles, general intangibles, instruments,
documents (including documents of title), chattel paper, contract rights and
proceeds, whether now or hereafter existing (including all of the Seller’s
present and future rights to have and receive interest and other compensation,
whether or not yet accrued, earned, due or payable), under or arising out of or
relating to the Purchased Loans;
     (ii) all instruments, documents or writings evidencing any such accounts,
payment intangibles, general intangibles or proceeds or evidencing any monetary
obligation under, or security interest in, any of the Purchased Loans, all other
papers delivered to the Agent or the Custodian, and all other rights transferred
to the Agent, in respect of any of the Purchased Loans, including, without
limitation, the right to collect, have and receive all insurance proceeds
(including, but not limited to, casualty insurance, mortgage insurance, pool
insurance and title insurance proceeds) and condemnation awards or payments in
lieu of condemnation that may be or become payable in respect of the Mortgaged
Premises securing or intended to secure any Purchased Loan, and other personal
property of whatever kind relating to any of the Purchased Loans, in each case
whether now existing or hereafter arising, accruing or acquired;
     (iii) all security for or claims against others in respect of the Purchased
Loans;
     (iv) all proceeds and rights to proceeds of any sale or other disposition
of any or all of the Purchased Loans; and
     (v) the nonexclusive right to use (in common with the Seller and any other
secured party that has a valid and enforceable security interest therein and
that agrees that its security interest is similarly nonexclusive) the Seller’s
operating systems to manage and administer the Purchased Loans and any of the

43



--------------------------------------------------------------------------------



 



related data and information described above, or that otherwise relates to the
Purchased Loans, together with the media on which the same are stored to the
extent stored with material information or data that relates to property other
than the Purchased Loans (tapes, discs, cards, drives, flash memory or any other
kind of physical or virtual data or information storage media or systems, and
the Seller’s rights to access the same, whether exclusive or nonexclusive, to
the extent that such access rights may lawfully be transferred or used by the
Seller’s permittees), and any computer programs that are owned by the Seller (or
licensed to the Seller under licenses that may lawfully be transferred or used
by the Seller’s permittees) and that are used or useful to access, organize,
input, read, print or otherwise output and otherwise handle or use such
information and data;
     (c) Repurchase Settlement Account, Operating Account, Funding Account and
other accounts: the Repurchase Settlement Account, the Operating Account, the
Income Account and the Escrow Account and all cash and all securities and other
property from time to time on deposit in each such account;
     (d) Loan Records: all Loan Records;
     (e) Other Rights: all rights to have and receive any of the Purchased Loans
described above, all accessions or additions to and substitutions for any of
such Purchased Loans, together with all renewals and replacements of any of such
Purchased Loans, all other rights and interests now owned or hereafter acquired
by the Seller in, under or relating to any of such Purchased Loans or referred
to above and all proceeds of any of such Purchased Loans; and
     (f) Proceeds: all proceeds of all the foregoing.
     The Seller agrees to do such things as applicable Law requires to maintain
the security interest of the Agent in all of the Purchased Loans with respect to
all such Transactions and all Income and proceeds from the Purchased Loans that
are the subject matter of such Transactions and all of the other collateral
described above in this Section 10.1 as a perfected first priority Lien at all
times. The Seller hereby authorizes the Agent to file any financing or
continuation statements under the applicable UCC to perfect or continue such
security interest in any and all applicable filing offices. The Seller shall pay
all customary fees and expenses associated with perfecting such security
interest including the costs of filing financing and continuation statements
under the UCC and recording assignments of Mortgages as and when required by the
Agent in its reasonable discretion.
11 Substitution.
     11.1. Seller May Substitute Other Mortgage Loans with Notice to and
Approval of Agent. So long as no Event of Default has occurred and is continuing
and no Margin Deficit exists or occurs as a consequence thereof, subject to
agreement with and acceptance by, and upon notice to, the Agent, the Seller may
substitute Mortgage Loans substantially similar to the Purchased Loans for any
Purchased Loans. If the Seller gives notice to the Agent at or before 12:00 noon
on a Business Day, the Agent may elect, by the close of business on the Business

44



--------------------------------------------------------------------------------



 



Day notice is received or by the close of the next Business Day if notice is
given after 12:00 noon on such day, not to accept such substitution. If such
substitution is accepted by the Agent, such substitution shall be made by the
Seller’s transfer to the Agent of such other Mortgage Loans on a servicing
released basis and the Agent’s transfer to the Seller of such Purchased Loans,
and after such substitution, the substituted Mortgage Loans shall be deemed to
be Purchased Loans. If the Agent elects not to accept such substitution, the
Seller shall offer the Agent and the Buyers the right to terminate the related
Transaction.
     11.2. Payment to Accompany Substitution. If the Seller exercises its right
to substitute or terminate under this Section 11, the Seller shall be obligated
to pay to the Agent (for Pro Rata distribution to the Buyers) by the close of
the Business Day of such substitution or termination, as the case may be, an
amount equal to the sum of (a) actual cost (including all customary fees,
expenses and commissions) to the Agent and the Buyers of (i) entering into
replacement Transactions; (ii) entering into or terminating hedge transactions
and/or (iii) terminating Transactions or substituting securities in like
transactions with third parties in connection with or as a result of such
substitution or termination, and (b) to the extent the Agent determines not to
enter into replacement Transactions, the loss incurred by the Agent and the
Buyers directly arising or resulting from such substitution or termination. The
foregoing amounts shall be solely determined and calculated by the Agent and the
applicable Buyers in good faith.
12 Payment and Transfer.
     12.1. Immediately Available Funds; Notice to Custodian. All transfers of
funds hereunder shall be in immediately available funds. All Eligible Loans
transferred by one party hereto to any other party shall be transferred by
notice to the Custodian to the effect that the Custodian is then holding for the
benefit of the transferee the related documents and assignment forms delivered
to it under the Custody Agreement.
     12.2. Payments to the Agent. Except as otherwise specifically provided in
this Agreement, all payments required by this Agreement or the other Repurchase
Documents to be made to the Agent shall be paid to the Agent by no later than
1:00 p.m. on the day when due (funds received after the applicable deadline
shall be conclusively deemed received on the next following Business Day unless
the Agent shall agree otherwise) and without set-off, counterclaim or deduction,
in lawful money of the United States of America in immediately available funds
as provided in Section 24.4, or at such other place as the Agent shall designate
from time to time. Whenever any payment to be made under this Agreement or any
of the other Repurchase Documents shall be stated to be due on a day that is not
a Business Day, the due date for that payment shall be automatically extended to
the next day that is a Business Day, and (if applicable) Price Differential at
the applicable rate (determined in accordance with this Agreement) shall
continue to accrue during the period of such extension. Unless the Agent shall
agree otherwise, funds received by the Agent after 1:00 p.m. on a Business Day
shall be deemed for all purposes to have been paid by the Seller on the next
succeeding Business Day.
     12.3. If Payment Not Made When Due. If and to the extent any payment is not
made when due under this Agreement or any of the other Repurchase Documents, the
Seller authorizes the Agent and each Buyer (for the Pro Rata account and benefit
of all of the Buyers) then or at any time thereafter to charge any amounts so
due and unpaid against any or all of the Seller’s

45



--------------------------------------------------------------------------------



 



accounts with the Agent or any of the Buyers; provided that such right to charge
the Seller’s accounts shall not apply to any escrow, trust or other deposit
accounts designated as being held by the Seller on behalf of third party owners
of the escrowed funds other than Affiliates of the Seller. The Agent agrees to
use reasonable efforts to promptly advise the Seller of any charge made pursuant
to this Section 12.3, but its failure to do so will not affect the validity or
collectibility of such charge. Neither the Agent nor any Buyer shall have any
obligation to charge any Seller account, merely the right to do so.
     12.4. Payments Valid and Effective. Each payment received by the Agent in
accordance with this Agreement is valid and effective to satisfy and discharge
the Seller’s liability under the Repurchase Documents to the extent of the
payment.
     12.5. Pro Rata Distribution of Payments. The Agent shall distribute all
payments of Repurchase Price (whether voluntary or involuntary and from whatever
source) received to the Buyers Pro Rata with their respective ownership
interests in the Purchased Loans on the next Swing Line Refunding Due Date (but
no less frequently than once per week). The distribution from the Agent to each
Buyer shall be made by the Agent’s initiating a federal funds wire transfer by
3:00 p.m. on such Swing Line Refunding Due Date, in immediately available funds
directly to such Buyer or to such account at another financial institution as is
designated from time to time by such Buyer in writing. If the Agent shall fail
or refuse to so make any such distribution on the Swing Line Refunding Due Date
after it received payment, then, as agreed full and adequate compensation
therefor, the Agent shall pay the affected Buyer(s) interest on the
undistributed funds at the Federal Funds Rate.
13 Segregation of Documents Relating to Purchased Loans.
     All documents relating to Purchased Loans in the possession of the Seller
or its designee (including its agent, or any subservicer) shall be segregated
from other documents and securities in its or its designee’s possession and
shall be identified as being owned by the Buyers and held by the Agent on behalf
of the Buyers (which shall be referenced in the relevant books and records as
“U.S. Bank National Association, Agent”) and subject to this Agreement.
Segregation may be accomplished by appropriate identification of ownership on
the books and records of the holder of such documents, including MERS, a
documents custodian, a financial or securities intermediary or a clearing
corporation. All of the Seller’s interest in the Purchased Loans shall pass to
the Buyers on the Purchase Date and nothing in this Agreement shall preclude the
Agent and the Buyers, in each case with the Buyers’ consent, from engaging with
others in repurchase transactions with the Purchased Loans or otherwise selling,
transferring, or pledging or hypothecating, the Purchased Loans, but no such
transaction shall relieve the Buyers of their obligations to transfer Purchased
Loans to the Seller pursuant to Section 3 or 18, or of the Agent’s obligation to
credit or pay Income to, or apply Income to the obligations of, the Seller
pursuant to Section 8.

46



--------------------------------------------------------------------------------



 



14 Conditions Precedent.
     14.1. Initial Purchase. The obligations of the Buyers (and the Agent on the
Buyers’ behalf) to make the initial purchase under this Agreement are subject to
the Seller’s fulfillment of the following conditions precedent:
     (a) the Agent shall have received (or be satisfied that it will receive by
such deadline as the Agent shall specify) the following, all of which must be
satisfactory in form and content to the Agent:
     (i) this Agreement duly executed by the parties;
     (ii) UCC financing statements for the Purchased Loans covered by this
Agreement, each duly authorized by the Seller;
     (iii) a current UCC search report of a UCC filings search in the office of
the Secretary of State of the State of Colorado;
     (iv) the Custody Agreement duly executed by the Agent, the Seller and the
Custodian;
     (v) the Electronic Tracking Agreement duly executed by the Seller, MERS,
MERSCorp., Inc. and the Agent;
     (vi) a copy of the corporate resolution (or equivalent thereof) of the
Seller authorizing the execution, delivery and performance of the Repurchase
Documents, certified as of the date of this Agreement by the Secretary or an
Assistant Secretary of the Seller;
     (vii) an incumbency certificate showing the names and titles and bearing
the signatures of the officers of the Seller authorized to execute the
Repurchase Documents, certified as of the date of this Agreement by the
Secretary or an Assistant Secretary of the Seller;
     (viii) a copy of the bylaws of the Seller, certified as of the date of this
Agreement by the Secretary or an Assistant Secretary of the Seller;
     (ix) a copy of the Articles of Incorporation of the Seller with all
amendments thereto, certified by the appropriate governmental official of the
jurisdiction of its incorporation as of a date acceptable to the Agent in its
sole discretion;
     (x) a certificate of good standing (or the equivalent thereof) for the
Seller in the jurisdiction of its incorporation, certified by the appropriate
governmental officials as of a date acceptable to the Agent in its sole
discretion;
     (xi) evidence reasonably satisfactory to the Agent (i) as to the due filing
and recording in all appropriate offices of all financing statements, (ii) if

47



--------------------------------------------------------------------------------



 



there are any Purchased Loans that require the Buyers’ interest to be noted by
book entry, that such book entry has been duly made and (iii) if there is any
“investment property” under the UCC of the State of New York or other applicable
Law, that such instruments as are necessary to give the Agent “control” of such
investment property have been duly executed by the Seller and the relevant
securities intermediary;
     (xii) copies of an errors and omissions insurance policy or mortgage
impairment insurance policy and blanket bond coverage policy, or certificates in
lieu of policies, providing such insurance coverage as is customary for members
of the Seller’s industry;
     (xiii) a favorable written opinion of counsel to the Seller dated on or
before the initial Purchase Date, addressed to the Agent and the Buyers and in
form and substance reasonably satisfactory to the Agent and its legal counsel (a
form containing opinions required to be included therein are set forth in
Exhibit B), specifically stating that the Agent and the Buyers may rely on it;
and
     (xiv) payment to the Agent or the Custodian, as applicable, of the Facility
Fee, the Agent’s Fee, and all other fees and expenses (including the
disbursements and reasonable fees of the Agent’s attorneys) of the Agent and the
Buyers payable by the Seller pursuant to Section 9 accrued and billed for to the
date of the Seller’s execution and delivery of this Agreement;
     (xv) control agreements in form and substance reasonably satisfactory to
the Agent establishing its control of the Income Account, Escrow Account,
Operating Account, Repurchase Settlement Account and the Funding Account.
     (xvi) Evidence satisfactory to the Agent that, after giving effect to the
Transaction contemplated by Section 3.7, the Seller’s obligations under the
Warehousing Credit Agreement for principal will have been paid in full.
     14.2. Each Purchase. The obligations of the Buyers (and the Agent on the
Buyers’ behalf) to make any purchase under this Agreement are also subject to
the satisfaction, as of each Purchase Date, of the following additional
conditions precedent:
     (a) The Seller shall have delivered to the Agent and the Custodian, the
related Mortgage Loan Transmission Files for the new Mortgage Loans to be
purchased.
     (b) Unless the requested Transaction is for the purchase of only Wet Loans,
the Custodian shall have issued its Custodian’s Exception Report (as defined in
the Custody Agreement) relating to the Purchased Loans then owned by the Buyers
— the Agent agrees that, for so long as it is the Custodian, it will not
unreasonably withhold or delay issuing any such Custodian’s Exception Report.
     (c) The representations and warranties of the Seller contained in this
Agreement and the other Repurchase Documents shall be true and correct in all
material

48



--------------------------------------------------------------------------------



 



respects as if made on and as of each Purchase Date unless specifically stated
to relate to an earlier date.
     (d) The Seller shall have performed all agreements to be performed by it
under this Agreement, the Custody Agreement and all other Repurchase Documents,
as well as under all Investor Commitments that the Seller has represented to the
Agent and the Buyers cover any of the Purchased Loans, and after the requested
Transaction shall have been executed, no Default or Event of Default will exist
that the Agent has not declared in writing to have been waived or cured, nor
will any default exist under any such Investor Commitments.
     (e) The Seller shall not have incurred any material liabilities, direct or
contingent, other than in the ordinary course of its business, and no
liabilities (whether or not in the ordinary course of business) shall exist that
adversely and materially affect any of the Central Elements in respect of the
Seller or any of its Subsidiaries since the dates of the Seller’s Financial
Statements most recently theretofore delivered to the Buyers.
     (f) The Seller shall have paid the Facility Fee, the Non-Usage Fee, the
Agent’s Fee and the Loan Papers Handling Fees then due and payable in accordance
with Section 9.1, Section 9.2 and Section 9.3.
     (g) Prior to the execution of the requested Transaction, no Default or
Event of Default shall have occurred or will occur after giving effect to such
Transaction, that the Agent has not declared in writing to have been waived or
cured.
     (h) The requested Transaction will not result in the violation of any
applicable Law.
     (i) The Agent shall have received such other documents, if any, as shall be
specified by the Agent.
     (j) No Margin Deficit exists or will exist after giving effect to such
Transaction.
     (k) The Termination Date shall not have occurred.
     (l) After giving effect to such Transaction, none of the sublimits set
forth in Section 4.2 shall be exceeded.
     (m) For any Transaction involving a Wet Loan, (i) unless the closing title
agency or attorney has previously signed an agreement with the Agent
acknowledging funds received from the Agent for the purchase of such Wet Loan
are held by such title agency or attorney in trust for and as the property of
the Agent until such Wet Loan is closed and purchased by the Agent for the
benefit of the Buyers and that any such funds so received shall be returned to
the Agent for the benefit of the Buyers if the Mortgage Loan that is proposed to
be so purchased as a Wet Loan does not close on the proposed Purchase Date, and
(ii) the Seller shall have delivered to such closing title agency or attorney an
instruction letter stating that funds received from the Agent for the purchase

49



--------------------------------------------------------------------------------



 



of such Wet Loan are held by such title agency or attorney in trust for and as
the property of the Agent until such Wet Loan is closed and purchased by the
Agent for the benefit of the Buyers and that any such funds so received shall be
returned to the Agent for the benefit of the Buyers if the Mortgage Loan that is
proposed to be so purchased as a Wet Loan does not close on the proposed
Purchase Date.
15 Representations, Warranties and Covenants.
     15.1. Buyers, Agent and Seller Representations. The Buyers, the Agent and
the Seller each represents and warrants, and shall on and as of the Purchase
Date of any Transaction be deemed to represent and warrant, to the others that:
     (a) it is duly authorized to execute and deliver this Agreement, to enter
into the Transactions and to perform its obligations hereunder and has taken all
necessary action to authorize such execution, delivery and performance;
     (b) it will engage in such Transactions as principal (or, in the case of
the Agent, and in respect of any other party if agreed in writing in advance of
any Transaction by the other parties hereto, as agent for a disclosed
principal);
     (c) the person signing this Agreement on its behalf is duly authorized to
do so on its behalf (or on behalf of any such disclosed principal);
     (d) it has obtained all authorizations of any governmental body required in
connection with this Agreement and the Transactions and such authorizations are
in full force and effect; and
     (e) the execution, delivery and performance of this Agreement and the
Transactions hereunder will not violate any law, ordinance, charter, by-law or
rule applicable to it or any agreement by which it is bound or by which any of
its assets are affected.
     15.2. Additional Seller Representations. With regard to:
     (i) Purchased Loans, on and as of the Purchase Date of any Transaction;
     (ii) Eligible Loans substituted pursuant to Section 11, on and as of the
date of their substitution; and
     (iii) Additional Purchased Loans submitted pursuant to Section 6.1, on and
as of the date of their transfer to the Custodian
the Seller hereby represents and warrants to the Buyers and the Agent, as
follows:
     (a) Documents Genuine. The documents delivered or disclosed by the Seller
to the Agent or the Buyers pursuant to this Agreement or the Custody Agreement
are either original documents or genuine and true copies thereof.

50



--------------------------------------------------------------------------------



 



     (b) No Securities to be Acquired with Purchased Loan Sale Proceeds. None of
the Purchase Price for any Eligible Loan will be used either directly or
indirectly to acquire any security, as that term is defined in Regulation T, and
the Seller has not taken any action that might cause any Transaction to violate
Regulation T, Regulation U or Regulation X.
     (c) Organization; Good Standing; Subsidiaries. The Seller is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Colorado, and each of the Seller’s Subsidiaries is a corporation,
partnership or limited liability company duly formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, formation
or organization. The Seller has furnished to the Agent a true and complete copy
of its Organizational Documents as in effect as of the date of this Agreement,
including all amendments thereto, and agrees to furnish to the Agent a true and
complete copy of any amendment adopted after the Effective Date promptly after
it is adopted. The Seller and its Subsidiaries each has the full legal power and
authority to own its properties and to carry on its business as currently
conducted and each is duly qualified to do business as a limited partnership or
foreign corporation or (in the case of any limited liability company
Subsidiaries) limited liability company and in good standing in each
jurisdiction in which the ownership of its property or the transaction of its
business makes such qualification necessary, except in jurisdictions, if any,
where a failure to be qualified, licensed or in good standing could not
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller or any of its Subsidiaries. The Seller does
not have any Subsidiaries except as set forth on Exhibit D or as have been
disclosed by the Seller to the Agent in writing after the Effective Date.
Exhibit D states the name of each such Subsidiary as of the Effective Date,
place of organization, each state in which it is qualified as a foreign entity
and the percentage ownership of the capital stock or other indicia of equity of
each such Subsidiary by the Seller.
     (d) Authorization and Enforceability. The Seller has the power and
authority to execute, deliver and perform this Agreement, the Custody Agreement
and all other Repurchase Documents to which it is a party or in which it joins
or has joined. The execution, delivery and performance by the Seller of this
Agreement, the Custody Agreement and all other Repurchase Documents to which it
is a party have each been duly and validly authorized by all necessary corporate
action on the part of the Seller (none of which has been modified or rescinded,
and all of which are in full force and effect) and do not and will not
(i) conflict with or violate any Legal Requirement, (ii) conflict with or
violate the Organizational Documents of the Seller, (iii) conflict with or
result in a breach of or constitute a default under any agreement, instrument or
indenture binding on the Seller or (iv) require any consent under any such
agreement, instrument or indenture, where the conflict, violation, breach,
default or nonconsent could reasonably be expected to have a material adverse
effect on any of the Central Elements in respect of the Seller or any of its
Subsidiaries, or result in the creation of any Lien upon any property or assets
of the Seller, or result in or permit the acceleration of any debt of the Seller
pursuant to any agreement, instrument or indenture to which the Seller is a
party or by which the Seller or its property may be bound or affected. This
Agreement, the Custody Agreement and all other Repurchase Documents constitute
the

51



--------------------------------------------------------------------------------



 



legal, valid, and binding obligations of the Seller enforceable in accordance
with their respective terms, except as limited by bankruptcy, insolvency or
other such laws affecting the enforcement of creditors’ rights generally.
     (e) Approvals. Neither the execution and delivery of this Agreement, the
Custody Agreement and all other Repurchase Documents nor the performance of the
Seller’s obligations under such Repurchase Documents requires any license,
consent, approval or other action of any state or federal agency or governmental
or regulatory authority other than (i) those that have been obtained or will be
obtained by the time required and that remain in full force and effect,
(ii) those for which the Seller’s failure to obtain them could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries and (iii) the filing of any
financing statements.
     (f) Financial Condition. The consolidated balance sheet of the Seller (and,
to the extent applicable, the Seller’s consolidated Subsidiaries) and the
related statements of income, changes in stockholders’ equity cash flows and
Mortgage Loan production (“Financial Statements”) for the fiscal year ended on
the Statement Date (the “Statement Date Financial Statements”) heretofore
furnished to the Agent and the Buyers, fairly present the financial condition of
the Seller (and the Seller’s consolidated Subsidiaries) as of the Statement Date
and the results of their operations for the fiscal period ended on the Statement
Date. On the Statement Date, the Seller did not have either any known material
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
other than the contingent liabilities (if any) set forth on Schedule 15.2(f),
obligations under Permitted Letters of Credit and contingent liability on
endorsements of negotiable instruments for deposit or collection in the ordinary
course of business, or any known material liabilities for sales, long-term
leases or unusual forward or long-term commitments, which are not disclosed by
the Statement Date Financial Statements or reserved against in them or that have
not been otherwise disclosed to the Buyers in writing. Each of the Seller and
each of its Subsidiaries is Solvent, and since the Statement Date, (i) there has
been no material adverse change in any of the Central Elements in respect of the
Seller or any of its Subsidiaries, taken as a whole, nor is the Seller aware of
any state of facts which (with or without notice, the lapse of time or both)
would or could reasonably be expected to result in any such material adverse
change, and (ii) there have been no unrealized or anticipated losses from any
loans, advances or other commitments of the Seller that have resulted in a
material adverse change in the Central Elements in respect of the Seller or any
of its Subsidiaries, taken as a whole, except for the material adverse changes
and losses (if any) that are summarized in Schedule 15.2(f).
     (g) Litigation. Except as disclosed on Schedule 15.2(g) or except as
disclosed in the Statement Date Financial Statements or the most recent
Financial Statements furnished to the Agent and the Buyers (whichever is more
current), there are no actions, claims, suits or proceedings pending, or to the
knowledge of the Seller, threatened against or affecting the Seller or any of
its Subsidiaries in any court, before any other Governmental Authority or before
any arbitrator or in any other dispute resolution forum that, if adversely
determined, could reasonably be expected to result in a material adverse

52



--------------------------------------------------------------------------------



 



effect on any of the Central Elements in respect of the Seller or any of its
Subsidiaries, taken as a whole.
     (h) Licensing. The Seller, and any subservicer of its Mortgage Loans are
duly registered as mortgage lenders, bankers or servicers in each state in which
Mortgage Loans have been or are from time to time originated, to the extent such
registration is required by any applicable Legal Requirement, except where the
failure to register could not reasonably be expected to result in a material
adverse effect on any of the Central Elements in respect of the Seller and its
Subsidiaries, taken as a whole, or such subservicer.
     (i) Compliance with Applicable Laws. Neither the Seller nor any of its
Subsidiaries is in violation of any provision of any law, or any judgment,
award, rule, regulation, order, decree, writ or injunction of any court, other
Governmental Authority or public regulatory body that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller and its Subsidiaries, taken as a whole.
     (j) Regulation U. The Seller is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Transactions directly or indirectly made available to or received by the Seller
or for its account will be used, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any debt that was originally incurred to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or that would constitute this transaction a “purpose
credit” within the meaning of Regulation U, as now or hereafter in effect.
     (k) Investment Company Act. The Seller is not required to be registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     (l) Payment of Taxes. All tax returns required to be filed by the Seller
and each Subsidiary in any jurisdiction have been filed or extended and all
taxes, assessments, fees and other governmental charges upon the Seller and each
Subsidiary or upon any of its properties, income or franchises have been paid
prior to the time that such taxes could give rise to a Lien thereon, unless
protested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been established on the books of the
Seller or such Subsidiary. Neither the Seller nor any Subsidiary has any
knowledge of any tax assessment against the Seller or any Subsidiary.
     (m) Agreements. Neither the Seller nor any of its Subsidiaries is a party
to any agreement, instrument or indenture or subject to any restriction, in each
case materially and adversely affecting any of the Central Elements in respect
of the Seller and its Subsidiaries, taken as a whole, except as disclosed in
(i) the Statement Date Financial Statements, or (ii) Schedule 15.2(f). Neither
the Seller nor any Subsidiary is in default in

53



--------------------------------------------------------------------------------



 



the performance, observance or fulfillment of any of its obligations, covenants
or conditions contained in any agreement, instrument or indenture that could
reasonably be expected to have a material adverse effect on any of the Central
Elements in respect of the Seller and its Subsidiaries, taken as a whole. No
holder of the Seller’s or any such Subsidiary’s debt or other obligations has
given notice of any asserted default that could reasonably be expected to have a
material adverse effect on any of the Central Elements in respect of the Seller
or any of its Subsidiaries, taken as a whole. No liquidation or dissolution of
the Seller is pending or, to the Seller’s knowledge, threatened and no
liquidation or dissolution of any Subsidiary is pending or, to Seller’s
knowledge, threatened that could reasonably be expected to have a material
adverse effect on any of the Central Elements in respect of the Seller or any of
its Subsidiaries, taken as a whole. No receivership, insolvency, bankruptcy,
reorganization or other similar proceedings relative to the Seller or any of its
properties is pending, or to the Seller’s knowledge, threatened. No
receivership, insolvency, bankruptcy, reorganization or other similar
proceedings relative to any Subsidiary of the Seller or any of its properties is
pending, or to the Seller’s knowledge, threatened that could reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries, taken as a whole.
     (n) Title to Properties. The Seller and each of its Subsidiaries has good,
valid, insurable (in the case of real property) and marketable title to all of
its material Properties and assets (whether real or personal, tangible or
intangible) that are reflected on or referred to in the Statement Date Financial
Statements or in the more current Financial Statements (if any) most recently
furnished to the Buyer after the Effective Date, except for such properties and
assets as have been disposed of since the date of such current Financial
Statements either in the ordinary course of business or because they were no
longer used or useful in the conduct of its business, and all such Properties
and assets are free and clear of all Liens except for (i) the lien of current
(nondelinquent) real and personal property taxes and assessments,
(ii) covenants, conditions and restrictions, rights of way, easements and other
matters to which like properties are commonly subject that do not materially
interfere with the use of the property as it is currently being used and
(iii) such other Liens, if any, as are disclosed in such Financial Statements or
on Schedule 15.2 (n) and Permitted Encumbrances.
     (o) The Seller’s Address. The Seller’s chief executive office and principal
place of business are at 6550 Greenwood Plaza Boulevard, Centennial, CO 80111,
or at such other address as shall have been set forth in a written notice to the
Agent given subsequent to the Effective Date and at least ten (10) Business Days
before such notice’s effective date.
     (p) ERISA. The Seller does not maintain any ERISA Plans and shall not adopt
or agree to maintain or contribute to an ERISA Plan. The Seller shall promptly
notify the Agent and each Buyer in writing in the event an ERISA Affiliate
adopts an ERISA Plan. The Seller is not an employer under any Multiemployer Plan
or any other Plan subject to Title IV of ERISA.

54



--------------------------------------------------------------------------------



 



     (q) Commissions. Neither the Seller nor any of its Affiliates have dealt
with any broker, investment banker, agent or other person, except for the Agent
and the Buyers, who may be entitled to any commissions or compensation in
connection with the sale of Purchased Loans pursuant to this Agreement.
     (r) Full Disclosure. Each material fact or condition relating to the
Repurchase Documents and the Central Elements has been disclosed in writing to
the Agent. All information previously furnished by the Seller and its
Subsidiaries to the Agent in connection with the Repurchase Documents was and
all information furnished in the future by the Seller and its Subsidiaries to
the Agent or the Buyers will be true and accurate in all material respects or
based on reasonable estimates on the date the information is stated or
certified. To the best knowledge of the Seller, neither the financial statements
referred to in Section 15.2(f) , nor any Request/Confirmation, officer’s
certificate or any other report or statement delivered by the Seller and its
Subsidiaries to the Agent in connection with this Agreement, contains any untrue
statement of material fact.
     15.3. Special Representations Relating to the Purchased Loans. The
representations and warranties concerning each Purchased Loan, as set forth on
Schedule 15.3 hereto, are incorporated herein.
     15.4. Representations and Warranties Relating to Specific Transactions. At
the time each Request/Confirmation is provided to the Agent, the Buyers and/or
the Custodian, the following are true with respect to each of the Mortgage Loans
listed on the Mortgage Loan Transmission Files attached to such
Request/Confirmation or submitted in connection with such Request/Confirmation:
     (a) the Basic Papers have been or will be executed and delivered by all
appropriate Persons;
     (b) the Seller is electronically communicating to the Custodian a complete
Mortgage Loan Transmission File, and the information stated for such Mortgage
Loan in such standard Mortgage Loan Transmission File is correct and complete in
accordance with the Record Layout;
     (c) such Mortgage Loan has been (or will be) originated, closed, funded and
(if applicable) negotiated and assigned to the Seller;
     (d) for each such Mortgage Loan being offered as a Dry Loan, the Basic
Papers are being concurrently delivered to the Custodian;
     (e) for each Mortgage Loan being offered as a Wet Loan, the complete File
for such Mortgage Loan, including all Basic Papers and all Supplemental Papers,
is or will be in the possession of either that Mortgage Loan’s closer, or the
Seller, its Basic Papers are in the process of being delivered to the Custodian
and such Basic Papers will be delivered to the Custodian on or before five
(5) Business Days after the Purchase Date specified above;

55



--------------------------------------------------------------------------------



 



     (f) no default or Event of Default has occurred and is continuing and there
has been no material adverse change in any of the Central Elements in respect of
the Seller or any of its Subsidiaries since the date of the Seller’s most recent
annual audited Financial Statements that have been delivered to the Agent and
the Buyers;
     (g) all items that the Seller is required to furnish to the Buyers, the
Agent or the Custodian in connection with the requested Transaction and
otherwise have been delivered, or will be delivered before the Purchase Date
specified in the applicable Request/Confirmation, in all respects as required by
this Agreement and the other Repurchase Documents. All documentation described
or referred to in the Mortgage Loan Transmission File submitted to the Agent in
connection with the applicable Request/Confirmation conforms in all respects
with all applicable requirements of this Agreement and the other Repurchase
Documents; and
     (h) none of the Purchased Loans (including, but not limited to, the
Purchased Loans identified in the applicable Request/Confirmation) has been sold
to any Person other than the Buyers, is pledged to any Person other than the
Agent, for the benefit of itself and the Buyers, or supports any borrowing or
repurchase agreement funding other than purchases under this Agreement.
     15.5. Survival. All representations and warranties by the Seller shall
survive delivery of the Repurchase Documents and the sales of the Purchased
Loans, and any investigation at any time made by or on behalf of the Buyers or
the Agent shall not diminish any Buyer’s or the Agent’s right to rely on them.
16 Affirmative Covenants.
     The Seller agrees that, for so long as the Commitments are outstanding or
either (i) there are any Purchased Loans that have not been repurchased by the
Seller or (ii) any of the Seller’s Obligations remain to be paid or performed
under this Agreement or any of the other Repurchase Documents:
     16.1. [RESERVED].
     16.2. Office of Foreign Assets Control and USA Patriot Act.
     (a) The Seller will not knowingly directly or indirectly use any of the
proceeds from the sale of the Purchased Loans, or lend, contribute or otherwise
make available any such proceeds to any subsidiary, joint venture partner or
other person or entity, for the purpose of financing the activities of any
person or entity that is subject to sanctions under any program administered by
the Office of Foreign Assets Control of the United States Department of the
Treasury, including those implemented by regulations codified in Subtitle B,
Chapter V, of Title 31, Code of Federal Regulations.
     (b) The Seller will not (i) be or become subject at any time to any law,
regulation or list of any government agency (including the U.S. Office of
Foreign Asset Control list) that prohibits or limits the Buyers or the Agent
from entering into any Transaction with the Seller or from otherwise conducting
business with the Seller, or

56



--------------------------------------------------------------------------------



 



(ii) fail to provide documentary and other evidence of the Seller’s identity as
may be requested by the Agent or any Buyer at any time to enable the Agent and
the Buyers to verify the Seller’s identity or to comply with any applicable law
or regulation, including Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318.
     16.3. Financial Statements. The Seller will deliver to the Agent who will
post the same for viewing by all Buyers on a secure internet site within one
Business Day of receipt:
     (a) As soon as available and in any event within thirty (30) days after the
end of each month (including each quarter end and year end month), Financial
Statements for the Seller and its Subsidiaries for the month just ended, all in
reasonable detail, and certified by its vice president-finance or other
acceptable person that, such Financial Statements were prepared in accordance
with GAAP and present fairly in all material respects the Seller’s and its
consolidated Subsidiaries’ financial condition as of the date thereof and the
results of their operations for the period covered, subject, however, to
adjustments required by FAS-91 and normal year-end audit adjustments and the
omission of notes to the Financial Statements.
     (b) As soon as available and in any event within ninety (90) days after the
close of each of its fiscal years, audited consolidated and consolidating
Financial Statements for the Seller and its consolidated Subsidiaries for such
year, and the related balance sheet as at the end of such year (setting forth in
comparative form the corresponding figures as of the end of and for the
preceding fiscal year), all in reasonable detail, prepared in accordance with
GAAP and with all notes, and accompanied by:
     (i) a report and clean and unqualified opinion of a firm of independent
certified public accountants of recognized standing selected by the Seller and
reasonably acceptable to the Agent (as of the Effective Date, Ernst & Young, LLP
is acceptable to the Agent), stating that such accountants have audited such
Financial Statements in accordance with generally accepted auditing standards
and that, in their opinion, such Financial Statements present fairly, in all
material respects, the consolidated financial condition of the Seller and its
consolidated Subsidiaries as of the date thereof and the consolidated results of
its operations and cash flows for the periods covered thereby in conformity with
GAAP;
     (ii) any management letters, management reports or other supplementary
comments or reports delivered in conjunction with the report and opinion in
Section 16.3(b)(1) by such accountants to management or the board of directors
of the Seller; and
     (iii) a certificate signed by the vice president-finance or other
acceptable person of the Seller stating that said Financial Statements fairly
present the consolidated financial condition and results of operations (for the
Seller and its consolidated Subsidiaries) as at the end of, and for, such year.

57



--------------------------------------------------------------------------------



 



The Seller also agrees to provide to the Agent and the Buyers such other
information related to such annual reports or concerning the Seller’s finances
or operations as the Agent or any Buyer may from time to time reasonably
request.
     (c) Financial Officer’s Certificate. Together with each of the monthly and
annual Financial Statements required by Sections 16.3(a), and 16.3(b) above, a
certificate of the Seller’s vice president-finance or other acceptable person in
the form of Exhibit C, among other things, (i) setting forth in reasonable
detail all calculations necessary to show whether the Seller is in compliance
with the requirements of Sections 17.12, 17.13, 17.14 and 17.15 of this
Agreement or, if the Seller is not in compliance, showing the extent of
noncompliance and specifying the period of noncompliance and what actions the
Seller proposes to take with respect thereto and (ii) stating that the terms of
this Agreement have been reviewed by such officer or under his or her
supervision, and that he or she has made or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and the condition
of the Seller during the accounting period covered by such Financial Statements
and that such review does not disclose the existence during or at the end of
such accounting period and that such officer does not have knowledge of the
existence as of the date of the Officer’s Certificate of any Event of Default or
Default or, if any Event of Default or Default existed or exists, specifying the
nature and period of its existence and what action the Seller has taken, is
taking and proposes to take with respect to it.
     16.4. Financial Statements Will Be Accurate. The Seller agrees that all
Financial Statements and reports of auditors furnished to the Agent and the
Buyers will be prepared in accordance with GAAP, applied on a basis consistent
with that applied in preparing the Statement Date Financial Statements as at the
date thereof and for the period then ended, subject, however for Financial
Statements other than year-end statements to year-end audit adjustments and the
omission of footnotes.
     16.5. Other Reports. The Seller will promptly furnish to the Agent from
time to time information regarding the business and affairs of the Seller (and,
upon the written request of any Buyer, such information reasonably requested by
such Buyer), including the following and such other information as the Agent may
from time to time reasonably request (each report required must be signed by a
duly authorized officer of the Seller, and the Agent and the Buyers will have no
responsibility to verify or track any of the items referenced or conclusions
stated in such reports or to verify the authority of its signer):
     (a) A report of Purchased Loans prepaid in full, on or before one
(1) Business Day after prepayment of any one or more Purchased Loans is reported
to the Seller internally or by any Servicer or the Seller’s subservicer (and the
Seller, as applicable, will require each such Servicer and subservicer to
promptly make such reports to the Seller, as applicable).
     (b) Monthly with the certificate required by Section 16.3(c), a report
attached to Exhibit C summarizing (i) notices received by the Seller requesting
or demanding that the Seller repurchase (or pay indemnity or other compensation
in respect of) Mortgage Loans previously sold or otherwise disposed of by the
Seller to any investor or other

58



--------------------------------------------------------------------------------



 



Person pursuant to any express or implied repurchase or indemnity obligation
(whether absolute or contingent and whether or not the Seller is contesting or
intends to contest such request or demand) and (ii) actual repurchase and
indemnity payments made by the Seller to any Person.
     (c) Monthly with the certificate required under Section 16.3(c), a
Purchased Loans Curtailment Report.
     (d) Monthly, a summary of the Seller’s other repurchase, reverse repurchase
or asset warehousing facilities. Such report shall be in form and format
reasonably acceptable to the requesting party and include the total amount
available, amount outstanding and maturity date of each of such facilities, the
counterparties and whether such facilities are committed or uncommitted.
     (e) Such other reports by the Seller in respect of the Purchased Loans, in
such detail and at such times as the Agent or any Buyer in its reasonable
discretion may request at any time or from time to time.
     (f) As soon as practicable and in any event within one hundred twenty
(120) days after the beginning of each fiscal year of the Seller, projected
financial information for fiscal year consisting of income statements,
statements of cash flow and loan production estimates for each month in such
fiscal year and a projected balance sheet of the Seller as at the end of each
month, together with supporting assumptions, all in reasonable detail and
reasonably satisfactory in scope to the Agent.
     (g) As soon as available and in any event no later than the first Business
Day of the following week, the Seller’s internally generated “marketing position
report” and summary showing the Seller’s pipeline and inventory and, with
respect to each Investor Commitment, the type, expiration date, price, interest
rate and/or required yield, and the original amount or aggregate thereof and the
portions thereof that have been utilized and the portions thereof that remain
available, together with a calculation of the “weighted average price” of all
Investor Commitments as of the end of such week.
     (h) Monthly with the certificate required under Section 16.3(c), an updated
Schedule 17.2 reflecting the changes, if any, from the previously effective
Schedule 17.2.
     16.6. Maintain Existence and Statuses; Conduct of Business. The Seller
agrees to preserve and maintain its existence in good standing and all of its
rights, privileges, licenses and franchises necessary or desirable in the normal
conduct of its business except where the failure to maintain such rights,
privileges, licenses or franchises could not reasonably be expected to have a
material adverse effect on any of the Central Elements in respect of the Seller
or any of its Subsidiaries, and the Seller will continue in the residential
mortgage lending business as its principal and core business.
     16.7. Compliance with Applicable Laws. The Seller and its Subsidiaries will
comply with all applicable Legal Requirements, the breach of which could
reasonably be expected to materially adversely affect any of the Central
Elements with respect to the Seller and its Subsidiaries, taken as a whole,
except where contested in good faith.

59



--------------------------------------------------------------------------------



 



     16.8. Inspection of Properties and Books; Protection of Seller’s
Proprietary Information; Buyers’ Due Diligence of Seller.
     (a) The Seller agrees to permit the Agent and the Buyers, subject to the
provisions of Section 16.9, to perform continuing loan level due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made in this
Agreement or otherwise, and the Seller agrees that upon reasonable prior notice
to the Seller, the Agent or their authorized representatives will be permitted
timely and reasonable access to examine, inspect, and make copies and extracts
of, the related mortgage loan files and any and all documents, records,
agreements, instruments or information relating to such Purchased Loans in the
possession or under the control of the Seller, any Servicer or the Custodian.
The Seller also shall make available to the Agent a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
mortgage loan files and the Purchased Loans. Without limiting the generality of
the foregoing, the Seller acknowledges that the Buyers may purchase Eligible
Loans from the Seller based solely upon the information provided by the Seller
to the Agent in the Mortgage Loan Transmission File and the representations,
warranties and covenants contained in this Agreement, and that the Agent and the
Buyers, at their option, have the right at any time with reasonable prior notice
to conduct a partial or complete due diligence review on some or all of the
Purchased Loans prior to or following their purchase in a Transaction, including
ordering new credit reports and new appraisals on any property securing any
Purchased Loan and otherwise re-generating the information used to originate
such Purchased Loan. Notwithstanding any provision to the contrary herein
regarding reasonable prior notice, if an Event of Default in respect of the
Seller shall have occurred and be continuing, then the Agent, upon notice to the
Seller, shall have the right to immediate access and review of the Seller and
the loan information contemplated in this Section 16.8(a), provided that to the
extent that the Seller does not have possession of such loan information, the
Seller shall cause the applicable Servicer or subservicer to provide the Agent
and the Buyers with access and review of such loan information within a
reasonable period of time, but not to exceed any prior notification time
provided under the related Servicing Agreement with such Servicer or
subservicer. The Agent may conduct the due diligence review of such Purchased
Loans itself or engage a third party underwriter selected by the Agent to
perform such review. The Seller agrees to, and to cause any relevant Servicer
and its subservicer to, reasonably cooperate with the Agent and any third party
underwriter in connection with such due diligence review, including providing
the Agent and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Purchased Loans
in the possession, or under the control, of the Seller, such Servicer and such
subservicer. The Seller agrees to pay all costs and expenses of the Agent and,
if a Default or Event of Default has occurred and is continuing, any Buyer,
incurred in the exercise of their rights pursuant to this Section 16.8(a). Such
visits shall be coordinated by the Agent.
     (b) The Seller agrees to permit authorized representatives of the Agent and
each Buyer, at such Buyer’s expense except after the occurrence and during the
continuance of a Default or Event of Default, to discuss onsite the business,
operations,

60



--------------------------------------------------------------------------------



 



assets and financial condition of the Seller and its Subsidiaries with their
respective officers, employees and independent accountants and to examine their
books of account and make copies or extracts of them, all at such reasonable
times and upon such reasonable notice as the Agent or any Buyer may request, for
any or all of the purposes of ordinary diligence, performing the Buyers’ duties
(and any of the Seller’s duties that the Seller has not performed) and enforcing
the Buyers’ and the Agent’s rights under this Agreement. To the extent that it
is commercially reasonable, any Buyer that desires to act under this
Section 16.8(b) shall do so either through the Agent, or with the coordination
of the Agent, and to the extent that it is not commercially reasonable for a
Buyer to do so, such Buyer may only act under this Section 16.8(b) one (1) time
in any consecutive six (6) month period and, unless such Buyer is the Person
serving as the Agent, at such Buyer’s expense (or, after the occurrence and
during the continuance of a Default or Event of Default, at the Seller’s
expense). The Agent or the Buyer acting will notify the Seller before contacting
the Seller’s accountants and the Seller may have its representatives in
attendance at any meetings between the officers or other representatives of the
Agent or any Buyer and such accountants held in accordance with this
authorization. The Agent and each Buyer agrees that it will prevent disclosure
by itself or its authorized representatives to third parties of any proprietary
information it has received pursuant to this Agreement and will maintain the
confidential nature of such material; provided that this restriction shall not
apply to information that (i) at the time in question has already entered the
public domain, (ii) is required to be disclosed by any Legal Requirement
(including pursuant to any examination, inspection or investigation by any
Governmental Authority having regulatory jurisdiction over any Buyer or the
Agent), (iii) is furnished by the Agent, or any Buyer to purchasers or
prospective purchasers of participations or interests in the Purchased Loans so
long as such purchasers and prospective purchasers have agreed to be subject to
restrictions substantially identical to those contained in this sentence,
(iv) the disclosure of which the Agent and the Buyers deem necessary to market
or sell Purchased Mortgage Loans or to enforce or exercise their rights under
any Repurchase Document as long as any recipients have agreed to be subject to
restrictions substantially similar to those in this sentence, or (v) is
disclosed by any Buyer to its attorneys, employees, agents and auditors during
the performance of their respective duties, subject to the restrictions set
forth in this sentence.
     16.9. Privacy of Customer Information. The Seller’s Customer Information in
the possession of the Agent or the Buyers, other than information independently
obtained by the Agent or the Buyers and not derived in any manner from or using
information obtained under or in connection with this Agreement, is and shall
remain confidential and proprietary information of the Seller. Except in
accordance with this Section 16.9, the Agent and the Buyers shall not use any
Seller’s Customer Information for any purpose, including the marketing of
products or services to, or the solicitation of business from, Customers, or
disclose any Seller’s Customer Information to any Person, including any of the
Agent’s or the Buyers’ employees, agents or contractors or any third party not
affiliated with the Agent or a Buyer. The Agent and the Buyers may use or
disclose the Seller’s Customer Information only to the extent necessary (i) for
examination and audit of the Agent’s or the Buyers’ respective activities, books
and records by their regulatory authorities, (ii) to market or sell Purchased
Mortgage Loans or to enforce or exercise their rights under any Repurchase
Document, (iii) to carry out the Agent’s, the Buyers’ and the Custodian’s
express rights and obligations under this Agreement and the other

61



--------------------------------------------------------------------------------



 



Repurchase Documents (including providing the Seller’s Customer Information to
Approved Investors), or (iv) in connection with an assignment or participation
as authorized by Section 22 or in connection with any hedging transaction
related to the Purchased Loans and for no other purpose; provided that the Agent
and the Buyers may also use and disclose the Seller’s Customer Information as
expressly permitted by the Seller in writing, to the extent that such express
permission is in accordance with the Privacy Requirements. The Agent and the
Buyers shall ensure that each Person to which the Agent or a Buyer intends to
disclose the Seller’s Customer Information, before any such disclosure of
information, agrees to keep confidential any such Seller’s Customer Information
and to use or disclose such Seller’s Customer Information only to the extent
necessary to protect or exercise the Agent’s, the Buyers’ or the Custodian’s
rights and privileges, or to carry out the Agent’s, the Buyers’ and the
Custodian’s express obligations, under this Agreement and the other Repurchase
Documents (including providing the Seller’s Customer Information to Approved
Investors). The Agent agrees to maintain an Information Security Program and to
assess, manage and control risks relating to the security and confidentiality of
the Seller’s Customer Information pursuant to such program in the same manner as
the Agent does in respect of its own customers’ information, and shall implement
the standards relating to such risks in the manner set forth in the Interagency
Guidelines Establishing Standards for Safeguarding Company Customer Information
set forth in 12 CFR Parts 30, 208, 211, 225, 263, 308, 364, 568 and 570. Without
limiting the scope of the foregoing sentence, the Agent and the Buyers shall use
at least the same physical and other security measures to protect all of the
Seller’s Customer Information in their possession or control as each of them
uses for its own customers’ confidential and proprietary information.
     16.10. Notice of Suits, Etc. and Notice. The Seller will, as soon as
reasonably practical and in any case no later than three (3) Business Days next
following the day when the Seller first learns of it, give written notice to the
Agent and the Buyers of:
     (a) any material action, suit or proceeding instituted by or against the
Seller or any of its Subsidiaries in any federal or state court or before any
commission, regulatory body or Governmental Authority, or if any such
proceedings are threatened against the Seller or any of its Subsidiaries, in a
writing containing the applicable details;
     (b) the filing, recording or assessment of any material federal, state or
local tax lien against the Seller or any of its Subsidiaries or any assets of
any of them;
     (c) the occurrence of any Event of Default;
     (d) the occurrence of any Default;
     (e) the termination of, or the occurrence of any event which, with or
without notice or lapse of time or both, would constitute a default under the
Custody Agreement;
     (f) the occurrence of:
     (i) any event that, with or without notice or lapse of time or both, would
constitute a default under, or permit the acceleration or termination of, any
other agreement, instrument or indenture to which the Seller or any of its
Subsidiaries is a party or to which any of them or any of their properties or
assets

62



--------------------------------------------------------------------------------



 



may be subject if either (A) the effect of any such default is or if uncured and
unwaived after notice, the lapse of time or both, would be to cause, or to
permit any other party to such agreement, instrument or indenture (or a trustee
on behalf of such a party) to cause, Debt of the Seller or any of its
Subsidiaries to become or be declared due before its stated maturity or (B) such
default, if uncured and unwaived after any relevant notice, the lapse of time or
both, could reasonably be expected to result in a material adverse effect on any
of the Central Elements in respect of the Seller or any of its Subsidiaries;
     (ii) any margin call requiring the Seller to make a payment with respect to
any credit facility or repurchase facility for financing Mortgage Loans or MBS;
     (iii) the acceleration of any material Debt obligation of the Seller or the
termination of any credit facility of the Seller;
     (iv) any other action, event or condition of any nature (excluding general
economic conditions) that, if unremedied after any relevant notice, lapse of
time or both, could reasonably be expected to result in either (A) the Seller’s
being in breach of or out of compliance with any provision of Sections 17.12,
17.13, 17.14 and 17.15 (Financial Covenants) or (B) a material adverse effect on
any of the Central Elements in respect of the Seller or any of its Subsidiaries;
or
     (v) the curing by the Seller, or the waiver by the other party to the
relevant agreement, instrument or indenture, of any event described in Section
16.10(f)(1) and, in the case of curing, whether the event was cured before any
applicable grace or notice and opportunity to cure period had expired.
     (vi) any Prohibited Transaction with respect to any Plan, specifying the
nature of the Prohibited Transaction and what action the Seller proposes to take
with respect to it.
     16.11. Payment of Taxes, Etc. The Seller will, and will cause each of its
Subsidiaries to, pay and discharge or cause to be paid and discharged promptly
all taxes, assessments and governmental charges or levies imposed upon it or its
Subsidiaries or upon their respective income, receipts or properties before they
become past due, as well as all lawful claims for labor, materials and supplies
or other things that, if unpaid, could reasonably be expected to become (or
result in the placement of) a Lien or charge upon any part of such properties;
provided that it and its affected Subsidiaries shall not be required to pay
taxes, assessments or governmental charges or levies or claims for labor,
materials or supplies that are being contested in good faith and by proper
proceedings being reasonably and diligently pursued, execution or enforcement of
which has been effectively stayed (by the posting of a bond or other security
sufficient to achieve that result, or by any other fully effective means), and
for which reserves determined to be adequate (in accordance with GAAP in all
material respects) have been set aside on its books.
     16.12. Insurance; fidelity bond. The Seller will, and will cause each of
its Subsidiaries to:

63



--------------------------------------------------------------------------------



 



     (a) maintain liability insurance protecting the Seller and its Subsidiaries
against fire and other hazard insurance on its respective properties from which
it conducts its business, with responsible insurance companies, in such amounts
and against such risks as is customarily carried by similar businesses operating
in the same vicinity. Copies of such policies shall be furnished to the Agent
without charge upon the Agent’s request made from time to time; and
     (b) obtain and maintain at its own expense and keep in full force and
effect a blanket fidelity bond and an errors and omissions insurance policy
covering the Seller’s officers and employees and other persons acting on behalf
of the Seller. The amount of coverage shall be at least equal to the coverage
that would be required by Fannie Mae or Freddie Mac, whichever is greater, with
respect to the Seller if the Seller were servicing and administering the
Mortgage Loans for Fannie Mae or Freddie Mac. In the event that any such bond or
policy ceases to be in effect, the Seller shall obtain a comparable replacement
bond or policy, as the case may be, meeting the requirements of this
Section 16.12(b). Coverage of the Seller under any policy or bond obtained by an
Affiliate of the Seller and providing the coverage required by this
Section 16.12(b) shall satisfy the requirements of this Section 16.12(b). Upon
the request of the Agent, the Seller shall cause to be delivered to the Buyer
evidence of such fidelity bond and insurance policies.
     16.13. Maintain Lien on Mortgaged Premises. The Seller will maintain the
Lien on the Mortgaged Premises securing each Purchased Loan as a first Lien (or,
for Second Mortgage Loans, as a second Lien), subject only to the Permitted
Encumbrances.
     16.14. [RESERVED]
     16.15. Certain Debt to Remain Unsecured. The Seller will cause any and all
obligations of the Seller to any shareholder, officer or Affiliate of the
Seller, whether such debt exists as of the Effective Date or is incurred in the
future, to remain at all times unsecured.
     16.16. Promptly Correct Escrow Imbalances. By no later than seven
(7) Business Days after learning (from any source) of any material imbalance in
any escrow account(s) maintained by the Seller (or any subservicer for it), the
Seller will fully and completely correct and eliminate such imbalance.
     16.17. MERS Covenants. The Seller will:
     (a) be a “Member” (as defined in the MERS Agreements) of MERSCORP;
     (b) maintain the Electronic Tracking Agreement in full force and effect and
timely perform all of its obligations thereunder;
     (c) provide the Agent with copies of any new MERS Agreement or any
amendment, supplement or other modification of any MERS Agreement (other than
the Electronic Tracking Agreement);

64



--------------------------------------------------------------------------------



 



     (d) not amend, terminate or revoke, or enter into any agreement that is
inconsistent with or contradicts any provision of the Electronic Tracking
Agreement;
     (e) identify to the Agent each Purchased Loan that is registered in the
MERS System, at the earlier of the time it is so registered or the time it is
purchased or deemed purchased hereunder, as so registered;
     (f) at the request of the Agent, take such actions as may be requested by
the Agent to:
     (i) transfer beneficial ownership of any Purchased Loan to the Agent on
behalf of the Buyers on the MERS System; or
     (ii) de-register or re-register any Purchased Loan on, or withdraw any
Purchased Loan from, the MERS System;
     (g) provide the Agent with copies of any or all of the following reports
with respect to the Purchased Loans registered on the MERS System at the request
of the Agent:
     (i) Co-existing Security Interest (MERS form IA);
     (ii) Release of Security Interest by Interim Funder (MERS form IB);
     (iii) Interim Funder Rejects (MERS form IC);
     (iv) Paid in Full Verification (MERS form DK); and
     (v) such other reports as the Agent may reasonably request to verify the
status of any Purchased Loan on the MERS System;
     (h) notify the Agent of any withdrawal or deemed withdrawal of the Seller’s
membership in the MERS System or any deregistration of any Purchased Loan
previously registered on the MERS System; and
     (i) obtain the prior written consent of the Agent before entering into an
electronic tracking agreement (other than the Electronic Tracking Agreement)
with any other Person.
     16.18. Special Affirmative Covenants Concerning Purchased Loans.
     (a) Until both (i) all of the Purchased Loans shall have been repurchased
by the Seller and (ii) the Buyers have no obligation to purchase any additional
Loans hereunder or provide any other financial accommodations to the Seller
under or otherwise in respect of this Agreement, the Seller warrants and will
defend the right, title and interest of the Buyers and the Agent in and to the
Purchased Loans against the claims and demands of all persons whomsoever.

65



--------------------------------------------------------------------------------



 



     (b) As soon as they become available and in any event within five
(5) Business Days after the Purchase Date for Wet Loans, the Seller will cause
to be assembled and delivered to the Custodian all Basic Papers relating to Wet
Loans. Without limitation of the foregoing, if original recordation receipts
evidencing the recordation of the Mortgage and Mortgage Assignment included in
the Purchased Loans have not previously been delivered to the Custodian, the
Seller will promptly deliver (or cause to be delivered) to the Custodian, either
the original recordation receipts or the original recorded Mortgage or Mortgage
Assignment showing the recordation data thereon.
     (c) The Seller shall maintain, at its principal office or in a regional
office not disapproved by the Agent, or in the office of a computer service
bureau engaged by the Seller and not disapproved by the Agent, and upon request
shall make available to the Agent and the Custodian the originals of all Loan
Papers and related instruments, and all files, surveys, certificates,
correspondence, appraisals, computer programs, tapes, discs, cards, accounting
records and other information and data relating to the Purchased Loans that are
held by or under the direction or control of the Seller or any of its Affiliates
and that have not already been provided to the Agent or the Custodian.
     (d) The Seller shall ensure that, if a Mortgage Loan that is to be funded
and sold to the Buyers as a Wet Loan does not close on the proposed Purchase
Date, all amounts remitted by the Agent for the payment of the Purchase Price
shall be returned promptly within one (1) Business Day to the Agent for the
benefit of the Buyers and if such funds are not so returned, the Seller shall
pay promptly within one (1) Business Day a like amount to the Agent for the
benefit of the Buyers plus any accrued Price Differential. The Seller
acknowledges that until such time as the Mortgage Loan is deemed to have been
sold to the Buyers, the Seller has no interest in, nor any claim to such amounts
and shall, if it receives such amounts, hold such amounts in trust for the
Buyers and shall promptly remit such funds to the Agent for disbursement to the
Buyers.
     16.19. Coordination with Other Lenders/Repo Purchasers and Their
Custodians. The Seller will provide to the Agent the current name, address and
contact information concerning each of the Seller’s other mortgage warehouse
credit and repurchase facilities, will update such information provided to the
Agent as changes to the facilities or such name, address or contact information
occurs, and will cooperate and assist the Agent in exchanging information with
such others (and their document custodians or trustees) to prevent conflicting
claims to and interests in Purchased Loans between or among repurchase
facilities counterparties or lenders, and promptly correct such conflicting
claims as may arise from time to time. The Seller will execute and deliver to
the Agent any intercreditor agreement Agent may require pursuant to
Section 17.8.
17 Negative Covenants.
     The Seller agrees that, for so long as the Commitments are outstanding or
until all of the Purchased Loans have been repurchased by the Seller and none of
the Seller’s Obligations remain to be paid or performed under this Agreement or
any of the other Repurchase Documents, the Seller shall not, and shall not
permit any Subsidiary to, either directly or indirectly, do any of the following
without the prior written consent of the Required Buyers:

66



--------------------------------------------------------------------------------



 



     17.1. No Merger. The Seller shall not merge or consolidate with or into any
Person.
     17.2. Limitation on Debt and Contingent Indebtedness. At no time shall the
Seller or any Subsidiary incur, create, contract, assume, have outstanding,
guarantee or otherwise be or become, directly or indirectly, liable in respect
of any Debt or Contingent Indebtedness except:
     (a) the Obligations;
     (b) trade debt (including, without limitation, trade debt for services
provided by an Affiliate), equipment leases, loans for the purchase of equipment
used in the ordinary course of the Seller’s business and indebtedness for taxes
and assessments not yet due and payable owed in the ordinary course of business;
     (c) with the prior written consent of the Required Buyers (which consent
shall not be unreasonably withheld, delayed or conditioned upon fees), Debt
under a mortgage warehousing facility, mortgage repurchase facility or
off-balance sheet indebtedness under another financing arrangement, provided
that the Agent serves as collateral agent for such financing arrangement;
     (d) liabilities to the Parent or other Affiliates incurred in the ordinary
course of business as currently conducted; and
     (e) liabilities (other than for borrowed money or the equivalent) incurred
in the ordinary course of business; including, without limitation, liabilities
under Hedge Agreements entered into in the ordinary course of business and not
for speculative purposes.
     17.3. Business. The Seller shall not, directly or indirectly, engage in any
businesses which differ materially from those currently engaged in by the Seller
or any other businesses customarily engaged in by other Persons in the mortgage
banking business.
     17.4. Liquidations, Dispositions of Substantial Assets. Except as expressly
provided below in this Section 17.4, neither the Seller nor any Subsidiary shall
dissolve or liquidate or sell, transfer, lease or otherwise dispose of any
material portion of its property or assets or business. Except as provided
herein for the Purchased Loans, the Seller and the Subsidiaries may sell other
Mortgage Loans and the right to service such other Mortgage Loans in the
ordinary course of their business pursuant to other repurchase facilities or
mortgage warehousing facilities allowed hereunder, any Subsidiary may sell its
property, assets or business to the Seller or another Subsidiary, and any
Subsidiary may liquidate or dissolve if at the time thereof and immediately
thereafter, the Seller and the Subsidiaries are in compliance with all covenants
set forth in the Repurchase Documents and no Default or Event of Default shall
have occurred and be continuing.
     17.5. Loans, Advances, and Investments. Neither the Seller nor any
Subsidiary shall make any loan (other than Mortgage Loans), advance, or capital
contribution to, or investment in (including any investment in any Subsidiary,
joint venture or partnership), or purchase or otherwise acquire any of the
capital stock, securities, ownership interests, or evidences of

67



--------------------------------------------------------------------------------



 



indebtedness of, any Person (collectively, “Investment”), or otherwise acquire
any interest in, or control of, another Person, except for the following:
     (a) Cash Equivalents;
     (b) Any acquisition of securities or evidences of indebtedness of others
when acquired by the Seller in settlement of accounts receivable or other debts
arising in the ordinary course of its business, so long as the aggregate amount
of any such securities or evidences of indebtedness is not material to the
business or condition (financial or otherwise) of the Seller;
     (c) Mortgage Loans acquired in the ordinary course of the Seller’s
business;
     (d) Investment in any existing Subsidiary; provided that at the time any
such investment is made and immediately thereafter, the Seller and the
Subsidiaries are in compliance with all covenants set forth in the Repurchase
Documents and no Default or Event of Default shall have occurred and be
continuing;
     (e) promissory notes of the Parent issued in support of Permitted Letters
of Credit;
     (f) Investments in the Parent or other Affiliates incurred in the ordinary
course of business as currently conducted; and
     (g) Investments arising in connection with the Hedge Agreements entered
into in the ordinary course of business and not for speculative purposes.
     17.6. Use of Proceeds. The Seller shall not, directly or indirectly, use
any of the proceeds of the Transactions for the purpose, whether immediate,
incidental or ultimate, of buying any “margin stock” or of maintaining, reducing
or retiring any Debt or Contingent Indebtedness originally incurred to purchase
a stock that is currently any “margin stock,” or for any other purpose that
might constitute this transaction a “purpose credit,” in each case within the
meaning of Regulation U or otherwise take or permit to be taken any action that
would involve a violation of Regulation U, Regulation T or Regulation X.
     17.7. Transactions with Affiliates. The Seller shall not enter into any
transactions including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement (including,
without limitation, the transactions permitted under Section 17.2 or
Section 17.5) and are in the ordinary course of the Seller’s business.
     17.8. Liens. The Seller shall not grant, create, incur, assume, permit or
suffer to exist any Lien, upon any of its Mortgage Notes or any property related
thereto, including but not limited to the Mortgages securing such Mortgage Notes
and the proceeds of the Mortgage Notes, unless such Liens are the subject of an
intercreditor agreement in form and substance satisfactory to the Agent, other
than: (a) Liens under approved warehouse or repurchase facilities under Section
17.2(c), and (b) Liens granted to the Buyers under Section 10.

68



--------------------------------------------------------------------------------



 



     17.9. ERISA Plans. Neither the Seller nor any Subsidiary shall adopt or
agree to maintain or contribute to an ERISA Plan. The Seller shall promptly
notify Agent and each Buyer in writing in the event an ERISA Affiliate adopts an
ERISA Plan.
     17.10. Change of Principal Office; Fiscal Year. The Seller shall not move
its principal office, executive office or principal place of business from the
address set forth in this Agreement or change its Fiscal Year, without prior
written notice to the Agent and each Buyer.
     17.11. Distributions. The Seller shall make no payment of dividends or
distributions to Parent if either before or after giving effect thereto a
Default or an Event of Default exists or shall be caused thereby.
     17.12. Adjusted Tangible Net Worth. At all times, the Seller’s Adjusted
Tangible Net Worth shall not be less than Fifteen Million Dollars ($15,000,000).
     17.13. Adjusted Tangible Net Worth Ratio. At all times, the ratio of
(i) Total Liabilities to (ii) the Adjusted Tangible Net Worth shall not be more
than 12.5 to 1.0.
     17.14. Adjusted Net Income. As of the end of each month, the Seller’s net
income, determined in accordance with GAAP, for the twelve consecutive months
then ended shall not be less than One Dollar ($1.00).
     17.15. Liquidity. The Seller’s Liquidity shall at all times be no less than
Five Million Dollars ($5,000,000).
     17.16. Special Negative Covenants Concerning Purchased Loans. Except to
correct errors or omissions in Loan Papers, without the written consent of the
Agent given on a case-by-case basis, the Seller shall not amend or modify, or
waive any of the terms and conditions of any Purchased Loans, or settle or
compromise any claim in respect of them, or accept other than cash or the
exchange of comparable Purchased Loans (which is concurrently sold by the Seller
to the Buyers) in liquidation of any Purchased Loans.
     17.17. No Changes in Accounting Practices. The Seller shall not make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change its fiscal year.
18 Events of Default; Event of Termination.
     18.1. Events of Default. The following events shall constitute events of
default (each an “Event of Default”) hereunder:
     (a) The Seller shall default in the payment of (i) the Repurchase Price for
any Purchased Loans on the applicable Repurchase Date, (ii) any Price
Differential, Facility Fees or Agent’s Fees when due and fail to cure such
default within one (1) Business Day, (iii) any amount required to be paid or
transferred or paid to eliminate any Margin Deficit within the time period
specified in Section 6.2 or (iv) any other Obligation, when the same shall
become due and payable, whether at the due date thereof, or by acceleration or

69



--------------------------------------------------------------------------------



 



otherwise, and the Seller fails to pay the same within three (3) Business Days
after the date such Obligation becomes due.
     (b) An Event of Insolvency occurs with respect to the Seller or a
Subsidiary.
     (c) Any representation or warranty made by the Seller under any Repurchase
Document shall have been incorrect or untrue in any material respect when made
or repeated or deemed to have been made or repeated; provided, that in the case
of representations and warranties made with respect to the Purchased Loans, such
circumstance shall not constitute an Event of Default if, after determining the
Purchase Value of the Purchased Loans without taking into account the Purchased
Loans with respect to which such circumstance has occurred, no other Event of
Default shall have occurred and be continuing.
     (d) Any covenant contained in Sections 16.4 or 17 (except for the covenants
contained in Sections 17.10 and 17.16) shall have been breached.
     (e) Any covenant contained in Sections 16, 17.10 or 17.16 shall have been
breached in any material respect (except for the covenant in Section 16.4), or
any other covenant or agreement contained in any Repurchase Document is breached
in any material respect, and in each case, such breach is not cured within
fifteen (15) calendar days of the earlier of the Seller’s knowledge of such
breach or the Seller’s receipt of notice of such breach from any source;
provided, that in the case of covenants made with respect to the Purchased
Loans, such circumstance shall not constitute an Event of Default if, after
determining the Purchase Value of the Purchased Loans without taking into
account the Purchased Loans with respect to which such circumstance has
occurred, no other Event of Default shall have occurred and be continuing.
     (f) Failure of the Seller or any of its Subsidiaries to pay any other Debt
when due, or any default in the payment when due of any principal or interest on
any other Debt or in the payment when due of any contingent obligation (other
than nonrecourse MBS Debt of any Affiliate formed for the purpose of issuing
such Debt), or any breach or default with respect to any other material term of
any other debt or of any promissory note, bond, loan agreement, reimbursement
agreement, mortgage, indenture, repurchase agreement or financing agreement or
other agreement relating thereto, if the effect of any such failure, default,
breach or event referred to in this Section 18.1(f) is to cause, or to permit,
with or without the giving of notice or lapse of time or both, the holder or
holders of such obligation (or a trustee on behalf of such holder or holders) to
cause, Debt of the Seller or any of its Subsidiaries in the aggregate amount of
One Million Dollars ($1,000,000) or more to become or be declared due before its
stated maturity.
     (g) A Change of Control shall occur.
     (h) A material adverse change shall occur in any of the Central Elements
relative to the Seller and its Subsidiaries, taken as a whole.
     (i) The Seller shall repudiate or purport to disavow its obligations under
any of the Repurchase Documents or shall contest their validity or
enforceability.

70



--------------------------------------------------------------------------------



 



     (j) This Agreement shall cease to be in full force and effect or its
enforceability is disputed or challenged by the Seller.
     (k) The Seller shall take or omit to take any act (i) that would result in
the suspension or loss of any of its statuses, once achieved or any of such
statuses of any of its subservicers, if any, of any Ginnie Mae, Fannie Mae or
Freddie Mac Mortgage Loans pools for which the Seller is Servicer as an FHA- and
VA-approved lender and mortgagee and a Ginnie Mae-, Fannie Mae- and Freddie
Mac-approved issuer and servicer, or (ii) after which the Seller or any such
relevant subservicer would no longer be in good standing as such, or (iii) after
which the Seller or any such relevant subservicer would no longer currently
satisfy all applicable Ginnie Mae, Fannie Mae and Freddie Mac net worth
requirements, if both (A) all of the material effects of such act or omission
shall have not been cured by the Seller or waived by the relevant Person (Ginnie
Mae, Fannie Mae or Freddie Mac) before termination of such status and (B) it
could reasonably be expected to have a material adverse effect on any of the
Central Elements in respect of the Seller or any of its Subsidiaries.
     (l) Any money judgment, writ or warrant of attachment, or similar process
involving in any case an amount in excess of One Million Dollars ($1,000,000)
(in excess of relevant insurance coverage reasonably satisfactory to the Agent
in its discretion) shall be entered or filed against the Seller or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than five (5) days before the date of any proposed sale thereunder
(unless, in respect of any such case the judgment debtor or the subject of the
writ or warrant of attachment or similar process is one of the Seller’s
Subsidiaries or such Subsidiary’s property, and such order, case commencement,
consent, assignment, inability or failure or admission could not reasonably be
expected to have a material adverse effect on any of the Central Elements in
respect of the Seller and its Subsidiaries, if any, taken as a whole).
     (m) The Seller shall have failed to comply in any material respect with its
obligations under the Custody Agreement; provided, that in the case of any such
failure affecting particular Purchase Loans, such failure shall not constitute
an Event of Default if, after determining the Purchase Value of the Purchased
Loads without taking into account the Purchased Loans with respect to which the
failure occurred, no other Event of Default shall have occurred and be
continuing.
     (n) The Seller, as Servicer, shall fail in any material respect to service
the Purchased Loans in conformance with Accepted Servicing Practices, and shall
have failed to cure the same within five (5) Business Days after Agent provides
notice thereof.
     18.2. Transaction Termination. If an Event of Default shall have occurred
and be continuing, then, at the option of the Agent (which option shall be
deemed to have been exercised, even if no notice has been given, upon the
occurrence of an Event of Insolvency), the Agent may, or at the direction of the
Required Buyers shall, declare the Repurchase Date for any or all Transactions
hereunder, upon written notice to the Seller, to be deemed immediately to occur.

71



--------------------------------------------------------------------------------



 



     18.3. Termination by the Agent. If the Agent has exercised or is deemed to
have exercised the option to terminate any Transactions referred to in
Section 18.2, (a) the Seller’s obligations hereunder to repurchase all Purchased
Loans in such Transactions shall thereupon become immediately due and payable,
(b) to the extent permitted by applicable law, the Repurchase Price with respect
to each such Transaction shall be increased by the aggregate amount obtained by
daily multiplication of (i) the greater of the Pricing Rate for such Transaction
and the Default Pricing Rate by (ii) the Purchase Price for such Transaction as
of the Repurchase Date as determined pursuant to Section 18.2 (decreased as of
any day by (A) any amounts retained by the Buyers with respect to such Purchase
Price pursuant to clause (c) of this Section 18.3, (B) any proceeds from the
sale of Purchased Loans pursuant to clause (a) of Section 18.4, and (C) any
amounts credited to the account of the Seller pursuant to clause (b) of Section
18.4) on a three hundred sixty (360) day per year basis for the actual number of
days during the period from and including the date of the Event of Default
giving rise to such option to but excluding the date of payment of the
Repurchase Price as so increased, (c) all Income paid after such exercise or
deemed exercise shall be payable to and retained by the Agent and applied to the
aggregate unpaid Repurchase Prices owed by the Seller and (d) the Seller shall
immediately deliver or cause the Custodian to deliver to the Agent any documents
relating to Purchased Loans subject to such Transactions then in the
Custodian’s, the Seller’s, its Servicer’s or its subservicer’s possession.
     18.4. Remedies. Upon the occurrence of an Event of Default, the Agent,
without prior notice to the Seller, may (and, at the direction of the Required
Buyers, shall) (a) immediately sell, in a recognized market at such price or
prices as the Agent may deem satisfactory, any or all Purchased Loans subject to
such Transactions on a servicing released or servicing retained basis and apply
the proceeds thereof to the aggregate unpaid Repurchase Prices and any other
amounts owing by the Seller hereunder, (b)  in lieu of selling all or a portion
of such Purchased Loans, to give the Seller credit for such Purchased Loans in
an amount equal to the Market Value therefor on such date against the aggregate
unpaid Repurchase Prices and any other amounts owing by the Seller hereunder
(c) terminate and replace the Seller as Servicer (or any other Servicer or
Subservicer) at the cost and expense of the Seller, (d) exercise its rights
under Section 8 regarding the Income Account and Escrow Account, and (e) by
notice to the Seller, declare the Termination Date to have occurred, except that
in the case of any event described in Section 18.1(b), the Termination Date
shall be deemed to have occurred automatically upon the occurrence of such
event. The proceeds of any disposition in clause (a) or (b) above shall be
applied first to the reasonable costs and expenses incurred by the Buyers in
connection with or as a result of an Event of Default (including legal fees,
consulting fees, accounting fees, file transfer fees, inventory fees and costs
and expenses incurred in respect of a transfer of the servicing of the Purchased
Loans and costs and expenses of disposition of such Purchased Loans); second to
the aggregate Price Differential owed hereunder, third to the remaining
aggregate Repurchase Prices owed hereunder; fourth to any other accrued and
unpaid obligations of the Seller hereunder and under the other Repurchase
Documents, fifth to any Servicer or Subservicer (other than the Seller) for
payment of any servicing fees due and payable as of such date, sixth to the net
obligations of the Seller under any Hedge Agreements related to the Purchased
Loans, and seventh any remaining proceeds to the Seller.
     18.5. Liability for Expenses and Damages. The Seller shall be liable to the
Buyers for (a) the amount of all reasonable legal or other expenses incurred by
the Buyers in connection

72



--------------------------------------------------------------------------------



 



with or as a result of an Event of Default, (b) damages in an amount equal to
the reasonable cost (including all fees, expenses and commissions) of entering
into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default and
(c) any other reasonable loss, damage, cost or expense directly arising or
resulting from the occurrence of an Event of Default in respect of a defaulting
party.
     18.6. Liability for Interest. To the extent permitted by applicable law,
the Seller shall be liable to the Buyers for interest on any amounts owing by
the Seller hereunder, from the date the Seller becomes liable for such amounts
hereunder until such amounts are (a) paid in full by the Seller or (b) satisfied
in full by the exercise of the Buyers’ rights hereunder. Interest on any sum
payable by the Seller under this Section 18.6 shall be at a rate equal to the
greater of the Pricing Rate for the relevant Transaction or the Prime Rate.
     18.7. Other Rights. In addition to its rights hereunder, the Buyers shall
have any rights otherwise available to them under any other agreement or
applicable law.
     18.8. Seller’s Repurchase Rights. For avoidance of doubt, subject to the
terms and conditions of this Agreement, the Seller may repurchase Purchased
Loans, on a servicing released basis, and resell such Purchased Loans; provided
that upon the occurrence and during the continuance of an Event of Default, the
Seller may repurchase Purchased Loans by payment of the Repurchase Price
therefor only upon approval of the Agent in its discretion exercised in
accordance with the provisions of Section 22.
     18.9. Sale of Purchased Loans. The parties acknowledge and agree that
(a) the Purchased Loans subject to any Transaction hereunder are instruments
traded in a recognized market, (b) in the absence of a generally recognized
source for prices or bid or offer quotations for any Purchased Loans, the Agent
may establish the source therefor, (c) all prices, bids and offers shall be
determined together with accrued Income (except to the extent contrary to market
practice with respect to the relevant Purchased Loans) and (d) in soliciting
price, bid and offer quotations for any Purchased Loan, it is reasonable for the
Agent to use only the information provided by the Seller pursuant to
Section 16.5(g). The parties further recognize that it may not be possible to
purchase or sell all of the Purchased Loans on a particular Business Day, or in
a transaction with the same purchaser, or in the same manner because the market
for such Purchased Loans may not be liquid at such time. In view of the nature
of the Purchased Loans, the parties agree that liquidation of a Transaction or
the underlying Purchased Loans does not require a public purchase or sale and
that a good faith private purchase or sale shall be deemed to have been made in
a commercially reasonable manner. Accordingly, the Agent may elect the time and
manner of liquidating any Purchased Loan and nothing contained herein shall
obligate the Agent to liquidate any Purchased Loan on the occurrence of an Event
of Default or to liquidate all Purchased Loans in the same manner or on the same
Business Day and no such exercise of any right or remedy shall constitute a
waiver of any other right or remedy of the Agent or the Buyers.
19 Servicing of the Purchased Loans.
     19.1. Servicing Released Basis. Consistent with the Buyers’ purchase of the
Purchased Loans on a servicing-released basis, the Seller shall have no
ownership right whatsoever as to

73



--------------------------------------------------------------------------------



 



any of the Purchased Loans or the servicing rights related thereto. Rather, the
Seller shall have only servicing responsibilities with respect to the Purchased
Loans that are subject to termination in accordance with Section 19.7. The
Seller and the Buyers hereby acknowledge and agree that the provisions contained
in this Section 19 are intended to be for the benefit of the Buyers and are an
essential part of this Agreement, and that the nature and purpose of the
purchase and sale obligations and the servicing obligations hereunder are
interrelated. The Seller acknowledges that if an Event of Default has occurred
and is continuing, the Agent for the benefit of the Buyers may, upon written
notice to the Seller, without payment of any termination fee or other amount to
the Seller, sell any or all of the Purchased Loans on a servicing released basis
at the cost and expense of the Seller.
     19.2. Servicing and Subservicing. The Seller hereby agrees, for the benefit
of the Buyers, to service or contract with Subservicers to service the Purchased
Loans in accordance with this Agreement and Accepted Servicing Practices. The
Seller’s fees for its duties as Servicer, until terminated under Section 19.7,
shall be twenty-five (25) basis points per annum on the unpaid principal balance
of each Purchased Loan, payable from Income in accordance with the provisions of
Section 8.2. Servicer shall, and shall cause each Subservicer to, (a) comply
with all applicable Federal, State and local laws and regulations in all
material respects, (b) maintain all state and federal licenses necessary for it
to perform its servicing responsibilities hereunder and (c) not impair the
rights of the Buyers in any Purchased Loans or any payment thereunder. The Agent
may terminate the servicing of any Purchased Loan with the then existing
Servicer in accordance with Section 19.7. The Seller shall not be entitled to
any servicing fee or other compensation in connection with its performance of
the servicing responsibilities with respect to the Purchased Loans except to the
extent that the Seller is Servicer. Nothing in this Section 19.2 shall be deemed
to impair the rights of any Subservicer to fees and other compensation to which
it is entitled under the applicable Servicing Agreement.
     19.3. Escrow Payments. The Seller shall cause Servicer and any Subservicers
to hold or cause to be held all escrow payments collected by the Seller with
respect to any Purchased Loans in trust accounts and shall apply the same for
the purposes for which such funds were collected.
     19.4. Escrow and Income after Event of Default. After the occurrence and
during the continuance of an Event of Default, (a) all funds received on or in
connection with a Purchased Loan shall be received and held by the Seller,
Servicer and each Subservicer in trust for the benefit of the Agent on behalf of
the Buyers as owner of the Purchased Loans, and (b) neither the Seller nor
Servicer shall be deemed to have any rights or ownership interest in such funds
prior to their being remitted to the Agent on behalf of the Buyers.
     19.5. Servicing Records. The Seller agrees that the Agent, on behalf of the
Buyers, is the owner of all servicing records, including but not limited to any
and all servicing agreements, files, documents, records, data bases, computer
tapes, copies of computer tapes, proof of insurance or guaranty coverage,
insurance or guaranty policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Purchased Loans (the “Servicing Records”). The Servicing Records are and
shall be held in trust by the Seller, Servicer and each Subservicer for the
benefit of the Agent as the owner thereof on behalf of the Buyers. Upon notice
from the Agent after the occurrence and

74



--------------------------------------------------------------------------------



 



during the continuance of an Event of Default, the Seller will cause Servicer
and each Subservicer to (a) designate the Buyers as the owner of each Purchased
Loan in its collateral tracking system, (b) segregate such Servicing Records
from any and all servicing agreements, files, documents, records, data bases,
computer tapes, copies of computer tapes, proof of insurance coverage, insurance
policies, appraisals, other closing documentation, payment history records, and
any other records relating to or evidencing the servicing of assets that are not
Purchased Loans, (c) safeguard such Servicing Records and (d) deliver them
promptly to the Agent or its designee (including Custodian) at the Agent’s
request.
     19.6. Subservicer Instruction Letter. The Seller shall, prior to the
initial Purchase Date of Purchased Loans serviced by any Subservicer, provide to
the Buyers a Subservicer Instruction Letter addressed to and agreed to by such
Subservicer of the related Purchased Loans.
     19.7. Termination of Servicing. At any time in the Agent’s sole discretion,
the Agent shall have the right to (A) terminate the Seller’s rights as Servicer,
and any Subservicer’s rights, if any, and obligations with respect to servicing
of the Purchased Loans without payment of any penalty or termination fee
(1) immediately with respect to the Seller and (2) with respect to any Servicer
(other than the Seller) or Subservicer, as promptly as possible subject to the
terms and conditions of the applicable Servicing Agreement and Subservicer
Instruction Letter; provided that any such termination shall be deemed to have
occurred automatically upon the occurrence of an Event of Default set forth in
Section 18.1(b), (B) require the Seller to enforce its rights and remedies, as
agent for and for the benefit of the Buyers in accordance with the Agent’s
commercially reasonable instructions, with respect to any Purchased Loans under
any Servicing Agreement, and (C) succeed to the rights and remedies of the
Seller with respect to any Purchased Loans under any Servicing Agreement to the
extent permitted by, and subject to, the terms of such Servicing Agreement (but
not the obligations or liabilities of the Seller incurred prior to the date of
such succession) and related Subservicer Instruction Letter. Upon any such
termination, the Seller shall, and shall cause each Subservicer to, (i) perform
the servicing responsibilities with respect to the Purchased Loans in accordance
with the terms of this Agreement until the transfer of servicing
responsibilities is effectuated and (ii) cooperate, at the Seller’s expense, in
transferring such servicing responsibilities with respect to the Purchased Loans
to a successor Servicer appointed by the Agent in its sole discretion. Upon
termination of the Seller as Servicer and without limiting the generality of the
foregoing, the Seller shall, in the manner and at such times as the successor
servicer or the Agent shall request, (i) promptly transfer all data in the
Servicing Records relating to the Purchased Loans to the successor servicer in
such electronic format as the successor servicer may reasonably request,
(ii) promptly transfer to the successor servicer, the Agent or its designee, all
other files, records correspondence and documents relating to the Purchased
Loans and (iii) use commercially reasonable efforts to cooperate and coordinate
with the successor servicer and the Agent to comply with any applicable
so-called “goodbye” letter requirements or other applicable requirements of the
Real Estate Settlement Procedures Act or other applicable legal or regulatory
requirement associated with the transfer of the servicing of the Purchased
Loans. Servicer acknowledges and agrees that if it fails to cooperate with the
Agent or any successor servicer in effecting the termination of the Seller as
Servicer of any Purchase Loan or the transfer of all authority to service such
Purchased Loan to such successor servicer in accordance with the terms hereof,
the Agent and the Buyers will be irreparably harmed and entitled to injunctive
relief.

75



--------------------------------------------------------------------------------



 



     19.8. Notice from Seller. If the Seller should discover that, for any
reason whatsoever, any entity responsible to the Seller by contract for managing
or servicing any Purchased Loan has failed to perform in any material respects
the Seller’s obligations under the Repurchase Documents or any of the material
obligations of such entities with respect to the Purchased Loans, the Seller
shall promptly notify the Agent.
     19.9. Seller Remains Liable. Notwithstanding any Servicing Agreement or the
provisions of this Agreement relating to agreements or arrangements between the
Seller and a Subservicer or reference to actions taken through a Subservicer or
otherwise, the Seller shall remain obligated and primarily liable to the Buyers
for servicing and administering of the Purchased Loans in accordance with the
provisions hereof without diminution of such obligation or liability by virtue
of such Servicing Agreements or arrangements or by virtue of indemnification
from a Subservicer and to the same extent and under the same terms and
conditions as if the Seller alone were servicing and administering the Purchased
Loans. All actions of each Subservicer performed pursuant to the related
Servicing Agreement shall be performed as an agent of the Seller with the same
force and effect as if performed directly by the Seller and the Buyers shall
have no obligations, duties or liabilities with respect to any Subservicer
including no obligation, duty or liability of the Buyers to pay any
Subservicer’s fees and expenses, provided, however, that each Subservicer may
retain any amounts collected by it that it is entitled to retain pursuant to the
applicable Servicing Agreement or Subservicer Instruction Letter. The Seller
shall be entitled to enter into any agreement with each Subservicer for
indemnification of the Seller by the Subservicer and nothing contained in this
Repurchase Agreement shall be deemed to limit or modify such indemnification.
     19.10. Backup Servicer. The Agent shall have the right, in its sole
discretion, to appoint a Backup Servicer that will (i) serve as a backup
servicer of the Purchased Loans until such time as the Agent shall elect to
appoint the Backup Servicer as successor servicer of the Purchased Loans and
(ii) become the successor servicer of the Purchased Loans at the Agent’s option.
In connection with the appointment of a Backup Servicer as provided in the
preceding sentence, the Agent may make such arrangements for the compensation of
Backup Servicer out of Income on the Mortgage Loans or otherwise as the Agent
and such Backup Servicer shall agree. The Seller shall provide Backup Servicer
with such data, files and information, in form, format and content as Backup
Servicer may reasonably request and that the Seller’s servicing system can
provide, in order to permit Backup Servicer to service the Mortgage Loans in
accordance with Accepted Servicing Practices; all such data, files and
information shall be updated by the Seller on a monthly basis as required by
Backup Servicer.
     19.11. Successor Servicer. If Backup Servicer or any other Person is
appointed by the Agent to act as a successor servicer of the Purchased Loans
pursuant to the preceding section, the Seller (in its capacity as Servicer
hereunder) shall, and shall cause each Subservicer, subject to such
Subservicer’s rights under any applicable Servicing Agreement, and Subservicer
Instruction Letter, to discharge its servicing duties and responsibilities
during the period from the date it acquires knowledge of such transfer of
servicing until the effective date thereof with the same degree of diligence and
prudence that it is obligated to exercise under this Agreement, and shall take
no action whatsoever that might impair or prejudice the rights or financial
condition of the successor Servicer. Within five (5) Business Days of the
appointment of a successor Servicer of the Purchased Loans, the Seller shall,
and shall cause each Subservicer to, prepare, execute and

76



--------------------------------------------------------------------------------



 



deliver to such successor Servicer any and all documents and other instruments,
place in such successor’s possession all Servicing Records, and do or cause to
be done all other acts or things necessary or appropriate to effect the transfer
of servicing to the successor Servicer, including but not limited to the
transfer and endorsement of the Mortgage Notes and related documents, and the
preparation and recordation of assignments of Mortgage. The Seller shall (and
shall cause each Subservicer to) cooperate with the Agent and the successor
Servicer in effecting the transfer of servicing responsibilities to Backup
Servicer, including execution and delivery of servicing transfer notices to
Mortgagors, MERS (if applicable), taxing authorities and insurance companies,
the transfer to Backup Servicer for administration by it of all Income with
respect to the Purchased Loans which shall at the time be held or received by
the Seller or any Subservicer. the Seller shall deliver immediately to the
successor Servicer all Purchased Loan documents and related documents and
statements held by it or any Subservicer hereunder and the Seller shall account
for all funds and shall execute and deliver such instruments and do such other
things as may reasonably be required to more fully and definitively vest in the
successor Servicer all such rights, powers, duties, responsibilities,
obligations and liabilities of the Seller as servicer of the Purchased Loans.
20 Payment of Expenses; Indemnity.
     20.1. Expenses.
     (a) The Seller shall pay on demand all of the Agent’s reasonable
out-of-pocket fees and expenses (including the fees and expenses for legal
services) incurred by the Agent and the Custodian in connection with this
Agreement and the Custody Agreement and the Transactions contemplated hereby and
thereby, whether or not any Transactions are entered into hereunder, including
the reasonable out-of-pocket fees and expenses incurred in connection with
(i) the preparation, reproduction and distribution of this Agreement and the
Custody Agreement and any opinions of counsel, certificates of officers or other
documents contemplated by the aforementioned agreements, (ii) any Transaction
under this Agreement, (iii) the administration and syndication of this Agreement
and of any Transaction and (iv) any amendments and waivers regarding any of the
foregoing. The obligation of the Seller to pay such fees and expenses incurred
prior to or in connection with the termination of this Agreement shall survive
the termination of this Agreement.
     (b) The Seller shall pay all of the Agent’s and each Buyer’s, out-of-pocket
costs and expenses, including reasonable attorneys’ fees, after the occurrence
of any Default or Event of Default in connection with the enforcement of this
Agreement, the Custody Agreement and the other Repurchase Documents, including
in connection with any (i) bankruptcy, (ii) other insolvency proceeding, or
(iii) any workout or consultation involving the Buyers’ rights and remedies, the
purchase and repurchase of the Purchased Loans and the payment of Price
Differential in connection therewith.
     (c) The Seller shall pay, and hold the Agent, the Buyers and any other
owners or holders of any of the Obligations harmless from and against, any and
all present and future stamp, documentary and other similar taxes with respect
to the foregoing matters

77



--------------------------------------------------------------------------------



 



and save them each harmless from and against any and all liabilities with
respect to or resulting from any delay or omission to pay such taxes.
     (d) The Seller shall pay all of the Agent’s Fees and any other fees under
this Agreement and the other Repurchase Documents.
     20.2. Indemnity. The Seller shall pay, and indemnify, defend and hold
harmless the Agent, the Buyers and any of their respective officers, directors,
employees, agents, advisors and Affiliates (the “Indemnified Parties”) from and
against, the “Indemnified Liabilities,” which means any and all claims,
liabilities, obligations, losses, damages, penalties, judgments, suits,
disbursements and reasonable, out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) of any kind whatsoever which may
be imposed upon, incurred by or asserted against any of the Indemnified Parties
in any way relating to or arising out of any of the Repurchase Documents or any
of the transactions contemplated thereby or the use of proceeds or proposed use
of proceeds thereof, provided that the Seller shall not have any obligation
hereunder to any Indemnified Party with respect to Indemnified Liabilities to
the extent such Indemnified Liabilities are found by a court of competent
jurisdiction to have resulted from (i) the gross negligence or willful
misconduct of such Indemnified Party, (ii) a material breach of this Agreement
by such Indemnified Party, or (iii) disputes solely among Indemnified Parties
(it being understood that this clause (iii) shall not apply to the
indemnification of the Agent in a suit involving the Agent in its capacity as
such).
21 Single Agreement.
     The Buyers, the Agent and the Seller acknowledge that, and have entered
into this Agreement and will enter into each Transaction hereunder in
consideration of and in reliance upon the fact that, all Transactions hereunder
constitute a single business and contractual relationship and have been made in
consideration of each other. Accordingly, each of the Agent, the Buyers and the
Seller agrees (a) to perform all of its obligations in respect of each
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (b) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (c) that payments,
deliveries and other transfers made by any of them in respect of any Transaction
shall be deemed to have been made in consideration of payments, deliveries and
other transfers in respect of any other Transactions hereunder, and the
obligations to make any such payments, deliveries and other transfers may be
applied against each other and netted.
22 Relationships among the Agent and the Buyers.
     22.1. Agent’s Duties. In its capacity as Agent until all Purchased Loans
have all been repurchased by the Seller, all other Obligations have been
satisfied and the Buyers have no further Commitments or other obligations under
this Agreement and the other Repurchase Documents, the Agent shall:
     (a) hold the Repurchase Documents and (by the Custodian’s holding the
Purchased Loans as bailee for the Agent) the Purchased Loans for the benefit of
each

78



--------------------------------------------------------------------------------



 



Buyer, and each Buyer (including U.S. Bank) shall be deemed to have an interest
in the Repurchase Documents on any day in proportion to its Pro Rata undivided
ownership interest in the Purchased Loans on that day;
     (b) send timely bills to the Seller for the Facility Fee and other sums due
and receive all sums on account of the Purchased Loans or with respect to them;
     (c) use reasonable diligence to obtain from the Seller and promptly remit
to each Buyer such Buyer’s Pro Rata share of Repurchase Prices for Purchased
Loans and other sums received by the Agent on account of the Purchased Loans or
with respect to them, in accordance with this Agreement;
     (d) use reasonable diligence to recover from the Seller all expenses
incurred that are reimbursable by the Seller, and promptly remit to each Buyer
its Pro Rata share (if any) thereof;
     (e) perform the obligations of the Agent that are specifically ascribed to
the Agent by this Agreement, including, with the approval or at the direction of
the Required Buyers, the remedies afforded the Buyers pursuant to Sections 18.2,
18.3, 18.4 and 18.7;
     (f) hold the Purchased Loans and all security interests established hereby
ratably for itself as the Agent and representative of the Buyers; and
     (g) request from the Seller, and promptly forward to the Buyers, such
information as any of the Buyers may reasonably request the Agent to obtain from
the Seller, consistent with the terms of this Agreement.
Notwithstanding anything in this Agreement to the contrary, the Agent shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Buyers,
and such instructions shall be binding upon all Buyers, their permitted
successors, assigns and participants; provided, however, that the Agent shall
not be required to take any action that exposes the Agent to personal liability
or which is contrary to the Repurchase Documents or applicable law.
     22.2. Limitation on Duty to Disclose Except as expressly set forth herein,
the Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Seller or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the bank
serving as Agent or any of its Affiliates in any capacity.
     22.3. Actions Requiring All Buyers’ Consent. No amendment or waiver of, or
any action with respect to, any provision of this Agreement or any of the
Repurchase Documents shall in any event be effective unless the same shall be in
writing signed by all Buyers with respect to any amendment or waiver or any
action that:
     (a) Increases the Maximum Aggregate Commitment (it being understood that,
for purposes of this Section 22.3(a), the Buyers’ execution of this Agreement
evidences such Buyers’ consent to any increase in the Maximum Aggregate
Commitment in accordance with the provisions of Section 2.3 hereof).

79



--------------------------------------------------------------------------------



 



     (b) Agrees to any reduction in any Pricing Rate, Repurchase Price or fee
provisions of this Agreement, excluding the provisions relating to the Agent’s
Fee.
     (c) Acknowledges termination of the Buyers’ ownership interest in the
Purchased Loans or releases any Lien held under the Repurchase Documents other
than in accordance with the Repurchase Documents.
     (d) Changes any Buyer’s Pro Rata share of ownership of the Purchased Loans
other than in accordance with the express provisions of the Repurchase
Documents.
     (e) Agrees to any change in the nature of the Buyers’ respective
Commitments from several to joint, in whole or in part.
     (f) Agrees to any change to the definition of “Required Buyers” or to any
provisions of this Agreement or any of the other Repurchase Documents that
requires the consent, approval or satisfaction of all of the Buyers or each of
the Buyers.
     (g) Extends the Termination Date or the due date of any required payment
other than in accordance with the express provisions of the Repurchase
Documents.
     (h) Agrees to any change in this Section.
     (i) Agrees to any change in the Buyer’s Margin Percentage rates.
     (j) Releases the Seller from any of its obligations other than in
accordance with the express conditions of the Repurchase Documents or changes
any amount due under the terms of the Repurchase Documents.
     (k) Modifies the sharing provisions of Section 22.7.
In the event of any conflict between the provisions of this Section 22.3 and any
other provisions of this Agreement or the other Repurchase Documents, this
Section 22.3 shall govern.
     22.4. Actions Requiring Required Buyers’ Consent . All amendments hereto,
waivers or actions taken hereunder that are not described in Section 22.3 and
Section 22.5, require the written consent or ratification of the Required Buyers
except for actions that are specifically reserved to the Agent under
Sections 6.1 and 6.6; provided that no amendments, waivers or actions taken
hereunder that relate to the rights or obligations of the Agent shall be
effective without the prior written consent of the Agent. The Agent will, at the
direction of the Required Buyers, but may not, without the consent of the
Required Buyers, take any enforcement action or exercise any remedies under this
Agreement and the Repurchase Documents which arise after the occurrence of an
Event of Default.
     22.5. Agent’s Discretionary Actions. Subject to the limitations of
Sections 22.3 and 22.4, in its capacity as Agent and without seeking or
obtaining the consent of any of the other Buyers (although it may elect to
obtain such consent before acting it if deems that desirable), the Agent may:

80



--------------------------------------------------------------------------------



 



     (a) agree or consent to any change in the aggregate not involving more than
Two Million Dollars ($2,000,000) of the Purchased Loans at any time in the
handling of the Purchased Loans and which in the Agent’s reasonable judgment is
unlikely to have a material adverse effect on any of the Central Elements in
respect of the Seller or any of its Subsidiaries (for purposes of clarity, this
allows the Agent to temporarily suspend the effects of one or more of the
sublimits set forth in Section 4.2(b) or (c) or one or more Disqualifiers for
Purchased Loans, if the Agent in its sole and absolute discretion determines
that such Disqualifier may be resolved or corrected and to allow funding of a
Wet Loan one Business Day after the advance of funds for the purchase of such
Wet Loan, in each case within the limitation set forth in this Section 22.5(a));
     (b) reconvey or exchange, in whole or in part, any Purchased Loans that are
required to be reconveyed or exchanged in accordance with the Repurchase
Documents;
     (c) approve any new Approved Investor proposed by the Seller (and the Agent
will promptly provide to any Buyer that requests it a current list of Approved
Investors); and
     (d) do or perform any act or thing that, in the Agent’s reasonable
judgment, is necessary or appropriate to enable the Agent to properly discharge
and perform its duties under this Agreement or the Custody Agreement, or that in
its reasonable judgment is necessary or appropriate to preserve or protect the
validity, integrity or enforceability of the Purchased Loans and/or the
Repurchase Documents, the Buyers’ Pro Rata undivided ownership interests in and
to the Purchased Loans, the Lien created by this Agreement and its priority, or
any of the Central Elements in respect of the Seller or any of its Subsidiaries,
or to preserve and protect the interest of the Buyers in any of the foregoing.
     22.6. Buyers’ Cooperation. The Buyers agree to cooperate among themselves
and with the Agent and from time to time upon the Agent’s request, to execute
and deliver such papers as may be reasonably necessary to enable the Agent, in
its capacity as Agent, to effectively administer this Agreement and the other
Repurchase Documents, the Purchased Loans and each Buyer’s Pro Rata undivided
ownership interest in the Purchased Loans in the manner contemplated by this
Agreement. The Agent and each of the Buyers agree to provide notice to the other
parties if they have actual knowledge of an Event of Default at any time.
     22.7. Buyers’ Sharing Arrangement.
     (a) Each of the Buyers agrees that if it should receive any amount (whether
by voluntary payment, realization upon security, the exercise of the right of
set-off, or otherwise) which is applicable to the payment of Repurchase Price,
Margin Deficit, Pricing Differential or any fees, that with respect to the
related sum or sums received (or receivable) by the other Buyers is in greater
proportion than that Buyer’s Pro Rata ownership of the Purchased Loans, then
such Buyer receiving such excess amount shall purchase from the other Buyers an
participation interest in the Purchased Loans in such amount as shall result in
Pro Rata participation and ownership by all of the Buyers in such excess amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Buyer, such purchase shall be rescinded and the purchase

81



--------------------------------------------------------------------------------



 



price restored to the extent of such recovery; and provided further that the
provisions of this Section 22.7 shall not apply to the Agent’s Fee under this
Agreement or to any fees that the Custodian or any successor custodian might be
paid pursuant to the Custody Agreement.
     (b) To the extent that the Seller fails to pay any amount required to be
paid to the Agent under Section 20, each Buyer severally agrees to pay to the
Agent such Buyer’s Funding Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent in its capacity as such.
     22.8. Buyers’ Acknowledgment. Each Buyer other than U.S. Bank hereby
acknowledges that U.S. Bank has made no representations or warranties with
respect to any Purchased Loan other than as expressly set forth in this
Agreement and that U.S. Bank shall have no responsibility (in its capacity as a
Buyer, the Agent, or any other capacity or role) for:
     (a) the marketability or collectibility of the Purchased Loans;
     (b) the genuineness, validity, likelihood of performance as and when due or
enforceability of any Investor Commitment or the solvency or performance record
of any Approved Investor;
     (c) the validity, enforceability or any legal effect of any of the
Repurchase Documents, any Loan Papers or any insurance, bond or similar device
purportedly protecting any obligation to the Buyers or any Purchased Loans; or
     (d) the financial condition of the Seller or any of its Subsidiaries or
Affiliates, the status, health or viability of any industry in which any of them
is involved, the prospects for repurchase of the Purchased Loans, the
genuineness, validity or enforceability of any warehousing facility or
repurchase agreement between the Seller and any other lender or repurchase
agreement counterparty, the value of any Purchased Loans, the effectiveness of
any of the provisions of the Repurchase Documents (including the financial
covenants, tests and hedging requirements) or any aspect of their implementation
or administration at any time to reduce or control risks of any type, to produce
returns, profits, yields or spreads or to reduce or control losses or the
accuracy of any information supplied by or to be supplied in connection with any
of the Seller or any of its Subsidiaries or Affiliates, or otherwise with
respect to this Agreement, any Purchased Loans or any source of equity or other
financing for any of the Seller, any of its Affiliates or any other warehouse
lender or repurchase agreement counterparty.
     22.9. Agent Market Value Determinations. The parties hereto agree and
acknowledge that, in determining the Market Value of the Purchased Loans, the
Agent (i) shall determine Market Value as a third party service provider, in
accordance with standards customarily applicable in the financial industry to
third party service providers providing values on comparable assets to be used
in connection with the financing of such assets, and (ii) shall not be obligated
to do that same or similar amount of work or analysis as if it were valuing its
own

82



--------------------------------------------------------------------------------



 



assets, or as if it were valuing such assets for the purchase or sale thereof by
it or any other party. The parties hereto agree and acknowledge that any asset
valuation information produced by the Agent is intended to be and should be used
solely for the limited uses specified in this Agreement and the other Repurchase
Documents, and is not intended to be and should not be used by any Person for
any other purpose. The parties hereto further agree and acknowledge that the
Agent may elect to determine the Market Value for any Purchased Loan by
determining the market bid price for a portfolio containing all Purchased Loans
and allocating such portfolio market bid price among each individual Purchased
Loan.
     22.10. Agent’s Representations to Buyers. The Agent hereby represents and
warrants to the Buyers (other than U.S. Bank) that:
     (a) the Agent has delivered to each Buyer true copies of the originals of
those Repurchase Documents that have been specifically requested by that Buyer;
and
     (b) the Agent has no current actual knowledge that any Default or Event of
Default has occurred and is continuing on the Effective Date.
     22.11. Agent’s Duty of Care, Express Negligence Waiver and Release. At all
times until all Purchased Loans have all been repurchased by the Seller and the
Buyers have no further commitments or other obligations under this Agreement and
the other Repurchase Documents, the Agent shall exercise the same degree of care
in handling the Purchased Loans as U.S. Bank exercises with respect to loans
that are held solely by U.S. Bank for its own account, and the Agent, in its
capacity as Agent shall have no responsibility to the Buyers other than to
exercise such standard of care and, in any event, U.S. Bank shall have no
liability with respect to any other Buyer’s Pro Rata interest in the Purchased
Loans except for U.S. Bank’s own fraud, gross negligence or willful misconduct.
Except in the case of its own fraud, gross negligence or willful misconduct,
neither the Agent, any Buyer, nor any of their officers, directors, employees,
attorneys or agents shall be liable for any action taken or omitted to be taken
by it or them under this Agreement, the Custody Agreement or any of the other
Repurchase Documents reasonably believed by it or them to be within the
discretion or power conferred upon it or them by the Repurchase Documents or be
responsible for consequences of any error of judgment, the Buyers expressly
intending to hereby waive and release all present and future claims and rights
against the Agent (i) owed, in whole or in part, under any claim or theory of
strict liability or (ii) for damages or injuries caused or contributed to by any
Indemnified Party’s sole or concurrent ordinary negligence that does not amount
to gross negligence or willful misconduct. Except as otherwise specifically and
expressly set forth in this Agreement, the Agent shall not be responsible in any
manner to anyone for the effectiveness, enforceability, genuineness, validity or
due execution of this Agreement, any supplement, amendment or restatement of it
or of any other Repurchase Documents or for any representation, warranty,
document, certificate, report or statement made or furnished in, under or in
connection with this Agreement or any of the other Repurchase Documents or be
under any obligation to anyone to ascertain or to inquire as to the performance
or observation of any of the terms, covenants or conditions of this Agreement or
of the other Repurchase Documents on the part of the Seller or anyone else.
Without limiting the generality of the foregoing provisions of this
Section 22.11, the Agent, in its capacity as Agent, may seek and rely upon the
advice of legal counsel in taking or refraining to take any action

83



--------------------------------------------------------------------------------



 



under any of the Repurchase Documents or otherwise in respect of any Purchased
Loans, this Agreement and its parties, and shall be fully protected in relying
upon such advice.
     22.12. Calculations of Shares of Principal and Other Sums. Except as
provided to the contrary in Section 6.4 (“Increased Cost”), Section 6.5
(“Capital Adequacy”), Section 7.1 (“Payments to be free of Taxes; Withholding”),
Section 7.3 (“Taxes Indemnity”), Section 9.2 (“Agent’s Fee”) and Section 20
(“Payment of Expenses; Indemnity”), U.S. Bank’s and each other Buyer’s
respective shares of Repurchase Prices and other sums received by the Agent on
account of the Purchased Loans or with respect to them shall be calculated on
the basis of each Buyer’s (including U.S. Bank’s) respective Pro Rata ownership
interests in the Purchased Loans from time to time.
     22.13. Resignation or Removal of the Agent. The Agent, or any agent or
agents hereafter appointed, at any time may resign by giving written notice of
resignation to the Seller and the Buyers and complying with the applicable
provisions of this Section 22. The Required Buyers may remove the Agent for acts
constituting gross negligence or willful misconduct by giving notice to the
Agent, the Buyers and the Seller. Upon receiving such notice of resignation or
removal, with the Seller’s consent, which consent shall not unreasonably be
delayed or withheld (provided that the Seller’s consent shall not be required if
a Default has occurred that has not been cured by the Seller or declared in
writing by the Agent to have been waived or any Event of Default has occurred
that the Agent has not declared in writing to have been cured or waived), a
successor Agent shall be promptly appointed by the Required Buyers by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning or removed Agent and one copy to the successor Agent.
     22.14. Effective Date of Resignation of the Agent. No resignation or
removal of the Agent shall be effective until both (i) sixty (60) days have
elapsed after notice to the Seller and the Buyers of the Agent’s election to
resign or its removal, and (ii) a successor agent has been appointed pursuant to
the provisions of this Section 22 and has accepted the appointment; provided
that if such appointment has not been so made or if the Agent’s duties have not
been assumed by the appointed successor on or before ninety (90) days after the
date of the Agent’s notice of resignation, the Agent may cease acting as agent
and representative of the Buyers hereunder, and shall have no further
responsibility therefor, at the close of business on the tenth (10th) Business
Day after such ninety-day period.
     22.15. Successor Agent. Any successor Agent appointed as provided in this
Section 22 shall execute and deliver to the Seller, the Buyers and to the
predecessor Agent an instrument accepting such appointment, and thereupon the
resignation of the predecessor Agent shall become effective and such successor
Agent, without any further act, deed or conveyance, shall become vested with all
the rights and obligations of its predecessor, with like effect as if originally
named as the Agent; provided that upon the written request of the Seller, all of
the Buyers or the successor Agent, the resigning Agent shall execute and deliver
(a) an instrument transferring to such successor Agent all of the rights of the
resigning Agent and (b) to such successor Agent such instruments as are
necessary to transfer the Purchased Loans and the Repurchase Documents to such
successor Agent (including assignments of all Purchased Loans or Repurchase
Documents). Upon the request of any such successor Agent made from time to

84



--------------------------------------------------------------------------------



 



time, the Seller shall execute any and all papers which the successor Agent
shall request or require to more fully and certainly vest in and confirm to such
successor Agent all such rights.
     22.16. Merger of the Agent. Any Person into which the Agent may be merged
or converted or with which it may be consolidated, or any Person surviving or
resulting from any merger, conversion or consolidation to which the Agent shall
be a party or any Person succeeding to the commercial banking business of the
Agent, shall be the successor Agent without the execution or filing of any paper
or any further act on the part of any of the parties.
     22.17. Participation; Assignment.
     (a) Participations. Each Buyer reserves the right, without the consent of
the Seller, to sell to one or more banks or other entities (a “Participant”),
participations in all or any part of such Buyer’s Commitment and Pro Rata
ownership share of the Purchased Loans or to pledge, collaterally assign or
grant a security interest in any or all of its interests under this Agreement
and in the Purchased Loans to any Federal Reserve Bank or any other Person;
provided that no such pledge, participation, collateral assignment or grant of a
security interest shall release a Buyer from any of its obligations hereunder or
substitute any such participant, pledgee or assignee for such Buyer as a party
hereto. Participants shall have no rights under the Repurchase Documents other
than certain voting rights as provided below. Each Buyer shall be entitled to
obtain (on behalf of its Participants) the benefits of this Agreement with
respect to all Participants in its Funding Share of Open Transactions
outstanding from time to time; provided that the Seller shall not be obligated
to pay any amount in excess of the amount that would be due such Buyer
calculated as though no participation had been sold. No Buyer shall sell any
participating interest under which the Participant shall have any rights to
approve any amendment, modification or waiver of any Repurchase Documents,
except to the extent such amendment, modification or waiver requires the consent
of all Buyers under Section 22.3. In those cases (if any) where a Buyer grants
rights to any of its Participants to approve amendments, modifications or
waivers of any Repurchase Documents pursuant to the immediately preceding
sentence, such Buyer must include a voting mechanism as to all such approval
rights in the relevant participation agreement(s) whereby a readily-determinable
fraction of such Buyer’s portion of the Purchased Loans (whether held by such
Buyer or participated) shall control the vote for all of such Buyer’s portion of
the Purchased Loans; provided that if no such voting mechanism is provided for
or is fully and immediately effective, then the vote of such Buyer itself shall
be the vote for all of such Buyer’s portion of the Purchased Loans. Except in
the case of the sale of a participating interest to a Buyer, the relevant
participation agreement shall not permit the Participant to transfer, pledge,
assign, sell any subparticipation in or otherwise alienate or encumber its
participation interest in the Purchased Loans. In no event may a Participant be
an Affiliate of the Seller.
     (b) Assignments. Without any requirements for further consent of the
Seller, any Buyer may assign any or all of its rights and obligations under the
Repurchase Documents to its own Buyer Affiliates or to an assignee that is a
Buyer with a Commitment hereunder immediately prior to giving effect to such
assignment. With the prior written consent of the Agent and (unless an Event of
Default has occurred that the

85



--------------------------------------------------------------------------------



 



Agent has not declared in writing to have been cured or waived) the Seller,
which consent of the Seller will not be unreasonably withheld, and at no cost to
the Seller or the Agent, any Buyer may assign any or all of its rights and
obligations under the Repurchase Documents to one or more assignees; provided
that (1) except in the case of an assignment to a Buyer or a Buyer Affiliate or
an assignment of the entire remaining amount of the assigning Buyer’s Committed
Sum, no such assignment shall be in an amount less than Ten Million Dollars
($10,000,000), unless each of the Agent and (unless a Default or Event of
Default has occurred and continuing) the Seller consents thereto, (2) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Buyer’s rights and obligations under this Agreement, (3) the
assignee, if it is not a Buyer hereunder immediately prior to giving effect to
such assignment, shall deliver to the Agent an questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Seller
and its Affiliates or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws,
(4) the assignee may not be an Affiliate of the Seller, (5) each such assignment
shall be effected pursuant to an Assignment and Assumption substantially in the
form of Exhibit F, to be delivered to the Agent together with a processing and
recording fee of $2,500 (which shall not be applicable with respect to the
initial syndication of the Transactions), with the assignor having no further
right or obligation with respect to the rights and obligations assigned to and
assumed by the assignee, and (6) neither the Agent nor the Seller may withhold
consent to an assignment involving the sale of all or substantially all of the
assets of a Buyer unless the Agent arranges a simultaneous assignment of such
Buyer’s rights and obligations to itself or another purchaser acceptable to the
Agent and the Seller. The Seller agrees that, as to any assignment to any Buyer
Affiliate or if the Seller consents to any other assignment, the Seller will
cooperate with the prompt execution and delivery of documents reasonably
necessary to such assignment process to the extent that the Seller incurs no
cost or expense that is not paid by the assigning Buyer and the assignee
immediately upon delivery to the Seller of such assignment form. Subject to
acceptance and recording thereof pursuant to Section 22.17(d), from and after
the effective date specified in each Assignment and Assumption, the assignee
shall be a Buyer for all purposes under this Agreement and the other Repurchase
Documents, if the assignment is an assignment of all of the assignor’s interest
in the Purchased Loans then held by the Agent (or by the Custodian on behalf of
the Agent), the assignor shall be automatically released from all of its
obligations and liabilities hereunder, and, whether it is such a complete
assignment or only a partial assignment, the Committed Sums shall be adjusted
appropriately, and the parties agree to approve in writing a revised and updated
version of Schedule BC. Any assignment or transfer by a Buyer of rights or
obligations under this Agreement that does not comply with this Section 22.17(b)
shall be treated for purposes of this Agreement as a sale by such Buyer of a
participation in such rights and obligations in accordance with
Section 22.17(a).
     (c) The Agent, acting for this purpose as an Agent of the Seller, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Buyers, and the Committed

86



--------------------------------------------------------------------------------



 



Sum of, and amount owing to, each Buyer pursuant to the terms hereof from time
to time the (the “Register”). The entries in the Register shall be conclusive,
and the Seller, the Agent and the Buyers may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Buyer hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Seller and any Buyer, at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Buyer and an assignee, the assignee’s completed questionnaire
(unless the assignee shall already be a Buyer hereunder), the processing and
recordation fee referred to in Section 22.17(b) and any written consent to such
assignment required by Section 22.17(b) hereof, the Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Buyer or the assignee shall have
failed to make any payment required to be made by it hereunder, the Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 22.17.
     (e) The Seller shall not be required to incur any cost or expense incident
to any sale to a Person of any interest in the Repurchase Documents and the
Purchased Loans pursuant to this Section 22.17 and all such costs and expenses
shall be for the account of the Buyer selling its rights in the Purchased Loans
to such Person.
     22.18. The Agent and the Buyers are the only Beneficiaries of this Section.
Other than the provisions of Section 22.17, this Section 22 is intended to bind
and benefit only U.S. Bank and the other Buyers, and does not benefit and shall
not be enforceable by the Seller or any other Person whatsoever.
23 Notices and Other Communications.
     All notices, demands, consents, requests and other communications required
or permitted to be given or made hereunder (collectively, “Notices”), except as
otherwise specifically provided in this Agreement, shall be in writing and shall
be either (a) delivered in person, or (b) mailed, by certified, registered or
express mail, postage prepaid, addressed to the respective parties hereto at
their respective addresses specified below, or (c) sent in a prepaid overnight
delivery envelope via a nationally-recognized courier service (such as Federal
Express, United Parcel Service or DHL Worldwide Express) that provides weekday
next-Business Day delivery service to the addressee’s location, (d) faxed to
their respective fax numbers (with a paper copy mailed the same day as
aforesaid) as hereinafter set forth or (e) emailed (with a confirming fax for
any funding request) and/or posted to an internet or intranet website and
acknowledged as received as hereinafter set forth; provided that any party may
change its address for notice by designating such party’s new address in a
Notice to the other parties given at least five (5) Business Days before it
shall become effective. All Notices shall be conclusively deemed to have been
properly given or served when received in person, regardless of how sent.
Regardless

87



--------------------------------------------------------------------------------



 



of when received, all Notices shall be conclusively deemed to have been properly
given or served if addressed in accordance with this Section 23 and (1) if
mailed, on the second (2nd) Business Day after being deposited in the mails, or
(2) if sent by nationally-recognized courier service, on the next Business Day
or (3) if faxed before the close of business at the recipient’s location on a
Business Day, when faxed or if faxed after the close of business at the
recipient’s location or on a day that is not a Business Day, on the next
Business Day thereafter to the fax number set forth below (provided that a paper
copy is mailed on the same day as aforesaid) or (4) if e-mailed, upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if any such faxed or emailed notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (5) notices
or communications posted to an internet or intranet website shall be deemed
received upon the “receipt” by the intended recipient at its e-mail address as
described in clause (4) above of notification that such notice or communication
is available and identifying the website address therefor:
If to the Seller:
HomeAmerican Mortgage Corporation
6550 Greenwood Plaza Boulevard
Centennial, CO 80111
Attention: President
Telephone: (303) 773-1155
Fax: (720) 528-2202
with a copy to:
M.D.C. Holdings, Inc.
4350 South Monaco Street, Suite 500
Denver, CO 80237
Attention: General Counsel
Telephone: (303) 804-7716
Fax: (720) 977-4304
and
M.D.C. Holdings, Inc.
4350 South Monaco Street, Suite 500
Denver, CO 80237
Attention: Treasurer
Telephone: (303) 804-7709
Fax: (720) 977-4305
If to U.S. Bank as Agent or as a Buyer:

88



--------------------------------------------------------------------------------



 



U.S. Bank National Association
3550 Rockmont Drive
Mortgage Banking Services
Denver, CO 80202
Attn: Mille Crocker
Telephone: (303) 561-7975
Fax: (303) 561-7246
email: mildred.crocker@usbank.com
with a copy to:
U.S. Bank National Association
800 Nicollet Mall
Mail Station: BC-MN-H03B
Minneapolis, MN 55402
Attention: Mortgage Banking Services
Telephone: (612) 303-3582
Fax: (612) 303-2253
email: edwin.jenkins@usbank.com
If to the other Buyers, at the addresses shown on Schedule 23.
24 Miscellaneous.
     24.1. Further Assurances. At any time and from time to time, at the sole
expense of the Seller, the Seller or the Servicer shall promptly provide such
further reasonable assurances, documents and agreements and undertake such
actions as the Agent may reasonably request in order to effect the purposes of
this Agreement, including the assignment, conveyance and transfer of all right,
title and interest of each Purchased Loan from the Seller to the Agent, or to
otherwise obtain or preserve the benefits or rights granted under this
Agreement. In the event the Seller, Servicer or any subservicer, in the
performance of the Servicing Functions shall foreclose any Mortgage for which
the Agent and the Buyers have not received the Repurchase Price, all such
actions shall be taken in the name of the Agent for the benefit of the Buyers
and in accordance with Accepted Servicing Practices.
     24.2. Agent as Attorney in Fact. The Agent is hereby appointed the
attorney-in-fact of the Seller for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instruments or documents
that the Agent may deem reasonably necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest, although the Agent agrees not to exercise its rights
under this power of attorney unless, in its opinion or the opinion of its legal
counsel, an Event of Default has occurred that the Agent has not declared in
writing to have been cured or waived. Without limiting the generality of the
foregoing, but subject to Section 18.3, the Agent shall have the right and power
during the occurrence and continuation of any Event of Default to receive,
endorse, collect and control all checks or instruments made payable to the order
of the Seller and all other forms of payment to the Seller that represent any
payment on account of the principal of

89



--------------------------------------------------------------------------------



 



or interest on or proceeds from any of the Purchased Loans and to give full
discharge for the same.
     24.3. Wires to Seller. Any amounts to be transferred by the Agent to the
Seller hereunder shall be sent by journal entry (or wire transfer) in
immediately available funds to the Operating Account.
     24.4. Wires to Agent. Any amounts to be transferred by the Seller to the
Agent hereunder shall be sent by wire transfer in immediately available funds to
the Repurchase Settlement Account.
     24.5. Receipt; Available Funds. Amounts received after 1:00 p.m. Denver
time on any Business Day shall be deemed to have been paid and received on the
next succeeding Business Day. All payments and transfers of cash pursuant to
this Agreement shall be made (only if the paying and receiving accounts are with
the same financial institution) by journal entries, or (otherwise) by wire
transfer, of immediately available funds in U.S. dollars.
25 Entire Agreement; Severability.
     This Agreement supersedes any existing agreements between the parties
containing general terms and conditions for repurchase transactions. This
Agreement may not be amended, modified or supplemented except in accordance with
the provisions of Section 22 and such amendment, modification or supplement must
be set forth in a writing signed by the parties required to do so in accordance
with Section 22. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.
26 Non-assignability; Termination.
     26.1. Limited Assignment. Except with respect to any repurchase
transaction, sale, transfer, pledge or hypothecation by the Agent or any Buyer
pursuant to Section 22.17, the rights and obligations of the parties under this
Agreement and under any Transaction shall not be assigned by any party without
the prior written consent of the other parties and any such assignment without
the prior written consent of the other parties shall be null and void. Subject
to the foregoing, this Agreement and any Transactions shall bind and benefit the
parties and their respective successors and assigns.
     26.2. Remedies Exception. Section 26.1 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Section 18.
     26.3. Agreement Termination. This Agreement shall terminate, automatically
and without any requirement for notice, on the date after the Termination Date
on which all Obligations have been indefeasibly paid in full, provided, that the
provisions of Sections 6.4, 6.5, 7, 16.8(b), 16.9 and 20 shall survive the
termination of this Agreement, provided further, that this Agreement and any
Open Transactions may be extended by mutual agreement of the Buyers, the Agent
and the Seller; and provided further, that no such party shall be obligated to
agree to such an extension.

90



--------------------------------------------------------------------------------



 



27 Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.
28 Governing Law, Jurisdiction and Venue.
     THIS AGREEMENT (INCLUDING THIS CHOICE-OF-LAW PROVISION) AND THE OTHER
REPURCHASE DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ALL CONTROVERSIES
AND DISPUTES ARISING UNDER, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT AND
THE OTHER REPURCHASE DOCUMENTS SHALL BE RESOLVED, IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA APPLICABLE TO CONTRACTS
MADE AND TO BE WHOLLY PERFORMED WITHIN SUCH STATE. THE SELLER, THE AGENT AND THE
BUYERS EACH HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND
VENUE OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
OR, IF SUCH COURT DOES NOT HAVE JURISDICTION, THE SUPREME COURT OF THE STATE OF
NEW YORK, NEW YORK COUNTY, FOR THE PURPOSE OF ANY ACTION OR OTHER PROCEEDING
ARISING UNDER, IN CONNECTION WITH OR RELATING TO THE REPURCHASE DOCUMENTS OR ANY
RELATED TRANSACTION. To the fullest extent permitted by applicable law, the
Seller, the Agent and the Buyers each irrevocably waives any objection that it
may now or hereafter have to the laying of venue for any such proceeding brought
in such a court and any claim that any such proceeding brought in such a court
has been brought in an inconvenient forum and agrees that service of process may
be made upon it in any such proceeding by registered or certified mail. Nothing
herein shall affect any applicable right of any party at any time to initiate
any suit in the United States District Court for the Southern District of New
York, or to remove any pending suit to that court. Nothing herein shall affect
the right of the Agent or any Buyer to accomplish service of process in any
manner permitted by applicable law or to commence legal proceedings or otherwise
proceed against Seller in any other jurisdiction or court.
29 Waiver of Jury Trial.
     EACH OF THE SELLER (IN ITS CAPACITY AS SELLER AND SERVICER), THE BUYERS AND
THE AGENT HEREBY (I) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY A JURY, AND (II) WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY,
BY EACH OF THE SELLER, THE BUYERS AND THE AGENT, AND THIS WAIVER IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT OF A
JURY TRIAL WOULD OTHERWISE ACCRUE. THE AGENT IS HEREBY AUTHORIZED AND REQUESTED
TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT

91



--------------------------------------------------------------------------------



 



MATTER AND THE PARTIES HERETO, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF THE
FOREGOING WAIVER OF THE RIGHT TO JURY TRIAL. FURTHER, THE SELLER HEREBY
CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE BUYERS OR THE AGENT HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, TO ANY STOCKHOLDER, DIRECTOR, OFFICER,
AGENT OR REPRESENTATIVE OF THE SELLER THAT THE BUYERS OR THE AGENT WILL NOT SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.
30 Relationship of the Parties.
     This Agreement provides for the sale by the Seller and the purchase by the
Buyers (acting through their agent and representative, the Agent) of Eligible
Loans and the obligation of the Seller to repurchase them upon termination of
each Transaction. The relationship between the Seller and the Buyers (and the
Agent) is limited to that of seller and repurchaser on the one hand and buyers
and resellers (and the Agent as the Buyers’ agent and representative) on the
other. The provisions in this Agreement and the other Repurchase Documents for
compliance with financial covenants and delivery of financial statements are
intended solely for the benefit of the Buyers, the Agent to protect the
interests of the Buyers as buyers, including their and the Agent’s interest in
assuring repurchase of Purchased Loans at the termination of each Transaction,
and nothing contained in this Agreement or any of the other Repurchase Documents
shall be construed as permitting or obligating any Buyer, the Agent to act as a
financial or business advisor or consultant to the Seller, as permitting or
obligating any Buyer, the Agent to control the Seller or to conduct the Seller’s
operations, as creating any fiduciary obligation on the part of the Buyers, the
Agent to the Seller, or as creating any joint venture, agency or other
relationship between the parties other than as explicitly and specifically
stated in this Agreement. The Seller acknowledges that it has had the
opportunity to obtain the advice of experienced counsel of its own choosing in
connection with the negotiation and execution of this Agreement and the other
Repurchase Documents and to obtain the advice of such counsel with respect to
all matters contained in the Repurchase Documents including the provision for
waiver of trial by jury. The Seller further acknowledges that it is experienced
with respect to financial and credit matters and has made its own independent
decisions to apply to the Buyers, the Agent to enter into this Agreement, and to
execute and deliver this Agreement and the other Repurchase Documents.
31 No Waivers, Etc.
     No express or implied waiver of any Event of Default by any party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by the Seller and
the parties required to do so pursuant to Section 23. Without limitation on any
of the foregoing, the failure to give a notice pursuant to Section 23 will not
constitute a waiver of any right to do so at a later date. The rights and
remedies of the Buyers hereunder shall be cumulative and not exclusive of any
rights and remedies which the Buyers would otherwise have. No failure or delay
on the part of the Buyers in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or

92



--------------------------------------------------------------------------------



 



privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
32 Use of Employee Plan Assets.
     32.1. Prohibited Transactions. If assets of an employee benefit plan
subject to any provision of ERISA are intended to be used by any party hereto
(the “Plan Party”) in a Transaction, the Plan Party shall so notify the other
parties prior to the Transaction. The Plan Party shall represent in writing to
the other parties that the Transaction does not constitute a prohibited
transaction under ERISA or is otherwise exempt therefrom, and the other parties
may proceed in reliance thereon but shall not be required so to proceed.
     32.2. Audited Financial Statements Required. Subject to the last sentence
of Section 32.1, any such Transaction shall proceed only if the Seller furnishes
or has furnished to the Agent its most recent available audited statement of its
financial condition and its most recent subsequent unaudited statement of its
financial condition.
     32.3. Representations. By entering into a Transaction pursuant to this
Section 32, the Seller shall be deemed (i) to represent to the Buyers and the
Agent that since the date of the Seller’s latest such financial statements,
there has been no material adverse change in the Seller’s financial condition
which the Seller has not disclosed to the Agent, and (ii) to agree to provide
the Agent with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any Open Transaction
involving a Plan Party.
33 Intent.
     33.1. Transactions are Repurchase Agreements and Securities Contracts. The
parties intend and acknowledge that each Transaction is a “repurchase agreement”
and a “master netting agreement” as such terms are defined in Section 101 of the
Bankruptcy Code (except insofar as the type of Eligible Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of the Bankruptcy Code (except insofar as the type of assets subject
to such Transaction would render such definition inapplicable). This Agreement
also constitutes a “netting contract” as defined in and subject to Title IV of
the Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation,” respectively, as defined in and subject to
FDICIA (except insofar as any or all of the parties is not a “financial
institution” as that term is defined in FDICIA). The Seller hereby agrees that
it shall not challenge the characterization of this Agreement as a “repurchase
agreement” as that term is defined in Section 101 of the Bankruptcy Code, or as
a “securities contract” as that term is defined in Section 741 of the Bankruptcy
Code in any dispute or proceeding.
     33.2. Contractual Rights, Etc. Any party’s right to liquidate Eligible
Loans delivered to it in connection with Transactions hereunder or to exercise
any other remedies pursuant to Section 18, is a contractual right to liquidate,
terminate or accelerate such Transaction as described in Sections 555, 559 and
561 of the Bankruptcy Code.

93



--------------------------------------------------------------------------------



 



     33.3. FDIA. If a party hereto is an “insured depository institution,” as
such term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”),
then each Transaction hereunder is a “qualified financial contract,” as that
term is defined in FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable).
     33.4. Master Netting Agreement. It is understood and agreed that this
Agreement constitutes a “master netting agreement” as that term is defined in
Section 101 of the Bankruptcy Code, and that a party’s right to cause the
termination, liquidation, or acceleration of, or to offset net termination
values, payment amounts or other transfer obligations arising under or in
connection with, this Agreement or any Transaction is a contractual right to
cause the termination, liquidation, or acceleration of, or to offset net
termination values, payment amounts or other transfer obligations arising under
or in connection with, this Agreement or any Transaction as described in
Section 561 of the Bankruptcy Code.
34 Disclosure Relating to Certain Federal Protections.
The parties acknowledge that they have been advised that:
     34.1. Parties not Protected by SIPA or Insured by FDIC or NCUSIF. In the
case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission (“SEC”) under Section 15
of the Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor
Protection Corporation has taken the position that the provisions of SIPA do not
protect the other party with respect to any Transaction hereunder.
     34.2. SIPA Does Not Protect Government Securities Broker or Dealer
Counterparty. In the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder.
     34.3. Transaction Funds Are Not Insured Deposits. In the case of
Transactions in which one of the parties is a financial institution, funds held
by such financial institution pursuant to a Transaction hereunder are not a
deposit and therefore are not insured by the Federal Deposit Insurance
Corporation (through either the Bank Insurance Fund or the Savings Association
Insurance Fund) or the National Credit Union Share Insurance Fund, as
applicable.
35 USA Patriot Act Notification.
     The Agent and the Buyers hereby notify the Seller that, pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Agent or the Buyers are required to obtain, verify
and record information that identifies the Seller, including the Seller’s name
and address and other information that will allow them to identify the Seller in
accordance with said Act.
The remainder of this page is intentionally blank; signature pages follow.

94



--------------------------------------------------------------------------------



 



EXECUTED as of the Effective Date.

              HOMEAMERICAN MORTGAGE     CORPORATION, as Seller and Servicer
 
       
 
  By:   /s/ John J. Heaney
 
       
 
  Name:   John J. Heaney
 
  Title:   Senior Vice President and Treasurer
 
  Date:   November 12, 2008
 
       

[Signature Page l to Master Repurchase Agreement]

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION,     as Agent
 
       
 
  By:   /s/ Edwin D. Jenkins
 
       
 
  Name:   Edwin D. Jenkins
 
  Title:   Senior Vice President
 
  Date:   November 12, 2008
 
       

[Signature Page 2 to Master Repurchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO MASTER REPURCHASE AGREEMENT
FORM OF REQUEST/CONFIRMATION

     
To:
  From:
U.S. Bank National Association., Agent
  HomeAmerican Mortgage Corporation
3550 Rockmont Drive
  6550 Greenwood Plaza Boulevard
Mortgage Banking Services
  Centennial, CO 80111
Denver, CO 80202
   
 
   
Attention: Millie Crocker
  Attention: Lisa McCarty
Phone: (303) 561-7975
  Phone: 720-528-2254
Fax: (303) 561-7246
  Fax: 303-488-4622
email: mildred.crocker@usbank.com
  email: lisa.mccarty@mdch.com

     Please refer to the Master Repurchase Agreement dated November 12, 2008
among HomeAmerican Corporation (the “Seller”), the buyers from time to time
party thereto (the “Buyers”) and U.S. Bank National Association, as agent to the
Buyers (in such capacity, the “Agent”) (as it may have been or may hereafter be
supplemented, amended, restated or otherwise modified from time to time, the
“Current Repurchase Agreement”. Any term defined in the Current Repurchase
Agreement and used in this request shall have the meaning given to it in the
Current Repurchase Agreement.
     The Seller currently qualifies under the Current Repurchase Agreement for,
and hereby requests, purchases as set forth below (the “Requested Purchases”) to
be made on the following Purchase Date:
                                        , 20                     (which must be
a Business Day).
Previous Day Aggregate
Outstanding Purchase Price
Purchase Price Advanced
Repurchase Price Paid
Aggregate Outstanding Purchase Price
After giving effect to the Requested Purchases, the Aggregate Outstanding
Purchase Price will not exceed the Maximum Aggregate Commitment.
     The Seller has delivered today multiple Mortgage Loan Transmission Files.
All Mortgage Loans listed in such Mortgage Loan Transmission Files and included
in the foregoing calculations, which are attached hereto (the “Purchased
Loans”), are Eligible Loans. For each of the Purchased Loans the representations
set forth in Section 15.3 and 15.4 of the Current Repurchase Agreement, are true
and correct.

A-1



--------------------------------------------------------------------------------



 



     Pursuant to the terms of the Custody Agreement and acknowledging and
agreeing that new value, as that term is used in the New York Uniform Commercial
Code, has been given in reliance thereon, the Seller hereby sells, negotiates
and transfers to the Buyers the Mortgage Loans listed on the attached Schedule
of Mortgage Loans. The Seller acknowledges that the Agent and the Buyers will
rely on the truth of each statement in this Request/Confirmation and such
Mortgage Loan Transmission File in purchasing such Purchased Loans referred to
herein.
     The Purchase Prices for the Purchased Loans should be deposited in the
Funding Account for payment as set forth on the instructions in the Mortgage
Loan Transmission File or such other account as indicated by the Seller.
     No Default has occurred under the Repurchase Documents that has not been
cured by the Seller or declared in writing by the Agent to have been waived, and
no Event of Default has occurred under the Repurchase Documents that the Agent
has not declared in writing to have been cured or waived. There has been no
material adverse change in any of the Central Elements in respect of the Seller
and its Subsidiaries taken as a whole since the date of the Seller’s most recent
annual audited Financial Statements that have been delivered to the Agent and
the Buyers.
     All items that the Seller is required to furnish to the Buyers, the Agent
or the Custodian in connection with the Requested Purchases have been delivered
in all respects as required by the Current Repurchase Agreement and the other
Repurchase Documents. All documentation described or referred to in the Mortgage
Loan Transmission Files submitted to the Agent conform in all material respects
with all applicable requirements of the Current Repurchase Agreement and the
other Repurchase Documents.
     The Seller hereby warrants and represents to the Buyers and the Agent that
none of the Purchased Loans has been sold to any Person other than the Buyers,
is pledged to any Person other than Agent, for the benefit of itself and the
Buyers, or supports any borrowing or repurchase agreement funding other than
purchases under the Current Repurchase Agreement.
     The undersigned officer hereby certifies that all of the Seller’s
representations and warranties (a) in the Current Repurchase Agreement and all
of the other Repurchase Documents (except only to the extent that (i) such a
representation or warranty speaks to a specific date or (ii) the facts on which
a representation or warranty is based have been changed by transactions or
conditions contemplated or expressly permitted by the Repurchase Documents) and
(b) in this request, are true and correct on the date of this request; and that
the Seller qualifies for the Requested Purchases.

A-2



--------------------------------------------------------------------------------



 



                  HOMEAMERICAN MORTGAGE CORP.    
 
           
 
  By:
Name:    
 
   
 
  Title:  
 
   
 
     
 
   

Attached:
Mortgage Loan Transmission File

A-3



--------------------------------------------------------------------------------



 



SCHEDULE BC
TO MASTER REPURCHASE AGREEMENT
THE BUYERS’ COMMITTED SUMS
(IN DOLLARS)

          Buyer   Committed Sum  
U.S. Bank National Association
       
Comerica Bank
       
Guaranty Bank
         
Maximum Aggregate Commitment
  $ 100,000,000  

BC-1



--------------------------------------------------------------------------------



 



SCHEDULE BP
TO MASTER REPURCHASE AGREEMENT
LIST OF BASIC PAPERS
     The following are the Basic Papers for Purchased Loans:
     (a) the original Mortgage Note, bearing all intervening endorsements to
negotiate it from the original payee named therein to the Seller and endorsed by
the Seller as follows:
Pay To The Order Of
Without Recourse
 
HOMEAMERICAN MORTGAGE CORPORATION
[signature]
[name, title]
     (b) the recorded original or a Certified Copy of the power of attorney for
each maker of the Mortgage Note who (if any) did not personally execute the
Mortgage Note and for whom the Mortgage Note was executed by an
attorney-in-fact;
     (c) the recorded original or a Certified Copy of the Mortgage securing such
Mortgage Note;
     (d) originals or Certified Copies of all intervening assignments (if any)
reflecting a complete chain of assignment of such Mortgage from the original
mortgagee to the Seller; provided that intervening assignments are not required
for any Mortgage that has been originated in the name of MERS and registered
under the MERS® System; and
     (e) the signed original of a Mortgage Assignment assigning the Mortgage in
blank in a form that is complete so as to be recordable in the jurisdiction
where the Mortgaged Premises are located without the need for completion of any
blanks or supplying of any other information; provided that no Mortgage
Assignment is required for any Mortgage that has been originated in the name of
MERS and registered under the MERS® System with U.S. Bank at Interim Funder.

BP-1



--------------------------------------------------------------------------------



 



SCHEDULE DQ
TO MASTER REPURCHASE AGREEMENT
DISQUALIFIERS
     “Disqualifier” means any of the following events. After the occurrence of
any Disqualifier, unless the Agent shall have waived it or declared it cured in
writing, the Market Value of the affected Purchased Loan shall be deemed to be
zero:
     1. Any event occurs, or is discovered to have occurred, after which the
affected Purchased Loan fails to satisfy any element of the definition of
“Eligible Loan”.
     2. In respect of any Purchased Loan, for any reason whatsoever any of the
Seller’s special representations concerning Purchased Loans set forth in
Section 15.3 applicable to that type of Purchased Loan shall become untrue, or
shall be discovered to be untrue, in any respect that is material to the value
or collectibility of that Purchased Loan, considered either by itself or
together with other Purchased Loans.
     3. Any Purchased Loan shall become In Default.
     4. Five (5) Business Days shall have elapsed after the Purchase Date upon
which a Wet Loan has been sold to the Buyers without all of the Wet Loan’s Basic
Papers having been received by the Custodian.
     5. For any Purchased Loan, any Basic Paper shall have been sent to the
Seller or its designee for correction, collection or other action and shall not
have been returned to the Custodian on or before ten (10) Business Days after it
was so sent to the Seller.
     6. Any Purchased Loan shall be assumed by (or otherwise become the
liability) of, or the real property securing it shall become owned by, any
corporation, partnership or any other entity that is not a natural person or a
trust for natural persons unless payment in full of such Purchased Loan is
guaranteed by a natural person. The Agent, the Buyers and Custodian may rely on
the Seller’s representation and warranty that no Purchased Loans have been so
assumed by (or otherwise become the liability of) such a Person except as
otherwise specified by written notice(s) to the Custodian.
     7. Any Purchased Loan shall be assumed by (or otherwise become the
liability of), or the real property securing it shall become owned by, an
Affiliate of the Seller or any of the Seller’s or its Affiliates’ directors or
officers, unless all of the following are true: (a) such Mortgage Loan is a
Single-family Loan secured by a first priority Lien on the related Mortgaged
Premises, (b) the owner-mortgagor occupies the Mortgaged Premises as a primary
or secondary residence, and (c) such Mortgage Loan will not cause the Aggregate
Outstanding Purchase Price of all Purchased Loans to such Affiliates, directors
and officers to exceed $1,000,000 and (d) no more than 30 days have elapsed
since the Purchase Date of such Mortgage Loan. The Agent, the Buyers and
Custodian may rely on the Seller’s representation and warranty that no Purchased
Loans have been so assumed by (or otherwise become the liability of) such a
Person except as otherwise specified by written notice(s) to the Custodian.

DQ-1



--------------------------------------------------------------------------------



 



     8. Any Purchased Loan shipped to an Approved Investor shall not be paid for
or returned to the Custodian or the Agent (whichever shipped it) on or before
forty-five (45) days after it is shipped.
     9. More than 30 days shall have elapsed since the Purchase Date of any
Second Mortgage Loan; more than 60 days shall have elapsed since the Purchase
Date of any Jumbo Mortgage Loan or Super Jumbo Mortgage Loan; more than 90 days
shall have elapsed since the Purchase Date of any Conforming Mortgage Loan or
any Agency-eligible Forty Year Loan.
     10. Any Purchased Loan that is shipped to the Seller for correction of one
or more Basic Documents when the Market Value of all Purchased Loans so shipped
to the Seller exceeds Two Million Dollars ($2,000,000).
     11. Any Purchased Loan is listed on a Custodian’s Exception Report and the
Agent has not exercised its discretion to exclude such Purchased Loan from the
list of Disqualifiers under Section 22.5(a) (for the avoidance of doubt, this
means a Purchased Loan is subject to discrepancies, inconsistencies or has
documents that are incomplete).

DQ-2



--------------------------------------------------------------------------------



 



SCHEDULE EL
TO MASTER REPURCHASE AGREEMENT
ELIGIBLE LOANS
     “Eligible Loans” means Single-family Loans that are amortizing Conforming
Mortgage Loans with original terms to stated maturities of thirty (30) years or
less and that satisfy all applicable requirements of this Agreement for
Conforming Mortgage Loans, and shall also mean Single-family Loans that are
Jumbo Mortgage Loans, Super Jumbo Mortgage Loans, Agency-eligible Forty Year
Loans, Second Lien Loans, that otherwise meet all criteria for Eligible Loans
set forth on this Schedule EL and are not subject to a Disqualifier. Each
Mortgage Loan must be secured by a first priority or second priority Lien on its
related Mortgaged Premises. It may bear interest at a fixed interest rate, at a
fluctuating interest rate or at a fixed or fluctuating interest rate for part of
its term followed, respectively, by a fluctuating or fixed interest rate for the
remainder of its term. No Mortgage Loan shall be an Eligible Loan at any time:
     (1) If the Mortgaged Premises securing it is a mobile home, manufactured
housing, or cooperative housing unit.
     (2) That contains or is otherwise subject to any contractual restriction or
prohibition on the free transferability of such Mortgage Loan, all Liens
securing it and all related rights (other than Legal Requirements requiring
notification to its obligor(s) of any transfer of it or of its servicing or
administration), either absolutely or as security.
     (3) If any of its owners-mortgagors is a corporation, partnership or any
other entity that is not a natural person or a trust for natural persons unless
its full payment when due is guaranteed by a natural person.
     (4) If any of its owner-mortgagors is an Affiliate of a Seller or any of
the Seller’s or any such Affiliate’s directors, or appointed officers, unless
all of the following are true: (a) such Mortgage Loan is a Single-family Loan
secured by a first priority Lien on the related Mortgaged Premises, (b) the
owner-mortgagor occupies the Mortgaged Premises as a primary or secondary
residence, and (c) such Mortgage Loan will not cause the Aggregate Outstanding
Purchase Price of all Purchased Loans to such Affiliates, directors and officers
to exceed $1,000,000 and (d) no more than 30 days have elapsed since the
Purchase Date of such Mortgage Loan.
     (5) Whose related Mortgaged Premises are not covered by a Hazard Insurance
Policy.
     (6) That is a construction, rehabilitation or commercial loan. The Agent,
Buyers and Custodian may rely on a Seller’s representation and warranty that no
Purchased Loan is such a loan.

EL-1



--------------------------------------------------------------------------------



 



     (7) In the case of a Jumbo Mortgage Loan or Super Jumbo Mortgage Loan,
(i) has a cumulative loan to value ratio greater than 90%, (ii) has a FICO score
less than 700, (iii) is not fully documented as to income or asset values,
(iv) is not eligible for purchase by two Approved Investors with short-term
unsecured obligations rated not lower than A-1/P-1, or (v) has not been prior
approved by an Approved Investor for purchase except, in the case of a Jumbo
Mortgage Loan (but not a Super Jumbo Mortgage Loan), in cases where the Seller
has delegated underwriting guaranties for Mortgage Loans with an original
principal balance up to One Million dollars ($1,000,000).
     (8) In the case of a Second Mortgage Loan, (i) has an original principal
amount greater than $200,000, (ii) is not fully documented as to income or asset
values, (iii) is not eligible for purchase by two Approved Investors with
short-term unsecured ratings not lower than A-1/P-1, (iv) is not a Piggyback
Loan, (v) has a FICO score less than 720, (vi) has a Cumulative Loan-to-Value
Ratio greater than ninety percent (90%)
     (9) That was originated more than ninety (90) days before its Purchase
Date.
     (10) That is In Default or ever was In Default.
     (11) That contains any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Mortgage Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent, the Buyers and
the Custodian may rely on a Seller’s representation and warranty that any
Mortgage Loan duly sold to the Buyers amortizes over time.
     (12) In connection with the origination of which a policy of single-premium
life insurance on the life of a mortgagor, borrower or guarantor was purchased.
     (13) That (i) is subject to the special Truth-in-Lending disclosure
requirements imposed by Section 32 of Regulation Z of the Federal Reserve Board
(12 C.F.R. § 226.32) or any similar state or local Law relating to high interest
rate credit or lending transactions or (ii) contains any term or condition, or
involves any loan origination practice, that (1) has been defined as “high
cost”, “high risk”, “predatory”, “covered”, “threshold” or a similar term under
any such applicable federal, state or local law, (2) has been expressly
categorized as an “unfair” or “deceptive” term, condition or practice in any
such applicable federal, state or local law (or the regulations promulgated
thereunder) or (3) by the terms of such Law exposes assignees of Mortgage Loans
to possible civil or criminal liability or damages or exposes any Buyer or the
Agent to regulatory action or enforcement proceedings, penalties or other
sanctions. The Agent, Buyers and Custodian may rely on a Seller’s representation
and warranty that no Purchased Loan is such a loan.
     (14) That a Seller or any Affiliate has previously warehoused with any
other Person, whether under a lending arrangement or an arrangement involving a
sale in contemplation of a subsequent further sale to (or securitization by) a
secondary mortgage market purchaser, whether with or without such Seller’s
having any conditional repurchase or other recourse obligation, and that was
rejected or became ineligible or

EL-2



--------------------------------------------------------------------------------



 



disqualified to be lent against or purchased and held by such other Person. The
Agent, Buyers and Custodian may rely on a Seller’s representation and warranty
that no Purchased Loan is such a loan.
     (15) That a Seller or any Affiliate sold and transferred, or attempted to
sell and transfer, to any other Person; provided, that a Purchased Loan shall
not cease to be an Eligible Loan as a result of the return of such Purchased
Loan by an Investor to which it was shipped by the Custodian.
     (16) In the case of a First Mortgage Loan, that has a loan to value ratio
greater than eighty percent (80%) unless such Mortgage Loan is guaranteed by VA
or is insured by FHA or private mortgage insurance provided by a provider
acceptable to the Agent.
     (17) Except qualifying, FHA Loans and VA Loans, that has a Cumulative
Loan-to-Value Ratio greater than one hundred percent (100%).
     (18) Unless all of a Seller’s right, title and interest in and to the
Purchased Loan is subject to a first priority perfected security interest in
favor of the Agent for the benefit of the Buyers subject to no other liens,
security interests, charges or encumbrances other than such Seller’s right to
repurchase the Purchased Loan hereunder.
     (19) Unless all the representations and warranties set forth in this
Agreement, including, without limitation, Section 15.3 and Schedule 15.4 are
true and correct with respect to such Purchased Loan at all times on and after
the related Purchase Date.
     (20) That is not covered by an Investor Commitment or Hedge Agreement.

EL-3



--------------------------------------------------------------------------------



 



SCHEDULE 15.3
TO MASTER REPURCHASE AGREEMENT
SPECIAL REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO EACH PURCHASED LOAN
     As of the related Purchase Date, for each Purchased Loan the Seller makes
the following representations and warranties:
     (a) The information with respect to each Purchased Loan set forth in the
related Mortgage Loan Transmission File is true and correct as of the date
specified in all material respects.
     (b) The Seller is the sole legal and equitable owner (except in the case of
MERS Designated Loans, as to which MERS, as nominee for the Seller and its
successors and assigns, is the record owner), free and clear of all Liens other
than Permitted Encumbrances, of all Mortgage Loans to be sold to the Buyers by
the Seller pursuant to this Agreement and has full right to sell such Mortgage
Loans to the Buyers.
     (c) All Purchased Loans, including Wet Loans, have been duly authorized and
validly created.
     (d) Each of the Purchased Loans sold to the Buyers by the Seller complies
with all of the requirements of this Agreement and the Custody Agreement and is
genuine and what it purports to be.
     (e) All information concerning each item or grouping of Purchased Loans
listed in any Mortgage Loan Transmission File sent to the Agent or the Custodian
was, is and/or shall be (as applicable) true and complete in all material
respects as of the date of such Mortgage Loan Transmission File.
     (f) The Seller has complied and will continue to comply in all material
respects with all Legal Requirements relating to each Purchased Loan.
     (g) Each Mortgage Note and Mortgage related to a Purchased Loan, including
Wet Loans, has been duly (i) endorsed or assigned to the Seller and
(ii) endorsed or assigned by the Seller in blank (assignment of the Mortgage in
blank is not required when MERS is designated in the Mortgage as the original
mortgagee or the nominee of the original mortgagee, its successors and assigns)
and delivered (or in the case of Wet Loans are in the process of being
delivered) to the Custodian.
     (h) All Basic Papers for each Purchased Loan (except Wet Loans) will be
transmitted to the Custodian with the Mortgage Loan Transmission File with which
it is submitted for purchase.
     (i) Each assignment to the Agent of the Lien securing any Purchased Loan
will be in proper and sufficient form for recording in the appropriate
government office in

Sch 15.3 - 1



--------------------------------------------------------------------------------



 



the U.S. jurisdiction where the related Mortgaged Premises are located (no such
assignment is required for any Mortgage that has been originated in the name of
MERS and registered under the MERS® System).
     (j) The Seller has and will continue to have the full right, power and
authority to sell the Purchased Loans to the Buyers, and the Purchased Loans
sold and to be sold to the Buyers by the Seller under this Agreement or pursuant
to it may, subject to the terms of this Agreement, be further sold, resold,
assigned and reassigned to any Person or Persons without any requirement for the
further consent of the Seller or the consent of any other party to any of the
Loan Papers or obligated in respect of the Purchased Loans.
     (k) The Seller will maintain the Lien on the real estate described in, or
referred to as covered by, each Purchased Loan as a Lien having the priority
represented by the Seller to the Agent or the Custodian, subject only to the
Permitted Encumbrances, until that Purchased Loan shall have been repurchased by
the Seller.
     (l) Each Purchased Loan is covered by an ALTA mortgage title insurance
policy or such other form of title insurance as is acceptable to Fannie Mae or
Freddie Mac, issued by and constituting the valid and binding obligation of a
title insurer that is generally acceptable to prudent mortgage lenders who
regularly originate or purchase Mortgage Loans comparable to the Purchased Loans
that are for sale to prudent investors in the secondary market in which
investors invest in Mortgage Loans such as the Purchased Loan insuring the
Seller, its successors and assigns, as to the first priority (or, in the case of
a second lien Loan, second priority) of the Lien of the Mortgage on the related
Mortgaged Premises, in an amount equal to the original principal amount of such
Purchased Loan. The Seller is the sole named insured of such mortgage title
insurance policy, the assignment to the Agent of the Seller’s interest in such
policy does not require the consent of or notice to the insurer (or such consent
has been obtained or notice given), and such policy is and will be in full force
and effect and inure to the benefit of the Agent as and when such Purchased Loan
is sold to the Buyers. No claims have been made under such policy and no prior
holder of the Purchased Loan, including the Seller, has done, by act or
omission, anything that would impair the coverage of such policy.
     (m) The Mortgaged Premises securing each Purchased Loan are capable of
being lawfully occupied under applicable Laws, all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of such Mortgaged Premises and, with respect to the use and occupancy of the
same, including certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate Governmental Authority.
     (n) The Seller has no knowledge of any circumstances or conditions with
respect to the Mortgage, the Mortgaged Premises or the Customer in respect of
any Purchased Loan (other than the Customer’s credit standing) that can
reasonably be expected to cause private institutional investors that regularly
invest in Mortgage Loans similar to such Purchased Loan to regard such Purchased
Loan as an unacceptable investment or adversely affect the value or
marketability of such Purchased Loan to other similar institutional investors.

Sch 15.3 - 2



--------------------------------------------------------------------------------



 



     (o) Each Purchased Loan’s Mortgage contains an enforceable provision for
acceleration of the maturity of the unpaid principal balance thereof in the
event that the Mortgaged Premises are sold or transferred without the prior
written consent of the holder thereof.
     (p) No Purchased Loan is a graduated payment Mortgage Loan or has a shared
appreciation or other contingent interest feature.
     (q) All interest rate adjustments, if any, in respect of each Purchased
Loan have been made in strict compliance with applicable Law and the terms of
the related Mortgage Note, and any interest required to be paid pursuant to
applicable Law has been properly paid and credited.
     (r) No Customer in respect of any Purchased Loan has notified the Seller,
and the Seller has no knowledge, of any relief requested by or allowed to such
Customer under the Servicemembers’ Civil Relief Act of 2003.
     (s) The Seller used no selection procedures that identified the Eligible
Loans relating to a Transaction as being less desirable or valuable than other
comparable assets in Seller’s portfolio on the related Purchase Date, and no
Purchased Loan was selected for inclusion in a Transaction on any basis that was
intended to have a material adverse effect on the Buyers or the Agent.
     (t) No Purchased Loan is subject to a bankruptcy plan.
     (u) Each Purchased Loan is eligible to be a “qualified mortgage” within the
meaning of §860G(a)(3) of the Internal Revenue Code.
     (v) All Purchased Loans and all related papers included in the Purchased
Loans:
     1 were originated by the Seller, a duly licensed mortgage lender in the
ordinary course of its business;
     2 have been made in compliance with all applicable requirements of the Real
Estate Settlement Procedures Act, the Equal Credit Opportunity Act, the federal
Truth-In-Lending Act, the Fair Credit Billing Act, the Fair Credit Reporting
Act, related statutes and regulations and all applicable Legal Requirements
under usury, truth-in-lending, equal credit opportunity and all other Laws, and
the continued compliance of the Purchased Loans is not affected by their sale to
the Buyers;
     3 are the legal, valid and binding obligations of the respective Customers
who entered into them and are and will continue to be valid and enforceable in
accordance with their terms, without any claim, right of rescission,
counterclaim, defense or offset, including any claim or defense of usury, except
as such enforceability may be limited by bankruptcy and other laws affecting the
rights of creditors generally and by principles of equity, excepting rights
that, by

Sch 15.3 - 3



--------------------------------------------------------------------------------



 



applicable law, cannot be waived, and neither the operation of any of their
respective contract terms nor the exercise of any right thereunder will render
any of them partly or wholly unenforceable or subject to any such claim, right
of rescission, counterclaim, defense or offset, and no such claim, right of
rescission, counterclaim, defense or setoff has been asserted;
     4 have not been modified or amended and none of their requirements has been
waived, except as expressly and completely reflected in the applicable Loan
Papers furnished to the Custodian;
     5 have fair market values equal to or greater than the Purchase Price
respectively attributed or allocated to them under this Agreement on the
Purchase Date;
     6 comply and will continue to comply with the terms of this Agreement and
the Custody Agreement;
     7 were not originated in, and are not subject to the laws of, any
jurisdiction whose laws (i) make unlawful their sale to the Buyers pursuant to
this Agreement, or (ii) render the Purchased Loans unenforceable;
     8 are in full force and effect and have not been satisfied or subordinated
in whole or in part or rescinded, and the residential real property securing
each Purchased Loan has not been partially or completely released from the Lien
of such Purchased Loan;
     9 evidence and are each secured by a valid first or second Lien in favor of
the Seller on real property securing the amount owed by the Customer(s) under
the related Mortgage, subject only to Permitted Encumbrances;
     10 are each executed in full accordance with all requirements of the
applicable Laws of the jurisdiction in which the related Mortgaged Premises are
located, with the Mortgage for each being (i) duly acknowledged and sealed by
such official and in such manner and form as to be both recordable and effective
under such Laws to give such constructive notice to all Persons as shall be
necessary to establish and continue the Lien of such Mortgage with the priority
that the Seller represents it has to the Agent and (ii) so recorded, and with
the Mortgage Note, Mortgage and all related papers executed with the genuine
original signature(s) of the Customer(s) obligated on such Purchased Loan, and
all parties to each such Purchased Loan had full legal capacity to execute it;
     11 are secured by Single-family residential property;
     12 are the subject of a Current Appraisal or a Current Broker’s Price
Opinion of which the Seller has possession and will make available to the
Custodian on request, and the Seller has in its possession and will make
available to the Custodian on request evidence of such value and how it was
determined;

Sch 15.3 - 4



--------------------------------------------------------------------------------



 



     13 are not subject to the Home Ownership and Equity Protection Act of 1994;
     (w) As to each Purchased Loan and its Loan Papers:
     1 the Loan Papers contain customary and enforceable provisions so as to
render the rights and remedies of their holder adequate for the realization
against the Purchased Loan of the benefits of the security intended to be
provided by it;
     2 there is only one original executed Mortgage Note, and, except in the
case of Wet Loans, that original has been delivered to the Custodian;
     3 none of its makers or mortgagors is an Affiliate of the Seller or any of
its or its Subsidiaries’ directors or officers, unless all of the following are
true: (a) such Mortgage Loan is a Single-family Loan secured by a first priority
Lien on the related Mortgaged Premises, (b) the owner-mortgagor occupies the
Mortgaged Premises as a primary or secondary residence, and (c) such Mortgage
Loan will not cause the Aggregate Outstanding Purchase Price of all Purchased
Loans to such Affiliates, directors and officers to exceed $1,000,000 and (d) no
more than 30 days have elapsed since the Purchase Date of such Mortgage Loan.
     4 does not contain any term or condition such that the repayment schedule
results in the outstanding principal balance increasing over time, rather than
amortizing, whether or not such Purchased Loan is deemed to be an “option ARM”,
“negative amortization” or “graduated payment” loan. The Agent and the Custodian
may rely on the Seller’s representation and warranty that any Purchased Loan
amortizes over time.
     (x) Each Mortgage is a Lien on the premises and property described in it
having the priority represented to the Agent, and the description of the
Mortgaged Premises in each Mortgage is legally adequate and each Purchased Loan
has been fully advanced in its face amount.
     (y) No default, and no event that with notice or lapse of time or both
would become a default, has occurred and is continuing in respect of any
Purchased Loan except as to which the Seller has given notice to the Agent (by
reporting Purchased Loans that are delinquent Mortgage Loans), and if any such
default or event has occurred, it has not continued for more than thirty
(30) days, reckoned and counted from the most recent month end, and the Seller
will promptly notify the Agent of any such Purchased Loan that is in default for
a longer period of time.
     (z) The Mortgaged Premises in each Mortgage is insured by a fire and
extended perils insurance policy and such other hazards as are customary in the
area where the Mortgaged Property is located or customary under Seller’s
servicing procedures and the amount of the insurance is in the amount of the
full insurable value of the Mortgaged Property on a replacement cost basis or
the unpaid balance of the

Sch 15.3 - 5



--------------------------------------------------------------------------------



 



Mortgage Loans, whichever is less. If the Mortgaged Property is in an area
identified by any federal governmental authority as having special flood
hazards, and flood insurance is available, a flood insurance policy meeting the
current guidelines of the Federal Insurance Administration is in effect. All
such insurance policies (collectively, the “hazard insurance policy”) contain a
standard mortgage clause naming the originator and its successors and assigns
(including subsequent owners of the Mortgage Loan), as mortgagee
     (aa) Each Purchased Loan is covered by an Investor Commitment or Hedge
Agreement.
*      *      *      *      *      *      *      *
     As used in the this Schedule 15.3, the following terms have the following
meanings:
     “Appraisal” means an appraisal by a licensed appraiser selected in
accordance with Agency guidelines and not identified to the Seller as an
unacceptable appraiser by an Agency, and who is recognized and experienced in
estimating the value of property of that same type in the community where it is
located, and who, unless approved by the Agent on a case-by-case basis, is not a
member, manager, director, officer or employee of the Seller or any Affiliate of
the Seller, or related as a parent, sibling, child or first cousin to any of the
Seller’s or any such Affiliate’s respective directors or officers or any of
their spouses, a signed copy of the written report of which appraisal is in the
possession of the Seller or the applicable Servicer.
     “Broker’s Price Opinion” means the written opinion of the value of a tract
or parcel of Single-family residential real property securing a Mortgage Loan,
issued by a real estate broker duly licensed as such by the jurisdiction in
which the subject property is located that is reasonably acceptable to the Agent
and that is not an Affiliate of the Seller or a director, member, manager,
officer or employee of the Seller or any of its Affiliates, selected reasonably
and in good faith by the Seller.
     “Current Appraisal” means an Appraisal dated no earlier than ninety
(90) days (or such longer period, if any, as the Agent shall approve) before the
relevant Determination Date.
     “Current Broker’s Price Opinion” means a Broker’s Price Opinion dated no
earlier than ninety (90) days (or such longer period, if any, as the Agent shall
approve) before the relevant Determination Date.

Sch 15.3 - 6